Exhibit 10.1

EXECUTION COPY

 

 

 

Deal CUSIP 30226JAA1

Revolving Loan CUSIP 30226JAB9

Tranche 1 Term Loan CUSIP 30226JAC7

Tranche 2 Term Loan CUSIP 30226JAD5

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF DECEMBER 7, 2018

AMONG

EXTRA SPACE STORAGE LP,

EXTRA SPACE STORAGE INC.,

THE LENDERS,

U.S. BANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

solely with respect to the Revolving Facility and the Tranche 1 Term Loan
Facility, and

PNC BANK, NATIONAL ASSOCIATION,

solely with respect to the Tranche 2 Term Loan Facility,

AS CO-SYNDICATION AGENTS,

TD BANK, and

PNC BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A., BMO

HARRIS BANK N.A., BANK OF THE WEST, CITIBANK, N.A., COMPASS BANK AND

REGIONS BANK,

solely with respect to the Revolving Facility and the Tranche 1 Term Loan
Facility

AS CO-DOCUMENTATION AGENTS,

and

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

solely with respect to the Revolving Facility and the Tranche 1 Term Loan
Facility, and

PNC CAPITAL MARKETS LLC,

solely with respect to the Tranche 2 Term Loan Facility,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1  

1.1.

  Definitions      1  

1.2.

  Rules of Interpretation      35  

ARTICLE II THE CREDITS

     36  

2.1.

  Commitment      36  

2.2.

  Required Payments; Termination      36  

2.3.

  Ratable Loans; Types of Advances      37  

2.4.

  [Reserved]      37  

2.5.

  Fees      37  

2.6.

  Minimum Amount of Each Advance      38  

2.7.

  Reductions in Aggregate Revolving Commitment; Optional Principal Payments     
38  

2.8.

  Method of Selecting Types and Interest Periods for New Advances      38  

2.9.

  Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods      39  

2.10.

  Interest Rates      40  

2.11.

  Rates Applicable After Event of Default      40  

2.12.

  Method of Payment; Repayment of Term Loans      41  

2.13.

  Noteless Agreement; Evidence of Indebtedness      41  

2.14.

  Telephonic Notices      42  

2.15.

  Interest Payment Dates; Interest and Fee Basis      42  

2.16.

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      42  

2.17.

  Lending Installations      43  

2.18.

  Non-Receipt of Funds by the Administrative Agent      43  

2.19.

  Facility LCs      43  

2.20.

  Replacement of Lender      48  

2.21.

  Limitation of Interest      49  

2.22.

  Defaulting Lenders      50  

2.23.

  Extensions of Revolving Commitments      53  

2.24.

  Increase Option      54  

2.25.

  Bid Rate Loans      56  

ARTICLE III YIELD PROTECTION; TAXES

     59  

3.1.

  Yield Protection      59  

3.2.

  Changes in Capital Adequacy Regulations      60  

3.3.

  Availability of Types of Advances; Adequacy of Interest Rate      61  

3.4.

  Funding Indemnification      62  

3.5.

  Taxes      62  

3.6.

  Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity      66  

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT

     66  

4.1.

  Initial Credit Extension      66  

4.2.

  Each Credit Extension      68  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     69  

5.1.

  Existence and Standing      69  

5.2.

  Authorization and Validity      69  

5.3.

  No Conflict; Government Consent      69  

5.4.

  Financial Statements      70  

5.5.

  Taxes      70  

5.6.

  Litigation and Contingent Obligations      70  

5.7.

  Subsidiaries      70  

5.8.

  ERISA      70  

5.9.

  Accuracy of Information      71  

5.10.

  Regulation U      71  

5.11.

  Compliance With Laws      71  

5.12.

  Ownership of Properties      71  

5.13.

  Environmental Matters      71  

5.14.

  Investment Company Act      72  

5.15.

  Insurance      72  

5.16.

  Solvency      72  

5.17.

  Anti-Corruption and AML Laws; Sanctions; Anti-Terrorism Laws      72  

5.18.

  EEA Financial Institution      73  

ARTICLE VI COVENANTS

     73  

6.1.

  Financial Reporting      73  

6.2.

  Use of Proceeds      74  

6.3.

  Notice of Material Events      75  

6.4.

  Conduct of Business      75  

6.5.

  Taxes      76  

6.6.

  Insurance      76  

6.7.

  Compliance with Laws      76  

6.8.

  Maintenance of Properties      76  

6.9.

  Books and Records; Inspection      76  

6.10.

  Indebtedness      77  

6.11.

  Merger, Consolidation, Sales of Assets and Divisions      77  

6.12.

  Investments      78  

6.13.

  Liens on Eligible Properties      78  

6.14.

  Affiliates      78  

6.15.

  Restricted Payments      78  

6.16.

  Financial Covenants      79  

6.17.

  Guarantors      80  

6.18.

  PATRIOT Act Compliance; Etc.      82  

6.19.

  Maintenance of REIT Status; Exchange Listing      82  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII DEFAULTS

     82  

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     84  

8.1.

  Acceleration; Remedies      84  

8.2.

  Application of Funds      86  

8.3.

  Amendments      86  

8.4.

  Preservation of Rights      87  

ARTICLE IX GENERAL PROVISIONS

     88  

9.1.

  Survival of Representations      88  

9.2.

  Governmental Regulation      88  

9.3.

  Headings      88  

9.4.

  Entire Agreement      88  

9.5.

  Several Obligations; Benefits of this Agreement      88  

9.6.

  Expenses; Indemnification      88  

9.7.

  Numbers of Documents      90  

9.8.

  Accounting      90  

9.9.

  Severability of Provisions      90  

9.10.

  Nonliability of Lenders      90  

9.11.

  Confidentiality      91  

9.12.

  Nonreliance      92  

9.13.

  Disclosure      92  

9.14.

  USA PATRIOT ACT NOTIFICATION      92  

9.15.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      92  

9.16.

  Joinder by the REIT      92  

ARTICLE X THE ADMINISTRATIVE AGENT

     93  

10.1.

  Appointment; Nature of Relationship      93  

10.2.

  Powers      93  

10.3.

  General Immunity      93  

10.4.

  No Responsibility for Loans, Recitals, etc.      93  

10.5.

  Action on Instructions of Lenders      94  

10.6.

  Employment of Administrative Agents and Counsel      94  

10.7.

  Reliance on Documents; Counsel      94  

10.8.

  Administrative Agent’s Reimbursement and Indemnification      94  

10.9.

  Notice of Event of Default      95  

10.10.

  Rights as a Lender      95  

10.11.

  Lender Credit Decision, Legal Representation      96  

10.12.

  Successor Administrative Agent      96  

10.13.

  Administrative Agent and Arranger Fees      97  

10.14.

  Delegation to Affiliates      97  

10.15.

  [Reserved]      97  

 

iii



--------------------------------------------------------------------------------

10.16.

  Guarantor Releases      97  

10.17.

  Co-Syndication Agents, etc.      98  

10.18.

  No Advisory or Fiduciary Responsibility      98  

10.19.

  Certain ERISA Matters      98  

ARTICLE XI SETOFF; RATABLE PAYMENTS

     99  

11.1.

  Setoff      99  

11.2.

  Ratable Payments      100  

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     100  

12.1.

  Successors and Assigns      100  

12.2.

  Participations      102  

12.3.

  Assignments      103  

ARTICLE XIII NOTICES

     105  

13.1.

  Notices; Effectiveness; Electronic Communication      105  

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
ELECTRONIC RECORDS

     106  

14.1.

  Counterparts; Effectiveness      106  

14.2.

  Electronic Execution of Assignments      107  

14.3.

  Electronic Records      107  

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     107  

15.1.

  CHOICE OF LAW      107  

15.2.

  CONSENT TO JURISDICTION      107  

15.3.

  WAIVER OF JURY TRIAL      108  

ARTICLE XVI AMENDMENT AND RESTATEMENT; DEPARTING LENDERS

     108  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

PRICING SCHEDULE

SCHEDULE 1 – Commitments

SCHEDULE 5.7 – Subsidiaries

SCHEDULE 5.12 – Certain Permitted Liens

SCHEDULE 6.12 – Investments

SCHEDULE A – Additional Eligible Ground Leases

EXHIBITS

EXHIBIT A – Intentionally Omitted

EXHIBIT B – Form of Compliance Certificate

EXHIBIT C – Form of Assignment and Assumption Agreement

EXHIBIT D-1 – Form of Borrowing Notice

EXHIBIT D-2 – Form of Conversion/Continuation Notice

EXHIBIT D-3 – Form of Payment Notice

EXHIBIT E-1 – Form of Revolving Note

EXHIBIT E-2 – Form of Tranche 1 Term Loan Note

EXHIBIT E-3 – Form of Trance 2 Term Loan Note

EXHIBIT E-4 – Form of Bid Rate Note

EXHIBIT F – Form of Increasing Lender Supplement

EXHIBIT G – Form of Augmenting Lender Supplement

EXHIBIT H – List of Closing Documents

EXHIBIT I-1 – Form of Bid Rate Quote Request

EXHIBIT I-2 – Form of Bid Rate Quote

 

v



--------------------------------------------------------------------------------

EXHIBIT I-3 – Form of Bid Rate Quote Acceptance

EXHIBIT J – Form of Designation Agreement

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement (the “Agreement”), dated as of
December 7, 2018, is among Extra Space Storage LP, a Delaware limited
partnership, the Lenders and U.S. Bank National Association, a national banking
association, as an LC Issuer and as Administrative Agent and joined in by Extra
Space Storage Inc., a Maryland corporation, for the purposes set forth in
Section 9.16. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. As used in this Agreement:

“Absolute Rate” has the meaning given that term in Section 2.25(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.25.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going-concern business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (b) acquires (in one transaction or as the most recent transaction
in a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

“Additional Specified Income” means, as of any date of determination for any
applicable Test Period, the sum of (a) cash distributions and cash royalties
received by the REIT or any of its Subsidiaries (other than any Captive
Insurance Subsidiary) with respect to Tenant Insurance Operating Income during
such Test Period in respect of Properties that are not 100% owned in fee simple,
or leased under an Eligible Ground Lease, by the REIT or any of its
Subsidiaries, plus (b) Management Fee EBITDA for such Test Period.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the REIT and
its Subsidiaries determined on a consolidated basis for such period minus
(b) Reserve for Replacements.

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Advance” means a borrowing hereunder of (a) Revolving Loans made by some or all
of the Revolving Lenders, of the same Type and, in the case of Eurodollar Loans,
for the same Interest Period, and (b) a Term Loan made, converted or continued
on the same Borrowing Date or date of conversion or continuation, as applicable,
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders at such time.

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Revolving Exposure of all the Lenders at such time.

“Aggregate Revolving Commitments” means the aggregate of the Revolving
Commitments of all the Lenders, as reduced or increased from time to time
pursuant to the terms hereof. As of the date of this Agreement, the Aggregate
Revolving Commitments are $650,000,000.

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (a) 0.0%, (b) the Prime Rate for such day, (c) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (d) the
Eurodollar Rate (without giving effect to the Applicable Margin) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.0%, provided that, for
the avoidance of doubt, the Eurodollar Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.

“Amendment No. 2 Effective Date” means June 29, 2017.

“Anti-Corruption and AML Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption or anti-money laundering.

“Applicable Fee Rate” means the percentage rate per annum at which Facility Fees
are accruing on the Aggregate Revolving Commitment (without regard to usage) at
such time as set forth in the Pricing Schedule.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Participant” is defined in Section 12.2(c).

“Arranger” means each of (a) U.S. Bank, (b) Wells Fargo Securities, LLC,
(c) solely with respect to the Revolving Facility and the Tranche 1 Term Loan
Facility, Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with its
affiliates, and (d) solely with respect to the Tranche 2 Term Loan Facility, PNC
Capital Markets LLC and its successors, in each case, in its capacity as Joint
Lead Arranger and Joint Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Augmenting Lender” is defined in Section 2.24.

“Authorized Officer” means any of the Chief Executive Officer, Chief Financial
Officer, Chief Legal Officer, Executive Vice President or Treasurer of the REIT,
acting singly.

“Authorized Signatory” means, with respect to any Person, any manager, trustee,
officer or other Person, in each case which is identified on an incumbency
certificate delivered to the Administrative Agent as authorized to execute
documents on behalf of such Person or such Person’s general partner.

“Available Aggregate Revolving Commitment” means, at any time, the Aggregate
Revolving Commitments at such time minus the Aggregate Outstanding Revolving
Credit Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to (a) the Alternate Base
Rate for such day plus (b) the Applicable Margin, in each case changing when and
as the Alternate Base Rate changes.

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Bid Rate Borrowing” has the meaning given that term in Section 2.25(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.25(f).

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit E-4, payable to a Lender (or its registered assigns) as
originally in effect and otherwise duly completed.

“Bid Rate Quote” means an offer in accordance with Section 2.25(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.25(b).

“Borrower” means Extra Space Storage LP, a Delaware limited partnership, and its
successors and assigns.

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and Salt Lake City,
Utah for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in Dollars are carried on in the London interbank market and (b) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in New York City, New York and Salt Lake City, Utah for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Capitalization Rate” means 6.75%.

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Captive Insurance Subsidiary” means any Wholly Owned Subsidiary that (a) has no
Subsidiaries other than Captive Insurance Subsidiaries, (b) is a captive
insurance company established for the primary purpose of entering into Tenant
Insurance Contracts and (c) is subject to regulation as an insurance company.

“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuers or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuers shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the LC Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s, or Fitch Investors
Service, Inc. (or, if at any time no two of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services as may
be acceptable to the Administrative Agent) and not listed for possible downgrade
in Credit Watch published by S&P; (c) commercial paper, other than commercial
paper issued by the REIT or any of its affiliates, maturing no more than ninety
(90) days after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 or P-1 from either S&P or Moody’s (or, if at any
time neither S&P, nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services as may be
acceptable to the Administrative Agent); (d) domestic and Eurodollar
certificates of deposit or time deposits or bankers’ acceptances maturing within
ninety (90) days after the date of acquisition thereof, overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments issued, in each case, by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia or Canada which at the time of
acquisition (i) has (or, in the case of a bank which is a subsidiary, such
bank’s parent has) a rating of its senior unsecured debt obligations of not less
than Baa-2 by Moody’s or a comparable rating by a rating agency acceptable to
the Administrative Agent and (ii) has total assets in excess of Ten Billion
Dollars ($10,000,000,000); and (e) money market mutual funds invested in the
securities listed above.

“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, any LC Issuer or any
other Lender or any Affiliate of any of the foregoing, including without
limitation: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) stored value cards, (f) automated clearing house
or wire transfer services, or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the adoption of or change in any law, rule, regulation,
policy, interpretation, or directive (whether or not having the force of law) or
in the interpretation, promulgation, implementation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof (including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (a) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (b) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses
(a) and (b), regardless of the date enacted, adopted, issued, promulgated or
implemented), or compliance by any Lender or applicable Lending Installation or
any LC Issuer with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency.

“Change of Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the unconditional right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 25.0% of the total voting power of
the then outstanding voting stock of the REIT;

(b) during any period of 12 consecutive months ending after the Effective Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the REIT (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the REIT
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the REIT then in office;

(c) the REIT or a Wholly Owned Subsidiary of the REIT shall cease to be the sole
general partner of the Borrower or shall cease to have the sole and exclusive
power to exercise all management and control over the Borrower; or

(d) the REIT shall cease to own and control, directly or indirectly, of record
and beneficially, at least 75% of the outstanding Equity Interests of the
Borrower free and clear of all Liens (other than Permitted Liens of the type
referred to in clause (f) of the definition of Permitted Liens).

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans, Tranche 1 Term
Loans or Tranche 2 Term Loans.

 

6



--------------------------------------------------------------------------------

“Co-Syndication Agent” means each of (a) Wells Fargo Bank, National Association,
(b) solely with respect to the Revolving Facility and the Tranche 1 Term Loan
Facility, Bank of America, N.A., and (c) solely with respect to the Tranche 2
Term Loan Facility, PNC Bank, National Association, each in its capacity as
Co-Syndication Agent.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1(a).

“Commitment” means, for each Lender, the sum of such Lender’s Revolving
Commitment and Term Loan Commitments, in an amount not exceeding the amount set
forth in Schedule 1, as it may be modified (a) pursuant to Section 2.7, (b) as a
result of any assignment that has become effective pursuant to Section 12.3(c)
or (c) otherwise from time to time pursuant to the terms hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Consolidated Leverage Ratio” means the ratio of Total Indebtedness to Total
Asset Value, in each case, of the REIT and its Subsidiaries.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.

“Customer Advance” means any amount advanced by the REIT or any of its
Subsidiaries on behalf of any customer of the REIT or any of its Subsidiaries,
in each case pursuant to and in accordance with the provisions of a Management
Contract between such customer and the REIT or any of its Subsidiaries in the
ordinary course of business. “Customer Advances” means all such Customer
Advances.

 

7



--------------------------------------------------------------------------------

“Customer Deposit Account” means any deposit account or securities account
maintained by the REIT or any of its Affiliates pursuant to any Management
Contract, in each case for the purpose of holding funds of the customer of the
REIT or any of its Subsidiaries which is a party to such Management Contract.
“Customer Deposit Accounts” means all such Customer Deposit Accounts.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied or waived, or (ii) pay to the Administrative Agent, the
LC Issuer or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility LCs) within two
(2) Business Days after the date when due, (b) has notified the Borrower, the
Administrative Agent or any LC Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, each LC Issuer and each Lender.

 

 

8



--------------------------------------------------------------------------------

“Departing Lender” means each “Lender” under and as defined in the Existing
Credit Agreement that executes and delivers to the Administrative Agent a
Departing Lender Signature Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date and shall
not constitute a “Lender” for purposes of this Agreement.

“Deposits” is defined in Section 11.1.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.1(b) and (c) is not otherwise a Lender.

 

9



--------------------------------------------------------------------------------

“Designating Lender” has the meaning given that term in Section 12.1(b).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit J or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

“Development Property” means, as of any date of determination and subject to the
last sentence of this definition, a Property that is currently under development
or on which the improvements (other than tenant improvements on unoccupied
space) related to the development have not been completed (or, if such
developments or improvements have been completed, such Property has not reached
the expiration of the Initial Development Period with respect to such Property).
The term “Development Property” shall include, without limitation, real property
of the type described in the immediately preceding sentence that satisfies both
of the following conditions: (a) it has been acquired by the REIT, the Borrower,
any Subsidiary or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (b) a third party is developing such Property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the REIT, the Borrower, any
Subsidiary or any Unconsolidated Affiliate.    Any Property described above that
meets the foregoing conditions (i) shall constitute a Development Property at
all times during the Initial Development Period for such Property
notwithstanding the fact that such Property is no longer under development or
that the improvements (other than tenant improvements on unoccupied space)
related to the development thereof have been completed and (ii) shall cease to
constitute a Development Property upon the expiration of the Initial Development
Period for such Property and shall thereupon become a Lease Up Property.

“Disposition” or “Dispose” means the conveyance, sale, lease, sublease, transfer
or other disposition (in one transaction or in a series of transactions and
whether effected pursuant to a Division or otherwise) of any property by any
Person (including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar” and “$” means the lawful currency of the United States of America.

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; (iv) gains and
losses from the sale of Properties (but not from the sale of Properties
developed for the purpose of sale) and the early extinguishment of Indebtedness;
(v) acquisition transaction costs related to the acquisition of Properties
(whether or not such transaction is consummated) and not permitted to be
capitalized pursuant to GAAP; (vi) other non-cash charges and losses (except to
the extent that such non-cash charges or losses are reserved for cash payments
to be made in the future); (vii) Preferred Dividends and other Restricted
Payments to non-controlling holders of Equity Interests of the REIT;
(viii) equity in net income (loss) of its Unconsolidated Affiliates; (ix) other
non-recurring cash charges and losses (including any non-cash charges or losses
resulting from reserves for cash payments to be made in the future), in an
aggregate amount not to exceed the greater of (A) $1,000,000 or (B) one percent
(1%) of EBITDA (calculated before the add-back or adjustment pursuant to this
clause (ix)), in any consecutive four quarter period; and (x) realized gains and
losses resulting from fluctuations in currency exchange ratios; plus (b) such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates. EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied or waived.

“Eligible Assignee” means any Person except a natural Person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or any Defaulting Lender or any of its Subsidiaries.

“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive solely of any unexercised extension
option that is controlled exclusively by the Eligible Property Entity that is
the ground lessee thereunder) of 30

 

11



--------------------------------------------------------------------------------

years or more from the Effective Date (or such shorter period as the Required
Lenders may agree, it being acknowledged and agreed that the ground leases
listed on Schedule A attached hereto shall constitute Eligible Ground Leases
notwithstanding their shorter terms), (b) the right of the lessee to mortgage
and encumber its interest in the leased property without the consent of the
lessor, (c) the obligation of the lessor to give the holder of any mortgage Lien
on such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so, (d) reasonable transferability of the lessee’s interest under
such lease, including without limitation, the ability to sublease, (e) is
permitted to be used as a Self-Storage Property at all times, (f) clearly
determinable rental payment terms which in no event contain profit participation
rights and (g) right of a lender to obtain a new ground lease from the landlord
on the terms of the old ground lease upon termination of the old ground lease
for any reason (including, without limitation, in the event such ground lease is
rejected in a bankruptcy proceeding).

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Self-Storage Property; (b) such Property is
100% owned in fee simple, or leased under an Eligible Ground Lease, by an
Eligible Property Entity and is located in any State of the United States or in
the District of Columbia; (c) neither such Property, nor any interest of such
Eligible Property Entity therein (and if such Property is owned by an Eligible
Property Entity that is a Subsidiary of the Borrower, none of the Borrower’s
direct or indirect ownership interests in such Eligible Property Entity) is
subject to any Lien other than Permitted Liens (excluding Permitted Liens of the
type described in clauses (g) and (h) of the definition thereof) or subject to
any Negative Pledge; and (d) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Property.

“Eligible Property Entity” means (a) the Borrower, (b) each Subsidiary of the
Borrower that is a Guarantor, and (c) upon and at all times following the
Investment Grade Election, each Wholly Owned Subsidiary of the Borrower (if any)
that is not a borrower or guarantor of, nor otherwise has a payment obligation
in respect of, any Unsecured Indebtedness, nor shall any of its property be
subject to a Negative Pledge; provided that no Excluded Subsidiary shall be an
Eligible Property Entity.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (c) emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other

 

12



--------------------------------------------------------------------------------

ownership or profit interests in) such Person, whether or not certificated, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not any such share, warrant, option,
right or other interest is exercisable on the date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.

“EU” means the European Union.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Auction” means a solicitation of Bid Rate Quotes setting forth
Eurodollar Margin Loans based on the Eurodollar Rate pursuant to Section 2.25.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the greater of (a) in the case of any Loan other than,
subject to the last sentence of Section 2.10, a Term Loan or portion thereof
that has been identified by the Borrower to the

 

13



--------------------------------------------------------------------------------

Administrative Agent in writing as being subject to a Derivatives Contract with
a Lender (or an Affiliate of a Lender) that provides a hedge against interest
rate risk, zero percent (0.0%) and (b) the applicable interest settlement rate
for deposits in Dollars administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) appearing on the
applicable Reuters Screen (or on any successor or substitute page on such
screen) as of 11:00 a.m. (London time) on the Quotation Date for such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
the applicable Reuters Screen (or any successor or substitute page) is not
available to the Administrative Agent for any reason, the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the applicable
interest settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) as reported by any other generally recognized financial information
service selected by the Administrative Agent as of 11:00 a.m. (London time) on
the Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such interest settlement rate administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) is available to the Administrative Agent, the
applicable Eurodollar Base Rate for the relevant Interest Period shall instead
be the rate determined by the Administrative Agent to be the rate at which U.S.
Bank or one of its Affiliate banks offers to place deposits in Dollars with
first-class banks in the interbank market at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period, in
the approximate amount of U.S. Bank’s relevant Eurodollar Loan and having a
maturity equal to such Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of the Eurodollar Rate pursuant to a Eurodollar Auction.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary,
(b) that is prohibited from guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness, (c) that is prohibited
by law or governmental regulations from guarantying the Obligations or (d) that
is a Foreign Subsidiary or a Foreign Subsidiary Holding Company.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or

 

14



--------------------------------------------------------------------------------

order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, each LC Issuer, and the Administrative Agent, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case (i) imposed on it, by the respective jurisdiction
under the laws of which such Lender, such LC Issuer or the Administrative Agent
is incorporated or is organized or in which its principal executive office is
located or in which the applicable Lending Installation of the Administrative
Agent, such LC Issuer or such Lender is located, or (ii) that are Other
Connection Taxes, (b) in the case of a Non-U.S. Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to such Non-U.S. Lender
pursuant to the laws in effect at the time such Non-U.S. Lender becomes a party
to this Agreement or designates a new Lending Installation, except in each case
to the extent that, pursuant to Section 3.5(a), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Installation, (c) Taxes attributable to such Lender’s, the LC Issuer’s
or the Administrative Agent’s failure to comply with Section 3.5(f), and (d) any
U.S. federal withholding Taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 14, 2016, among the Borrower, the REIT, the lenders party thereto and
U.S. Bank, as administrative agent, as the same may have been amended, restated,
modified or supplemented prior to the date of this Agreement.

“Extension Request” is defined in Section 2.23.

“Facility” means the Revolving Facility, the Tranche 1 Term Loan Facility or the
Tranche 2 Term Loan Facility, any Incremental Term Loan facility or any or all
of them, as the context requires.

“Facility Fee” is defined in Section 2.5(a).

“Facility LC” is defined in Section 2.19(a)

“Facility LC Application” is defined in Section 2.19(c).

“Facility LC Collateral Account” is defined in Section 2.19(k).

 

15



--------------------------------------------------------------------------------

“Facility Termination Date” means each of the Revolving Loan Termination Date
and the Term Loan Termination Dates.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published for such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 10:00 a.m. (Chicago time) on such day on such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.
For the avoidance of doubt, if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” is defined in Section 10.13.

“Fixed Charges” means, with respect to a Person and for a given period: (a) the
cash Interest Expense of such Person for such period (excluding write-offs of
unamortized capitalized interest resulting from the early prepayment of
Indebtedness), plus (b) the aggregate of all regularly scheduled principal
payments on Indebtedness for borrowed money payable by such Person during such
period (excluding balloon, bullet or similar payments of principal due upon the
stated maturity of Indebtedness), plus (c) the aggregate amount of all Preferred
Dividends accrued for payment during such period. The REIT’s Ownership Share of
the Fixed Charges of its Unconsolidated Affiliates will be included when
determining the Fixed Charges of the REIT.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary
(a) substantially all of the assets of which consist of the Equity Interests or
Indebtedness of one or more Foreign Subsidiaries or (b) that is treated as a
disregarded entity for U.S. federal income tax purposes, and all assets of which
are either operating assets located outside of the United States or are Equity
Interests or Indebtedness of one or more Foreign Subsidiaries.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the LC Issuers, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuers other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof.

 

16



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession within the United States, in
each case as are in effect from time to time and which are applicable to the
circumstances as of the date of determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

“Guaranteed” or to “Guarantee” as applied to any obligation means and includes:
(a) a guaranty (other than by endorsement of negotiable instruments for
collection in the ordinary course of business), directly or indirectly, in any
manner, of any part or all of such obligation, or (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment or performance (or payment of damages in
the event of nonperformance) of or on account of any part or all of such
obligation, or to assure the owner of such obligation against loss, (iii) the
supplying of funds to or in any other manner investing in the obligor with
respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Facility LCs), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guarantee of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.

“Guarantor” means (a) the REIT, (b) each Subsidiary of the REIT that owns,
directly or indirectly, any Equity Interests in the Borrower (any such
Subsidiary, collectively with the REIT, the “Parent Guarantors”), (c) each
Subsidiary of the REIT that is a borrower or a guarantor of, or otherwise has a
payment obligation in respect of, any Unsecured Indebtedness, (d) prior to the
Investment Grade Election, each other Subsidiary of the REIT (i) with ownership
interests in any Eligible Property, (ii) that generates any Unencumbered
Management Fee EBITDA or (iii) which is a Material Subsidiary, and (e) each
Subsidiary of the REIT (other than any Subsidiary described in clause (b) above)
that owns, directly or indirectly, any Equity Interests in any Subsidiary
described in clause (d) above or in any Captive Insurance Subsidiary, either on
the

 

17



--------------------------------------------------------------------------------

date hereof or pursuant to the terms of Section 6.17, and their respective
successors and assigns; provided that no Excluded Subsidiary shall be required
to be a Guarantor. From and after the Investment Grade Election, the Guarantors
described in clauses (d) and (e) above will no longer be required to act as
Guarantors.

“Guaranty” means that certain Amended and Restated Guaranty dated as of the
Effective Date, executed by each of the Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as amended,
restated, supplemented or otherwise modified, renewed or replaced from time to
time pursuant to the terms hereof and thereof.

“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Increasing Lender” is defined in Section 2.24.

“Incremental Term Loan” is defined in Section 2.24.

“Incremental Term Loan Amendment” is defined in Section 2.24.

“Incremental Term Loan Commitment” is defined in Section 2.24.

“Incremental Term Loan Termination Date” means, with respect to an Incremental
Term Loan Commitments, the termination date for such Incremental Term Loan
Commitments as set forth in the applicable Incremental Term Loan Amendment.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment), excluding such obligations which have been cash
collateralized (all such cash collateral, “Restricted LC Cash Collateral”); (e)
all Off Balance Sheet Liabilities of such Person; (f) net obligations under any
Derivatives Contract not entered into as a hedge against interest rate risk in
respect of existing Indebtedness in an amount equal to the Derivatives
Termination Value thereof; and (g) all Indebtedness of other Persons which
(i) such Person has Guaranteed or is otherwise recourse to such Person or
(ii) is secured by a Lien on any property of such Person. Notwithstanding the
foregoing, a Guarantee of Customary Recourse Exceptions shall not constitute
Indebtedness.

 

18



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Initial Development Period” means, with respect to any Development Property,
the consecutive 12-month period commencing on the date such Development Property
is issued a permanent certificate of occupancy (or its equivalent) (which period
shall, for the avoidance of doubt, include any period during which such
certificate of occupancy shall be effective prior to the date of acquisition of
such Property by the REIT, the Borrower, any Subsidiary or any Unconsolidated
Affiliate).

“Initial Ownership Period” means, with respect to any Property, the consecutive
12-month period commencing on the date such Property was acquired by the REIT,
the Borrower, any Subsidiary or any Unconsolidated Affiliate.

“Interest Differential” is defined in Section 3.4.

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person (including capitalized
interest not funded under a construction loan interest reserve account to the
extent required pursuant to GAAP to be included as interest expense), determined
on a consolidated basis in accordance with GAAP for such period. The REIT’s
Ownership Share of the Interest Expense of its Unconsolidated Affiliates will be
included in when determining the Interest Expense of the REIT.

“Interest Period” means, (a) with respect to a Eurodollar Advance, a period of
one (1), two (2), three (3) or six (6) months (or, if available to all
applicable Lenders, twelve (12) months or periods shorter than one month)
commencing on a Business Day selected by the Borrower pursuant to this Agreement
(such Interest Period shall end on the day which corresponds numerically to such
date one (1), two (2), three (3) or six (6) months (or twelve (12) months or
such otherwise applicable end date) thereafter, provided, however, that if there
is no such numerically corresponding day in such next, second, third, sixth or
twelfth succeeding month, such Interest Period shall end on the last Business
Day of such next, second, third, sixth or twelfth succeeding month) and (b) with
respect to each Bid Rate Loan, the period commencing on the date such Bid Rate
Loan is made and ending on any Business Day not less than 7 days nor more than
270 days thereafter, as the Borrower may select as provided in Section 2.25(b).
If an Interest Period would otherwise end on a day which is not a Business Day,
such Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“Investment” of a Person means (a) any loan, advance (other than commission,
travel and other advances to officers and employees made in the ordinary course
of business), extension of credit (other than accounts receivable arising in the
ordinary course of business) or contribution of capital by such Person;
(b) stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities (including warrants or options to purchase securities) acquired
by such Person; and (c) structured notes, derivative financial instruments and
other similar instruments or contracts acquired by such Person.

 

19



--------------------------------------------------------------------------------

“Investment Grade Election” means, in the event that the Borrower obtains a debt
rating of BBB-/Baa3 or better from two nationally recognized rating agencies, at
least one of which must be either S&P or Moody’s, the Borrower’s one-time
irrevocable election, by written notice to the Administrative Agent, to
determine the Applicable Margins and Applicable Fee Rates by reference to the
“Rating-Based Pricing” tables in the Pricing Schedule.

“Joint Venture Negotiations” means the negotiation by the REIT or any Subsidiary
with a Person that is not an Affiliate of the REIT regarding (a) the
contribution or other transfer of all of the Equity Interests of any Subsidiary
or all or substantially all of its assets to a Person that is not a Subsidiary
of the REIT, or (b) the transfer of a portion of the Equity Interests, or the
issuance of additional Equity Interests, of such Subsidiary, in either case, to
form a Person that is not a Subsidiary of the REIT.

“LC Fee” is defined in Section 2.19(d).

“LC Honor Date” is defined in Section 2.19(e).

“LC Issuer” means (a) U.S. Bank, (b) Wells Fargo Bank, National Association,
(c) Bank of America, N.A., (or in the case of each of clauses (a) through (c),
any subsidiary or affiliate of such Lender designated by such Lender), and
(d) each other Lender that agrees to become an LC Issuer, in each case, in its
capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“Lease Up Property” means, as of any date of determination, a Property that
(a) constituted a Development Property as of the date of expiration of the
Initial Development Period for such Property or (b) constituted a Newly Acquired
Property and did not have an Occupancy Rate of 85.0% or more as of the date of
expiration of the Initial Ownership Period for such Property. Any Property
described in the foregoing sentence shall cease to constitute a Lease Up
Property upon the earlier to occur of (i) the date the Borrower shall cease to
include such Property on the list of Lease Up Properties delivered with the
Borrower’s quarterly and annual compliance certificates pursuant to the Loan
Documents (which removal shall be irrevocable) and (ii) the date that is
eighteen (18) months after the expiration of the Initial Development Period or
Initial Ownership Period, as applicable, for such Property.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or a Designated Lender and their respective successors and permitted
assigns; provided, however, that the term “Lender” shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.1, have only the rights (including the rights given to a
Lender contained in Section 9.6) and obligations of a Lender associated with
holding such Bid Rate Loan. For the avoidance of doubt, the term “Lenders”
excludes any Departing Lenders.

 

20



--------------------------------------------------------------------------------

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any capital lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

“Loan” means a Revolving Loan, a Term Loan or a Bid Rate Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by the Borrower in connection with this
Agreement and payable to a Lender, and any other document or agreement, now or
in the future, executed by the Borrower for the benefit of the Administrative
Agent or any Lender in connection with this Agreement.

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

“Management Contract” means a management contract or advisory agreement under
which the REIT or one of its Subsidiaries provides management and advisory
services to a Subsidiary of the REIT, an Unconsolidated Affiliate or a third
party, consisting of management of properties or provision of advisory services
on property acquisition and dispositions and related transactional matters.

“Management Fee” means, with respect to each parcel (or group of related
parcels) of real property for any period, the aggregate sum of revenues (other
than any Tenant Insurance Revenue) for such period earned by the REIT and its
Subsidiaries pursuant to GAAP from providing management services under
Management Contracts for such parcel (or group of related parcels) of real
property.

“Management Fee EBITDA” means, for any period, an amount equal to (a) the actual
Management Fees earned by the REIT and its Subsidiaries pursuant to Management
Contracts in full force and effect for such period, minus (b) management fee
expenses at an amount equal to fifty percent (50%) of the Management Fees
calculated in accordance with clause (a).

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund

 

21



--------------------------------------------------------------------------------

obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests at the
option of the issuer of such Equity Interest), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests), in the case of each of
clauses (a) through (c), on or prior to the latest of the Term Loan Termination
Dates.

“Material Acquisition” means any acquisition or series of related acquisitions
of (a) all or substantially all of the assets of a Person or an operating unit
or line of business of a Person or (b) all or substantially all of the Equity
Interests of a Person, in any such case, that involves the payment of
consideration by the REIT and its Subsidiaries (including assumption of
Indebtedness) in excess of $500,000,000.

“Material Adverse Change” means, since December 31, 2017, any event,
development, change or occurrence that could reasonably be expected to have a
Material Adverse Effect.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the REIT and its Subsidiaries taken as a whole, (b) the ability of
(i) the REIT, (ii) the Borrower or (iii) the Guarantors taken as a whole, in
each case to perform their respective obligations under any Loan Document to
which they are a party, (c) the validity or enforceability of any of the Loan
Documents, or (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents.

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $100,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material Subsidiary” means any Subsidiary of the REIT having assets (including
any Equity Interests in any direct or indirect Subsidiary of the REIT that is a
Material Subsidiary) which, as of the most recent fiscal quarter of the REIT,
for the period of four consecutive fiscal quarters then ended for which
financial statements have been delivered pursuant to the Loan Documents (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to the Loan Documents, the most recent financial statements
referred to in Section 5.4), contributed greater than five percent (5.0%) of
Total Asset Value as of such date (inclusive of any Total Asset Value
attributable to Subsidiaries of such Subsidiary).

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, an amount equal to 105% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time.

 

22



--------------------------------------------------------------------------------

“Minimum Yield” means, with respect to any Term Loan, the Applicable Margin then
applicable to such Term Loan.

“Modify” and “Modification” are defined in Section 2.19(a).

“Moody’s” means Moody’s Investors Service, Inc., or any successor.

“Mortgage Receivable” means a promissory note secured by a Lien in an interest
in real property of which the REIT, the Borrower or any Subsidiary is the holder
and retains the right of collection of all payments thereunder.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness under or in respect of the Loan Documents; provided,
however, that (a) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, (b) any change of control or similar restriction
set forth in an Unconsolidated Affiliate agreement shall not constitute a
Negative Pledge, and (c) any other prohibition on the creation or assumption of
Liens in an instrument or other agreement evidencing Indebtedness shall not
constitute a Negative Pledge if such prohibition allows for the pledge of any
property or asset to secure the Obligations in favor of the Administrative Agent
subject to an equal and ratable Lien in favor of the holders of any such
Indebtedness (including such prohibition and allowance contained in
(i) Section 10.5 of that certain Note Purchase Agreement, dated June 29, 2017,
relating to the Borrower’s $300,000,000 3.95% Senior Notes due August 24, 2027
and (ii) Section 10.5 of that certain Note Purchase Agreement, dated May 25,
2018, relating to the Borrower’s $300,000,000 4.39% Senior Notes due July 17,
2028, in each case, as in effect on the date of this Agreement).

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the following (without duplication and determined on a correct and consistent
basis with prior periods): (a) rents and other revenues or income received in
the ordinary course from the operation of such Property (including proceeds from
rent loss or business interruption insurance (but not in excess of the actual
rent otherwise payable)) but excluding receipts from tenant insurance and
reinsurance (other than Tenant Insurance Operating Income in respect of
Properties that are 100% owned in fee simple, or leased under an Eligible Ground
Lease, by the REIT or any of its Subsidiaries), sales tax and pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent, minus (b) all expenses paid (excluding interest
expense and income taxes but including an appropriate accrual for property taxes
and insurance) related to the ownership, operation or maintenance of such
Property, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses and other property level expenses, but specifically
excluding general and administrative expenses of

 

23



--------------------------------------------------------------------------------

the REIT and its Subsidiaries and any property management fees, minus (c) the
Reserve for Replacements for such Property as of the end of such period, minus
(d) the actual management fees with respect to such Property paid to Persons
other than the REIT or any of its Subsidiaries. With respect to any Property
which was a Lease Up Property at any time during the twelve-month period with
respect to which Net Operating Income is being calculated (the “Calculation
Period”), then such Net Operating Income for such Property shall be the
annualized Net Operating Income for the period commencing on the first day of
the full fiscal quarter after which such Property ceased to be a Lease Up
Property and ending on the last day of the applicable Calculation Period.

“Newly Acquired Property” means, as of any date of determination, a Property
that (a) was acquired during the previous 12 months and (b) is not a Development
Property; provided that, if such Property does not have an Occupancy Rate of
85.0% or more as of the date of expiration of the Initial Ownership Period for
such Property, such Property shall constitute a Lease Up Property.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” means a Lender or an LC Issuer that is not a United States
person as defined in Section 7701(a)(30) of the Code.

“Note” is defined in Section 2.13(d).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all Rate Management Obligations provided to the Borrower or
any Subsidiary (other than an Excluded Subsidiary) by the Administrative Agent,
any LC Issuer or any other Lender or any Affiliate of any of the foregoing, all
accrued and unpaid fees, and all expenses, reimbursements, indemnities and other
obligations of the Borrower to the Lenders or to any Lender, the Administrative
Agent, the LC Issuers or any indemnified party arising under the Loan Documents
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding); provided, that obligations in respect
of Cash Management Services and Rate Management Obligations shall only
constitute “Obligations” if owed to the Administrative Agent or if the
Administrative Agent shall have received notice from the relevant Lender not
later than sixty (60) days after such Cash Management Services or Rate
Management Obligations have been provided; provided, further, that “Obligations”
shall exclude all Excluded Swap Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually leased by tenants that are not affiliates of the Borrower and
paying rent at rates not materially less than rates generally prevailing at the
time the applicable lease was entered into, to (b) the aggregate net rentable
square footage of such Property.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

24



--------------------------------------------------------------------------------

“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease or
(ii) does not (and is not required to pursuant to GAAP) appear as a liability on
the balance sheet of such Person.

“Other Connection Taxes” means, with respect to any Lender or applicable Lending
Installation, the LC Issuer, or the Administrative Agent, Taxes imposed as a
result of a present or former connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate amount of its Revolving Exposure outstanding at such time,
plus (b) the outstanding principal amount of its Term Loans outstanding at such
time, plus (c) the unfunded portion of the Term Loan Commitments outstanding at
such time.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person at any
time, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Subsidiary or
Unconsolidated Affiliate at such time or (b) such Person’s relative direct and
indirect economic interest (calculated as a percentage) in such Subsidiary or
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Subsidiary or Unconsolidated
Affiliate at such time.    

“Parent Guarantor” has the meaning specified in the definition of “Guarantor”.

“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(c).

 

25



--------------------------------------------------------------------------------

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“Payment Date” means the first day of each calendar quarter, provided, that if
such day is not a Business Day, the Payment Date shall be the immediately
succeeding Business Day.

“Payment Notice” is defined in Section 2.7.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any environmental laws), which, in each case,
are not at the time required to be paid or discharged under Section 6.5; (b) the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business which
(i) are not more than sixty (60) days past due, (ii) are being contested in good
faith by appropriate proceedings, with respect to which adequate reserves have
been set aside in accordance with GAAP or (iii) could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
(c) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar applicable laws;
(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (f) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and the other holders of Obligations; (g) Liens
in existence on the Effective Date and disclosed on Schedule 5.12; (h) Liens
securing Secured Indebtedness; and (i) judgment and attachment Liens that do not
constitute an Event of Default pursuant to Section 7.8.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT, the Borrower or any Subsidiary other than any Restricted Payment
(a) paid or payable solely in Equity Interests (other than Mandatorily
Redeemable Stock) payable to holders of such class of Equity Interests, (b) paid
or payable to the REIT, the Borrower or a Subsidiary, or (c) constituting or
resulting in the redemption of Preferred Equity Interests, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.

 

26



--------------------------------------------------------------------------------

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both (including, without limitation,
any trust preferred securities or similar securities).

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Pro Rata Share” means, (a) with respect to any Revolving Lender, a portion
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitments, provided,
however, if all of the Revolving Commitments are terminated pursuant to the
terms of this Agreement, then “Pro Rata Share” with respect to any Revolving
Lender means the percentage obtained by dividing (i) such Lender’s Revolving
Exposure at such time by (ii) the Aggregate Outstanding Revolving Credit
Exposure at such time; provided, further, that when a Defaulting Lender shall
exist, “Pro Rata Share” shall be adjusted in accordance with the provisions of
Section 2.22, (b) with respect to any Tranche 1 Term Loan Lender, a portion
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of Tranche 1 Term Loans and the denominator of which is the
aggregate outstanding principal amount of the Tranche 1 Term Loans of all
Lenders and (c) with respect to any Tranche 2 Term Loan Lender, a portion equal
to a fraction the numerator of which is such Lender’s outstanding principal
amount of Tranche 2 Term Loans and the denominator of which is the aggregate
outstanding principal amount of the Tranche 2 Term Loans of all Lenders.

“Property” means a parcel (or group of related parcels) of real property owned
(or leased under a ground lease) by the REIT, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasers” is defined in Section 12.3(a).

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiary (other than an Excluded Subsidiary), whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (a) any and all Derivatives Contracts, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any
Derivatives Contracts.

“Register” is defined in Section 12.3(d).

 

27



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.

“REIT” means Extra Space Storage Inc., a Maryland corporation, and its permitted
successors.

“Reports” is defined in Section 9.6(a).

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
aggregate amount of (a) the Aggregate Revolving Commitments at such time plus
(b) the outstanding principal amount of the Term Loans at such time, plus
(c) the unfunded portion of the Term Loan Commitments outstanding at such time;
provided that if the Aggregate Revolving Commitments and unfunded Term Loan
Commitments have been terminated, “Required Lenders” shall mean Lenders in the
aggregate holding greater than 50% of the Aggregate Outstanding Credit Exposure.
The Outstanding Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate net rentable square footage of
all completed space of such Property (other than any such completed space used
solely for recreational vehicle parking) times (b) $0.15 times (c) the number of
days in such period divided by (d) 365. If the term Reserve for Replacements is
used without reference to any specific Property, then it shall be determined on
an aggregate basis with respect to all Properties and the applicable Ownership
Shares of all Properties of all Unconsolidated Affiliates.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Restricted LC Cash Collateral” has the meaning set forth in the definition of
“Indebtedness”.

“Restricted Payment” means (a) any dividend or other distribution on account of
any Equity Interest of the Borrower or any of its Subsidiaries, except a
dividend or other distribution payable solely in shares of that class of Equity
Interests to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or

 

28



--------------------------------------------------------------------------------

other acquisition for value, direct or indirect, of any Equity Interests of the
Borrower or any of its Subsidiaries, except a redemption or exchange of Equity
Interests of the Borrower for common stock of the REIT; and (c) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Borrower or any of its
Subsidiaries.

“Revolving Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Revolving Loans to, and participate in Facility LCs issued upon
the application of, the Borrower, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder.
The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 1, as it may be modified (a) pursuant to Section 2.7, (b) as a result
of any assignment that has become effective pursuant to Section 12.3(c), or
(c) otherwise from time to time pursuant to the terms hereof. As of the date of
this Agreement, the aggregate amount of the Lenders’ Revolving Commitments is
$650,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of such Lender’s Revolving Loans outstanding
at such time, plus (b) an amount equal to its Pro Rata Share of the outstanding
LC Obligations at such time.

“Revolving Facility” means the revolving credit facility evidenced by this
Agreement.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a loan made pursuant to Section 2.1(a) (or any conversion
or continuation thereof).

“Revolving Loan Termination Date” means January 31, 2023, any later date as may
be specified in accordance with Section 2.23 or any earlier date on which the
Aggregate Revolving Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof.

“Risk-Based Capital Guidelines” means (a) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (b) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Sanctioned Country” means, at any time, any country, region or territory which
is itself the subject or target of any comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person owned, directly or
indirectly, by any of the above.

 

 

29



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person under clauses (a),
(b), (c), (d) and (g) of the definition of Indebtedness, in each case that is
outstanding on such date and is secured in any manner by any Lien on any
property, and in the case of the REIT, shall include (without duplication) the
REIT’s Ownership Share of the Secured Indebtedness of its Unconsolidated
Affiliates; provided that any Indebtedness that is secured solely by a pledge of
Equity Interests shall not be deemed to constitute Secured Indebtedness.

“Self-Storage Property” means any Property primarily operated as a self-storage
facility.

“Stated Rate” is defined in Section 2.21.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Unless otherwise specified, any reference to a
Subsidiary shall mean a Subsidiary of the REIT.

“Substantial Portion” means, with respect to the Property of the REIT and its
Subsidiaries, Properties which represent more than 15% of the consolidated
assets of the REIT and its Subsidiaries taken as a whole or Properties which are
responsible for more than 15% of the consolidated net income of the REIT and its
Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the REIT and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

30



--------------------------------------------------------------------------------

“Swap Counterparty” means, with respect to any Derivatives Contract with the
Administrative Agent, any LC Issuer or any other Lender or any Affiliate of any
of the foregoing, any Person or entity that is or becomes a party to such
Derivatives Contract.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Derivatives Contract between the Administrative Agent, any LC
Issuer or any other Lender or any Affiliate of any of the foregoing and one or
more Swap Counterparties.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including interest, additions to tax and penalties
applicable thereto.

“Tenant Insurance Contract” means an insurance or reinsurance contract or
agreement under which any Captive Insurance Subsidiary provides insurance or
reinsurance in respect of tenant insurance related to a Self-Storage Property.

“Tenant Insurance Operating Income” means, for any period, an amount equal to
(a) the Tenant Insurance Revenue for such period minus (b) actual or
attributable tenant insurance and reinsurance expenses (excluding royalty
expenses paid to the REIT or any of its Wholly Owned Subsidiaries) of the
applicable Captive Insurance Subsidiaries pursuant to Tenant Insurance Contracts
for such period.

“Tenant Insurance Revenue” means, for any period, the aggregate revenues for
such period earned by the Captive Insurance Subsidiaries from providing tenant
insurance or reinsurance services under Tenant Insurance Contracts.

“Term Lender” means, as of any date of determination, a Lender having a Term
Loan Commitment or outstanding Term Loan as of such date.

“Term Loan” means a Tranche 1 Term Loan, an Incremental Term Loan and/or a
Tranche 2 Term Loan, as the context requires.

“Term Loan Commitments” means, for each Lender, such Lender’s Tranche 1 Term
Loan Commitment, Incremental Term Loan Commitment and/or Tranche 2 Term Loan
Commitment.

“Term Loan Termination Date” means the Tranche 1 Term Loan Termination Date,
each Incremental Term Loan Termination Date and/or the Tranche 2 Term Loan
Termination Date, as the context requires.

“Test Period” means, as of any date of determination, the four fiscal quarter
period ending on the last day of the most recently ended fiscal quarter prior to
such date for which financial statements have been delivered or are required to
be delivered pursuant to the Loan Documents.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the REIT and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) unrestricted
cash and Cash Equivalents (which, for the avoidance of doubt, shall exclude
(i) tenant deposits, (ii) Restricted LC Cash Collateral and (iii)

 

31



--------------------------------------------------------------------------------

other cash and Cash Equivalents that are subject to a Lien or a Negative Pledge
or the disposition of which is expressly restricted in any way) as of the last
day of the applicable Test Period; plus (b)(i) Net Operating Income for all
Properties (excluding Development Properties, Newly Acquired Properties,
Unimproved Land and Lease Up Properties) for the applicable Test Period divided
by (ii) the Capitalization Rate; plus (c)(i) Additional Specified Income for the
applicable Test Period multiplied by (ii) 8; plus (d)(i) cash distributions and
cash royalties received by the REIT or any of its Subsidiaries (other than any
Captive Insurance Subsidiary) with respect to Tenant Insurance Operating Income
during such Test Period in respect of Development Properties, Newly Acquired
Properties and Lease Up Properties that are 100% owned in fee simple, or leased
under an Eligible Ground Lease, by the REIT or any of its Subsidiaries divided
by (ii) the Capitalization Rate; plus (e) the undepreciated GAAP book value of
all Lease Up Properties; plus (f) the undepreciated GAAP book value of all Newly
Acquired Properties, plus (g) the undepreciated GAAP book value of Development
Properties and Unimproved Land (less any GAAP impairment charges specific to any
such asset), plus (h) the GAAP book value of Mortgage Receivables as of the last
day of the applicable Test Period, plus (i) all other assets of the REIT and its
Subsidiaries (the value of which is determined in accordance with GAAP but
excluding assets classified as intangible under GAAP). The Borrower’s Ownership
Share of assets held by Unconsolidated Affiliates shall be included in the
calculation of Total Asset Value consistent with the above described treatment
for assets owned by the Borrower or a Subsidiary. For purposes of determining
Total Asset Value, (A) to the extent the amount of Total Asset Value pursuant to
clause (c) above would exceed 10.0% of Total Asset Value, such excess shall be
excluded, (B) to the extent the amount of Total Asset Value attributable to
assets under clause (i) above would exceed 5.0% of Total Asset Value, such
excess shall be excluded and (C) to the extent the amount of Total Asset Value
attributable to Development Properties, Unimproved Land, Unconsolidated
Affiliates’ Properties, Lease Up Properties and Mortgage Receivables would
exceed 30% of Total Asset Value, such excess shall be excluded.

“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.

“Tranche 1 Term Loan” means a loan made pursuant to Section 2.1(b) (or any
conversion or continuation thereof).

“Tranche 1 Term Loan Commitment” means, for each Lender, the obligation, if any,
of such Lender to make Tranche 1 Term Loans to the Borrower, as set forth in
Schedule 1, as it may be modified (a) as a result of any assignment that has
become effective pursuant to Section 12.3(c) or (b) otherwise from time to time
pursuant to the terms hereof. As of the date of this Agreement, the aggregate
amount of the Lenders’ Tranche 1 Term Loan Commitments is $480,000,000. After
advancing the Tranche 1 Term Loan, each reference to a Lender’s Tranche 1 Term
Loan Commitment shall refer to that Lender’s Pro Rata Share of the Tranche 1
Term Loans (and for the avoidance of doubt, it is acknowledged and agreed that
(i) $430,000,000 of the Tranche 1 Term Loans were drawn (as “Five-Year Term
Loans”) pursuant to the Existing Credit Agreement, and (ii) an additional
$50,000,000 of the Tranche 1 Term Loans are being funded on the Effective Date.

 

32



--------------------------------------------------------------------------------

“Tranche 1 Term Loan Facility” means the $480,000,000 approximately five-year
term loan facility evidenced by this Agreement.

“Tranche 1 Term Loan Lender” means, as of any date of determination a Lender
having a Tranche 1 Term Loan Commitment.

“Tranche 1 Term Loan Termination Date” means January 31, 2024 or any earlier
date on which the Tranche 1 Term Loans are due in full pursuant to the terms
hereof.

“Tranche 2 Term Loan” means a loan made pursuant to Section 2.1(c) (or any
conversion or continuation thereof).

“Tranche 2 Term Loan Commitment” means, for each Lender, the obligation, if any,
of such Lender to make Tranche 2 Term Loans to the Borrower, as set forth in
Schedule 1, as it may be modified (a) as a result of any assignment that has
become effective pursuant to Section 12.3(c) or (b) otherwise from time to time
pursuant to the terms hereof. As of the date of this Agreement, the aggregate
amount of the Lenders’ Tranche 2 Term Loan Commitments is $220,000,000. After
advancing the Tranche 2 Term Loan, each reference to a Lender’s Tranche 2 Term
Loan Commitment shall refer to that Lender’s Pro Rata Share of the Tranche 2
Term Loans (and for the avoidance of doubt, except to the extent any additional
funds are required to be provided by any Term Lender pursuant to Section 2.1(c)
to effect a reallocation of the Tranche 2 Term Loans as required by Article XVI
hereof, it is acknowledged and agreed that the Tranche 2 Term Loans were fully
drawn (as “Seven-Year Term Loans”) pursuant to the Existing Credit Agreement and
no Term Lender shall have any further commitment to fund Tranche 2 Term Loans on
or after the Effective Date).

“Tranche 2 Term Loan Facility” means the $220,000,000 approximately five-year
term loan facility evidenced by this Agreement.

“Tranche 2 Term Loan Lender” means, as of any date of determination, a Lender
having a Tranche 2 Term Loan Commitment.

“Tranche 2 Term Loan Termination Date” means October 13, 2023 or any earlier
date on which the Tranche 2 Term Loans are due in full pursuant to the terms
hereof.

“Transferee” is defined in Section 12.3(e).

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in which such Person holds any direct or indirect Equity Interest and which is
accounted for in the financial statements of such Person on an equity basis of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person. Unless otherwise specified, any reference to an Unconsolidated
Affiliate shall mean an Unconsolidated Affiliate of the REIT.

 

 

33



--------------------------------------------------------------------------------

“Unencumbered Additional Specified Income” means, as of any date of
determination for any applicable Test Period, the sum of (a) Unencumbered Tenant
Insurance Operating Income for such Test Period in respect of Properties that
are not 100% owned in fee simple, or leased under an Eligible Ground Lease, by
the Borrower or any Wholly Owned Subsidiary of the Borrower, plus
(b) Unencumbered Management Fee EBITDA for such Test Period.

“Unencumbered Adjusted NOI” means, for any period, NOI from all Eligible
Properties (excluding Development Properties, Newly Acquired Properties,
Unimproved Land and Lease Up Properties) for such period.

“Unencumbered Asset Value” means, as of any date of determination, (a)(i) the
Unencumbered Adjusted NOI for the applicable Test Period divided by (ii) the
Capitalization Rate; plus (b) the undepreciated GAAP book value of all Newly
Acquired Properties that constitute Eligible Properties; plus (c) the
undepreciated GAAP book value of all Lease Up Properties that constitute
Eligible Properties; plus (d) the undepreciated GAAP book value of Development
Properties and Unimproved Land (less any GAAP impairment charges specific to any
such asset) that constitute Eligible Properties; plus (e)(i) Unencumbered
Additional Specified Income for the applicable Test Period multiplied by (ii) 8;
plus (f)(i) Unencumbered Tenant Insurance Operating Income for such Test Period
in respect of Development Properties, Newly Acquired Properties and Lease Up
Properties that are 100% owned in fee simple, or leased under an Eligible Ground
Lease, by the Borrower or any Wholly Owned Subsidiary of the Borrower divided by
(ii) the Capitalization Rate; plus (g)(i) Unencumbered Tenant Insurance
Operating Income for such Test Period in respect of Properties (other than
Eligible Properties and other than Properties subject to the preceding clause
(f)) that are 100% owned in fee simple, or leased under an Eligible Ground
Lease, by any Wholly Owned Subsidiary of the Borrower divided by (ii) the
Capitalization Rate. For purposes of determining Unencumbered Asset Value,
(A) to the extent the amount of Unencumbered Asset Value pursuant to clauses
(c) and (d) above would exceed 15.0 % of Unencumbered Asset Value, such excess
shall be excluded, and (B) to the extent the amount of Unencumbered Asset Value
pursuant to clauses (e) and (g) above would exceed 10.0% of Unencumbered Asset
Value, such excess shall be excluded.

“Unencumbered Leverage Ratio” means the ratio of Unsecured Indebtedness to
Unencumbered Asset Value, in each case, of the REIT and its Subsidiaries.

“Unencumbered Management Fee EBITDA” means, for any period, Management Fee
EBITDA for such period generated by Eligible Property Entities.

“Unencumbered Tenant Insurance Operating Income” means, for any period, cash
distributions and cash royalties received by any Eligible Property Entity with
respect to Tenant Insurance Operating Income during such period.

“Unimproved Land” means real estate currently entitled for development but in
respect of which no development (other than (a) improvements that are not
material and are temporary in nature and (b) improvements not made by the REIT,
the Borrower, any Subsidiary or any Unconsolidated Affiliate that the Borrower
or one of its Subsidiaries plans to remove, demolish or redevelop in connection
with any future development) has occurred.

 

34



--------------------------------------------------------------------------------

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person. Unless otherwise
specified, any reference to a Wholly Owned Subsidiary shall mean a Wholly Owned
Subsidiary of the REIT. The Borrower shall be deemed to be a Wholly Owned
Subsidiary of the REIT for all purposes under the Loan Documents.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Advances also may be classified and referred to by Class (e.g., a “Revolving
Advance”) or by Type (e.g., a “Eurodollar Advance”) or by Class and Type (e.g.,
a “Eurodollar Revolving Advance”).

1.2. Rules of Interpretation. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments as set forth herein), (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Unless otherwise noted, all references to currency in this
Agreement and in the other Loan Documents are references to U.S. Dollars.

 

35



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

2.1. Commitment. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement:

(a) From and including the date of this Agreement and prior to the Revolving
Loan Termination Date, to make Revolving Loans to the Borrower in Dollars by
making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent, and to participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, (i) such Lender’s Revolving Exposure
shall not exceed its Revolving Commitment and (ii) at such time Aggregate
Outstanding Revolving Credit Exposure shall not exceed the Aggregate Revolving
Commitments;

(b) on the date of this Agreement, to make Tranche 1 Term Loans, and continue to
maintain such Lender’s existing “Five-Year Term Loans” (as defined under the
Existing Credit Agreement) as Tranche 1 Term Loans, to the Borrower in Dollars
in an amount such that such Lender’s Tranche 1 Term Loans outstanding are equal
to such Lender’s Tranche 1 Term Loan Commitment as of the Effective Date (and to
the extent of (i) any Tranche 1 Term Loans not funded as “Five-Year Term Loans”
prior to the Effective Date (which the Lenders acknowledge is understood to be
$50,000,000 to be funded on the Effective Date), or (ii) any additional funds
required by any Lender to effect the applicable reallocation described in
Article XVI hereof, each Lender shall make immediately available funds available
to the Administrative Agent’s designated account not later than the time
specified by the Administrative Agent on the Effective Date); and

(c) on the date of this Agreement, to make Tranche 2 Term Loans, or continue to
maintain such Lender’s existing “Seven-Year Term Loans” (as defined under the
Existing Credit Agreement) as Tranche 2 Term Loans, to the Borrower in Dollars
in an amount such that such Lender’s Tranche 2 Term Loans outstanding are equal
to such Lender’s Tranche 2 Term Loan Commitment as of the Effective Date (and to
the extent any additional funds are required by such Lender to effect the
applicable reallocation described in Article XVI hereof, such Lender shall make
such immediately available funds available to the Administrative Agent’s
designated account not later than the time specified by the Administrative Agent
on the Effective Date).

Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow the Revolving Loans at any time prior to the Revolving Loan Termination
Date. Amounts repaid in respect of Term Loans may not be reborrowed. Unless
previously terminated, (i) any unfunded Tranche 1 Term Loan Commitments and
Tranche 2 Term Loan Commitments shall terminate at 5:00 p.m. (Chicago time) on
the date of this Agreement, and (ii) the Revolving Commitments shall terminate
on the Revolving Loan Termination Date. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.19.

2.2. Required Payments; Termination. If at any time (a) the Aggregate
Outstanding Revolving Credit Exposure exceeds the Revolving Commitments of all
Lenders or (b) the Aggregate Outstanding Revolving Credit Exposure plus the
aggregate outstanding principal

 

36



--------------------------------------------------------------------------------

amount of all Bid Rate Loans exceeds the Revolving Commitments of all Lenders,
the Borrower shall immediately make a payment on the Revolving Loans or Cash
Collateralize LC Obligations in an account with the Administrative Agent
pursuant to Section 2.19(k) sufficient to eliminate such excess. If at any time
the aggregate principal amount of all outstanding Bid Rate Loans exceeds
one-half of the Aggregate Revolving Commitments at such time, then the Borrower
shall immediately pay to the Administrative Agent for the accounts of the
applicable Lenders the amount of such excess. On the Revolving Loan Termination
Date, the Borrower shall (i) pay the outstanding principal amount of all
Revolving Loans and Bid Rate Loans and all interest thereon, (ii) pay all
outstanding Reimbursement Obligations and all interest thereon, (iii) pay all
fees related to the Revolving Facility, and (iv) Cash Collateralize all then
outstanding Facility LCs in amount equal to 105% of the stated amounts of all
such Facility LCs in accordance with Section 2.19(k).

2.3. Ratable Loans; Types of Advances. Each Revolving Advance hereunder shall
consist of Revolving Loans made from the several Revolving Lenders ratably
according to their Pro Rata Shares. The Revolving Advances may be Base Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9. Each Tranche 1 Term Loan
Advance hereunder shall consist of Tranche 1 Term Loans made from the several
Tranche 1 Term Loan Lenders ratably according to their Pro Rata Shares on the
funding date for each such Advance. Each Tranche 2 Term Loan Advance hereunder
shall consist of Tranche 2 Term Loans made from the several Tranche 2 Term Loan
Lenders ratably according to their Pro Rata Shares on the funding date for each
such Advance. The Term Loan Advances may be Base Rate Advances or Eurodollar
Advances.

2.4. [Reserved].

2.5. Fees.

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender according to its Pro Rata Share a facility fee
(the “Facility Fee”) at a per annum rate equal to the Applicable Fee Rate on the
Aggregate Revolving Commitments (without regard to usage) from the date hereof
to and including the Revolving Loan Termination Date, payable in arrears on each
Payment Date hereafter and on the Revolving Loan Termination Date.

(b) Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative Agent a
fee equal to $500 at the time of each Bid Rate Quote Request made hereunder for
services rendered by the Administrative Agent in connection with the Bid Rate
Loans.

(c) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Loan Termination Date in accordance with Section 2.23, the
Borrower shall pay to the Administrative Agent for the account of each Revolving
Lender a fee equal to 0.0625% of the amount of such Revolving Lender’s Revolving
Commitment (whether or not utilized). Such fee shall be due and payable in full
on the effective date of such extension.

 

37



--------------------------------------------------------------------------------

2.6. Minimum Amount of Each Advance. Each Eurodollar Revolving Advance shall be
in the minimum amount of $2,500,000 and incremental amounts in integral
multiples of $250,000, and each Base Rate Revolving Advance shall be in the
minimum amount of $1,000,000 and incremental amounts in integral multiples of
$100,000, provided, however, that any Base Rate Revolving Advance may be in the
amount of the Available Aggregate Revolving Commitment. Each Advance of Term
Loans shall be in minimum amounts as required pursuant to Section 2.1(b) or (c),
as applicable.

2.7. Reductions in Aggregate Revolving Commitment; Optional Principal Payments.

(a) Termination or Reduction of Revolving Commitments. The Borrower may, upon
not less than five (5) Business Days’ prior written notice to the Administrative
Agent by 2:00 p.m. (Chicago time) in the form of Exhibit D-3 (a “Payment
Notice”), which notice shall specify the amount of any such reduction, terminate
or permanently reduce the Aggregate Revolving Commitments of the Revolving
Lenders in whole, or in part ratably among the Revolving Lenders; provided,
however, that (i) any such reduction shall be in a minimum amount of $10,000,000
and incremental amounts in integral multiples of $1,000,000; and (ii) the amount
of the Aggregate Revolving Commitments of the Revolving Lenders may not be
reduced below the Aggregate Outstanding Revolving Credit Exposure plus the
aggregate principal amount of all outstanding Bid Rate Loans. All accrued
Facility Fees shall be payable on the effective date of any termination of
Revolving Commitments. If any such termination is being made in connection with
the consummation of another transaction, then such termination may be made
contingent on the closing of such other transaction.

(b) Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances of a particular Class of
Loans (other than Bid Rate Loans), or, in a minimum aggregate amount of
$1,000,000 and incremental amounts in integral multiples of $100,000 (or the
aggregate amount of the outstanding Loans of the applicable Class at such time),
any portion of the aggregate outstanding Base Rate Advances (other than Bid Rate
Loans) upon same day notice by 2:00 p.m. (Chicago time) to the Administrative
Agent. The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without any other
penalty or premium, all outstanding Eurodollar Advances of a particular Class of
Loans, or, in a minimum aggregate amount of $2,500,000 and incremental amounts
in integral multiples of $250,000 (or the aggregate amount of the outstanding
Loans of the applicable Class at such time), any portion of the aggregate
outstanding Eurodollar Advances upon at least two (2) Business Days’ prior
written notice to the Administrative Agent by 2:00 p.m. (Chicago time). A Bid
Rate Loan may only be prepaid with the prior written consent of the Lender
holding such Bid Rate Loan. If any optional payment in full of any Class of
Loans is being made in connection with the consummation of another transaction,
then such optional payment may be made contingent on the closing of such other
transaction.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type and Class of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit D-1 (a “Borrowing Notice”) not later than 11:00 a.m. (Mountain time)
on the Borrowing Date of each Base Rate Advance and two (2) Business Days before
the Borrowing Date for each Eurodollar Advance specifying:

 

  (a)

the Borrowing Date, which shall be a Business Day, of such Advance,

 

38



--------------------------------------------------------------------------------

  (b)

the aggregate amount of such Advance,

 

  (c)

the Type and Class of Advance selected, and

 

  (d)

in the case of each Eurodollar Advance, the Interest Period applicable thereto.

Not later than 1:00 p.m. (Mountain time) on each Borrowing Date, each applicable
Lender shall make available its Loan or Loans in funds immediately available to
the Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the applicable Lenders
available to the Borrower at the Administrative Agent’s aforesaid address.

2.9. Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances shall continue as Base Rate Advances unless
and until such Base Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Eurodollar Advance with a one (1) month
Interest Period unless (a) such Eurodollar Advance is or was repaid in
accordance with Section 2.7 or (b) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Base Rate Advance into a Eurodollar Advance. The
Borrower shall give the Administrative Agent irrevocable notice in the form of
Exhibit D-2 (a “Conversion/Continuation Notice”) of each conversion of a Base
Rate Advance into a Eurodollar Advance, conversion of a Eurodollar Advance to a
Base Rate Advance, or continuation of a Eurodollar Advance not later than 11:00
a.m. (Chicago time) at least two (2) Business Days prior to the date of the
requested conversion or continuation, specifying:

 

  (i)

the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii)

the amount and Type of the Advance which is to be converted or continued, and

 

  (iii)

the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than fifteen (15) Interest Periods in effect hereunder.

Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

39



--------------------------------------------------------------------------------

2.10. Interest Rates. Each Base Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made, to but excluding the date it becomes due or is converted
into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Base Rate for such day; provided, that if a Base Rate Advance is
due as a result of an Event of Default or is otherwise outstanding during the
continuance of an Event of Default, the Base Rate shall continue to apply
thereto plus such other amounts as required under Section 2.11. Changes in the
rate of interest on that portion of any Advance maintained as a Base Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurodollar Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.8
and 2.9 and the Pricing Schedule. No Interest Period in respect of any Loan of
any Class may end after the Facility Termination Date applicable to such Class.
With respect to any Term Loan or portion thereof that has been identified by the
Borrower to the Administrative Agent in writing as being subject to a
Derivatives Contract with a Lender (or an Affiliate of a Lender) that provides a
hedge against interest rate risk, if the Lenders would at any time be paid
interest on any Term Loan that is less than the Minimum Yield, the Borrower will
pay such Lenders, in addition to and at the same time as the interest payable
pursuant to Section 2.15, the positive difference, if any, between the Minimum
Yield and the actual interest payable on the outstanding balance of such Term
Loan during such Interest Period.

2.11. Rates Applicable After Event of Default. Notwithstanding anything to the
contrary contained in Sections 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may elect, by sending notice to
the Administrative Agent and the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to changes in interest rates), to
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of an Event of Default the Required
Lenders may elect, by sending notice to the Administrative Agent and the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), to declare that (a) each Eurodollar
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2.00% per annum,
(b) each Base Rate Advance shall bear interest at a rate per annum equal to the
Base Rate in effect from time to time plus 2.00% per annum, (c) the LC Fee shall
be increased by 2.00% per annum and (d) each other fee or other amount (other
than principal of any Loan) not paid when due shall thereafter accrue interest
at the Base Rate plus 2.00% per annum, provided that, during the continuance of
an Event of Default under Sections 7.2, 7.6 or 7.7, the interest rates set forth
in clauses (a) and (b) above and the increase in the LC Fee and unpaid fees and
other amounts set forth in clauses (c) and (d) above shall be applicable
automatically to all Credit Extensions without any election or action on the
part of the Administrative Agent or any Lender. After an Event of Default has
been waived, the interest rate applicable to advances and the LC Fee shall
revert to the rates applicable prior to the occurrence of an Event of Default.

 

 

40



--------------------------------------------------------------------------------

2.12. Method of Payment; Repayment of Term Loans.

(a) Each Advance shall be repaid and each payment of interest thereon shall be
paid in Dollars. All payments of the Obligations under this Agreement and the
other Loan Documents shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 1:00 p.m. (Chicago time) on the date
when due and shall (except (i) in the case of Reimbursement Obligations for
which the LC Issuer has not been fully indemnified by the Lenders or (ii) as
otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the applicable Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Each reference to the Administrative
Agent in this Section 2.12 shall also be deemed to refer, and shall apply
equally, to the LC Issuer, in the case of payments required to be made by the
Borrower to the LC Issuer pursuant to Section 2.19(f).

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Revolving Loan Termination Date. To the extent not
previously paid, all unpaid Term Loans shall be paid in full in cash by the
Borrower to the applicable Term Lenders on the applicable Term Loan Termination
Date. The Borrower shall repay the entire outstanding principal amount of, and
all accrued interest on, each Bid Rate Loan on the last day of the Interest
Period of such Bid Rate Loan.

2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that (i) the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms and (ii) the Register maintained
by the Administrative Agent pursuant to Section 12.3(d) shall control in the
event of any inconsistency with the accounts maintained pursuant to paragraphs
(a) and (b) above.

 

41



--------------------------------------------------------------------------------

(d) Any Lender may request that its Loans be evidenced by a promissory note
representing its Revolving Loans, Term Loans and Bid Rate Loans of the
applicable Class, respectively, substantially in the form of Exhibit E-1, E-2,
E-3 or E-4, as applicable (each a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note or Notes payable to such
Lender (or its registered assigns) in a form supplied by the Administrative
Agent. Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the payee named therein (or its
registered assigns), except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b) (i) and (ii) above.

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation (which
may include e-mail) of each telephonic notice authenticated by an Authorized
Signatory of the Borrower. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The parties agree to prepare appropriate documentation to correct any
such error within ten (10) days after discovery by any party to this Agreement.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance shall be payable on each Payment Date, commencing with the
first such Payment Date to occur after the date hereof and at maturity. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three
(3) months shall also be payable on the last day of each three-month interval
during such Interest Period. Interest accrued pursuant to Section 2.11 shall be
payable on demand. Interest on all Advances and fees shall be calculated for
actual days elapsed on the basis of a 360-day year, except that interest
computed by reference to the Alternate Base Rate shall be calculated for actual
days elapsed on the basis of a 365/366-day year. Interest shall be payable for
the day an Advance is made but not for the day of any payment on the amount paid
if payment is received prior to 1:00 p.m. (Chicago time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each applicable Lender of the contents of each Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from any LC Issuer, the Administrative
Agent will notify each Revolving Lender of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify each
applicable Lender and the Borrower of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give each applicable Lender and the Borrower prompt notice of each change in the
Alternate Base Rate.

 

42



--------------------------------------------------------------------------------

2.17. Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
of such LC Issuer at any Lending Installation selected by such Lender or such LC
Issuer, as the case may be, and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and any Notes
issued hereunder shall be deemed held by each Lender or each LC Issuer, as the
case may be, for the benefit of any such Lending Installation. Each Lender and
each LC Issuer may, by written notice to the Administrative Agent and the
Borrower in accordance with Article XIII, designate replacement or additional
Lending Installations through which Loans will be made by it or Facility LCs
will be issued by it and for whose account Loan payments or payments with
respect to Facility LCs are to be made.

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of the Borrower,
a payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by the Borrower, the interest rate applicable to the relevant
Loan.

2.19. Facility LCs.

(a) Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit denominated in
Dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify any Facility LC issued by such LC Issuer (“Modify,” and each
such action a “Modification”), from time to time from and including the date of
this Agreement and prior to the Revolving Loan Termination Date upon the request
of the Borrower; provided that immediately after each such Facility LC is issued
or Modified, (i) the aggregate outstanding LC Obligations shall not exceed
$50,000,000; (ii) the aggregate outstanding LC Obligations with respect to all
Facility LCs issued by any LC Issuer shall not exceed the lesser of
(A) $25,000,000 (or such greater amount as the applicable LC Issuer shall agree)
and (B) the Revolving Commitment of such LC Issuer, and (iii) the Aggregate
Outstanding Revolving Credit Exposure shall not exceed the Aggregate Revolving
Commitments. No Facility LC shall have an expiry date later than the earlier to
occur of (x) the fifth Business Day prior to the Revolving Loan Termination Date
and (y) one (1) year after its issuance; provided, however, that the expiry date
of a Facility LC may be up to one (1) year later

 

43



--------------------------------------------------------------------------------

than the fifth Business Day prior to the Revolving Loan Termination Date if the
Borrower has posted on or before the fifth Business Day prior to the Revolving
Loan Termination Date cash collateral in the Facility LC Collateral Account on
terms reasonably satisfactory to the Administrative Agent in an amount equal to
105% of the LC Obligations with respect to such Facility LC.

(b) Participations. Upon the issuance or Modification by any LC Issuer of a
Facility LC, such LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Revolving Lender,
and each Revolving Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from such LC Issuer, a
participation in such Facility LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share.

(c) Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent and the applicable LC Issuer notice prior to 1:00 p.m.
(Chicago time) at least five (5) Business Days prior to the proposed date of
issuance or Modification of each Facility LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Revolving Lender of the contents
thereof and of the amount of such Lender’s participation in such proposed
Facility LC. The issuance or Modification by any LC Issuer of any Facility LC
shall, in addition to the conditions precedent set forth in Article IV, be
subject to the conditions precedent that such Facility LC shall be reasonably
satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). No LC Issuer shall have any
independent duty to ascertain whether the conditions set forth in Article IV
have been satisfied; provided, however, that no LC Issuer shall issue a Facility
LC if, on or before the proposed date of issuance, such LC Issuer shall have
received notice from the Administrative Agent or the Required Lenders that any
such condition has not been satisfied or waived. In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

(d) LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Revolving Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurodollar Loans in effect from time to
time on the average daily undrawn stated amount under such Facility LC, such fee
to be payable in arrears on each Payment Date (the “LC Fee”). The Borrower shall
also pay to each LC Issuer for its own account (i) a fronting fee in an amount
agreed upon between such LC Issuer and the Borrower, such fee to be payable in
arrears on each Payment Date, and (ii) on demand, all amendment, drawing and
other fees regularly charged by such LC Issuer to its letter of credit customers
and all reasonable and documented out-of-pocket expenses incurred by such LC
Issuer in connection with the issuance, Modification, administration or payment
of any Facility LC.

(e) Administration; Reimbursement by Lenders. Upon receipt of any demand for
payment under any Facility LC from the beneficiary of such Facility LC, the
applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify

 

44



--------------------------------------------------------------------------------

the Borrower and each other Revolving Lender as to the amount to be paid by such
LC Issuer as a result of such demand and the proposed payment date (the “LC
Honor Date”). The responsibility of each LC Issuer to the Borrower and each
Revolving Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. Each LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by any LC Issuer, each Revolving
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Event of Default or any condition precedent whatsoever, to
reimburse such LC Issuer on demand for (i) such Lender’s Pro Rata Share of the
amount of each payment made by such LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.19(f)
below and there are not funds available in the Facility LC Collateral Account to
cover the same, plus (ii) interest on the foregoing amount to be reimbursed by
such Lender, for each day from the date of LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three (3) days and,
thereafter, at a rate of interest equal to the rate applicable to Base Rate
Advances.

(f) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer (i) if the Borrower shall
have received notice of the applicable LC Honor Date at or before 10:30 a.m.
(Chicago time) on such LC Honor Date, on or before the applicable LC Honor Date
or (ii) if the Borrower shall have received notice of the applicable LC Honor
Date after 10:30 a.m. (Chicago time) on the applicable LC Honor Date, the date
one Business Day after the Borrower has received notice from such LC Issuer of
such LC Honor Date (such required date of payment, the “LC Required Payment
Date”), in each case, for any amounts to be paid by the LC Issuer upon any
drawing under any Facility LC (such amount, the “Reimbursement Amount”), without
presentment, demand, protest or other formalities of any kind; provided that
(A) neither the Borrower nor any Revolving Lender shall hereby be precluded from
asserting any claim for direct (but not consequential) damages suffered by the
Borrower or such Lender to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of the applicable LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (y) the applicable LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC; and (B) if Borrower has not paid the Reimbursement Amount with respect to
Facility LC on or prior to the LC Required Payment Date (and the applicable LC
Issuer shall promptly notify the Administrative Agent of such failure) and
(i) if the applicable conditions set forth in Section 4.2 (other than the
condition that no Default exists; provided that it is understood and agreed that
no Advance shall be made pursuant to this clause (f) at any time an Event of
Default has occurred and is continuing) would permit the making of Revolving
Loans, the Borrower shall be deemed to have requested a borrowing of Revolving
Loans (which shall be Base Rate Loans) in an amount equal to the unpaid
Reimbursement Amount and the Administrative Agent shall give each Lender prompt
notice of the amount of the Revolving Loan to be made available to the
Administrative Agent and (ii) if such conditions would not permit the

 

45



--------------------------------------------------------------------------------

making of Revolving Loans, the provisions of Section 2.19(e) shall apply. All
such amounts paid by the LC Issuer and remaining unpaid by the Borrower after
the applicable LC Required Payment Date shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to (after giving effect to any
Revolving Loan pursuant to the preceding sentence) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for each such day after such LC
Required Payment Date. The LC Issuer will pay to each Revolving Lender ratably
in accordance with its Pro Rata Share all amounts received by it from the
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Facility LC issued by the LC Issuer, but only to
the extent such Lender has made payment to the LC Issuer in respect of such
Facility LC pursuant to Section 2.19(e).

(g) Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Revolving Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Revolving Lenders that the LC Issuers and the Revolving Lenders shall
not be responsible for, and the Borrower’s Reimbursement Obligation in respect
of any Facility LC shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, any of its Affiliates, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
the Borrower or of any of its Affiliates against the beneficiary of any Facility
LC or any such transferee. No LC Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC other than any
such error, omission, interruption or delay in transmission, dispatch or
delivery arising out of the gross negligence or willful misconduct of such LC
Issuer as determined in a final, non-appealable judgment by a court of competent
jurisdiction. The Borrower agrees that any action taken or omitted by any LC
Issuer or any Revolving Lender under or in connection with each Facility LC and
the related drafts and documents, if done without gross negligence or willful
misconduct, shall be binding upon the Borrower and shall not put any LC Issuer
or any Revolving Lender under any liability to the Borrower. Nothing in this
Section 2.19(g) is intended to limit the right of the Borrower to make a claim
against any LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19(f).

(h) Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Notwithstanding any
other provision of this Section 2.19, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Revolving Lenders and any future holders of a participation in any Facility LC.

 

 

46



--------------------------------------------------------------------------------

(i) Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, each LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, reasonable and documented costs or expenses
(including reasonable and documented counsel fees and disbursements) which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses (including
reasonable and documented counsel fees and disbursements (which shall be limited
to the reasonable and documented fees, charges and disbursements of (i) one
primary counsel and any special and local counsel for the Administrative Agent,
the LC Issuers and the Lenders and (ii) in the event of any actual or potential
conflicts of interest, one additional primary counsel and any additional special
and local counsel, in each case, for all similarly situated LC Issuers and
Lenders)) which any LC Issuer may incur (A) by reason of or in connection with
the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (B) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the applicable LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the applicable LC Issuer’s failure to
pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.19(i) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

(j) Lenders’ Indemnification. Each Revolving Lender shall, ratably in accordance
with its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.

(k) Facility LC Collateral Account. The Borrower agrees that it will, upon the
reasonable request of the Administrative Agent or the Required Lenders and until
the final expiration date of any Facility LC and thereafter as long as any
amount is payable to the LC

 

47



--------------------------------------------------------------------------------

Issuers or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Administrative
Agent (the “Facility LC Collateral Account”), in the name of such Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Revolving Lenders and in which such Borrower shall have no interest other
than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Revolving Lenders and the LC Issuers, a security interest in all of the
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the Facility LC Collateral Account to secure the prompt
and complete payment and performance of the Obligations. The Administrative
Agent will invest any funds on deposit from time to time in the Facility LC
Collateral Account in certificates of deposit of U.S. Bank having a maturity not
exceeding thirty (30) days. Nothing in this Section 2.19(k) shall either
obligate the Administrative Agent to require the Borrower to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 2.22 or Section 8.1.

(l) Rights as a Lender. In its capacity as a Revolving Lender, each LC Issuer
shall have the same rights and obligations as any other Revolving Lender.

(m) Separate Reimbursement Agreement. In the event any LC Issuer enters into a
separate reimbursement agreement with the Borrower covering the Facility LCs and
the terms of such reimbursement agreement conflict with or contradict the terms
of this Agreement, the terms of this Agreement shall control.

2.20. Replacement of Lender. If the Borrower is required pursuant to Sections
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Base Rate Advances into Eurodollar
Advances shall be suspended pursuant to Section 3.3 or if any Lender declines to
approve an amendment or waiver that is approved by the Required Lenders or
becomes a Defaulting Lender (any Lender so affected an “Affected Lender”), the
Borrower may elect, if any of such issue or event is still in effect, to replace
such Affected Lender as a Lender party to this Agreement, provided that no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement, and provided further that concurrently with such replacement,
(a) an Eligible Assignee (in each case, subject to any consent that would be
required pursuant to Section 12.3(b) for an assignment to such Eligible
Assignee) which does not suffer from and is not impacted by the issue or event
causing the replacement of the Affected Lender, shall agree, as of such date, to
purchase for cash at par the Advances and other Obligations due to the Affected
Lender under this Agreement and the other Loan Documents pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (b) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (i) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2,
3.4 and 3.5, but excluding any amount paid by the replacement lender under
clause (a), and (ii) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

 

48



--------------------------------------------------------------------------------

2.21. Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (i) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (ii) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

 

 

49



--------------------------------------------------------------------------------

2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuers hereunder; third, to Cash
Collateralize the LC Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.22(d); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account (including the Facility LC Collateral Account) and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Facility LCs issued under this
Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any LC Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; eighth, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the Revolving Exposures of such Lenders to the
Aggregate Outstanding Revolving Credit Exposures of all Revolving Lenders equals
such ratio immediately prior to the Defaulting Lender’s failure to fund any
portion of any Loans or participations in Facility LCs; and ninth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Facility LC issuances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Facility LCs were issued at a time when the conditions set forth in
Section 4.2 were satisfied or

 

50



--------------------------------------------------------------------------------

waived, such payment shall be applied solely to pay the Credit Extensions of all
Non-Defaulting Lenders that are Revolving Lenders on a pro rata basis prior to
being applied to the payment of any Credit Extensions of such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Obligations are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.22(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive a Facility Fee for any period during which that Revolving Lender is a
Defaulting Lender only to extent allocable to the sum of (x) the outstanding
principal amount of the Revolving Loans funded by it, and (y) its ratable share
of the stated amount of Facility LCs for which it has provided Cash Collateral
pursuant to Section 2.22(d).

(B) Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive LC Fees for any period during which that Revolving Lender is a
Defaulting Lender only to the extent allocable to its ratable share of the
stated amount of Facility LCs for which it has provided Cash Collateral pursuant
to Section 2.22(d).

(C) With respect to any Facility Fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that is a Revolving Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Obligations that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the LC
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the LC Issuer’s Fronting Exposure to such Defaulting
Lender which has not be Cash Collateralized by the Borrower, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations shall be reallocated
among the Non-Defaulting Lenders that are Revolving Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (A) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (B) such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.15,

 

51



--------------------------------------------------------------------------------

no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
LC Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the LC
Issuers agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Facility LCs to be held pro rata by the Lenders
in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Facility LCs. So long as any Lender is a Defaulting Lender, the LC
Issuers shall not be required to issue, extend, renew or increase any Facility
LC unless it is satisfied that it will have no Fronting Exposure (other than any
Fronting Exposure that is Cash Collateralized by the Borrower) after giving
effect thereto.

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of any LC Issuer (with
a copy to the Administrative Agent) the Borrower shall Cash Collateralize such
LC Issuer’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as

 

52



--------------------------------------------------------------------------------

herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Cash Collateral as may otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the LC Issuers’ Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22(d)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent that there exists excess Cash
Collateral; provided that, subject to this Section 2.22 the Person providing
Cash Collateral and the Administrative Agent may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

2.23. Extensions of Revolving Commitments. The Borrower shall have the right,
exercisable two times, to request that the Administrative Agent and the
Revolving Lenders agree to extend the Revolving Loan Termination Date by one
six-month period. The Borrower may exercise such right only by executing and
delivering to the Administrative Agent at least 30 days but not more than 120
days prior to the current Revolving Loan Termination Date, a written request for
such extension (an “Extension Request”). The Administrative Agent shall notify
the Revolving Lenders if it receives an Extension Request promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Revolving Loan
Termination Date shall be extended for six months effective upon receipt by the
Administrative Agent of the Extension Request and payment of the fee referred to
in the following clause (b): (a) immediately prior to such extension and
immediately after giving effect thereto, (i) no Default or Event of Default
shall be in existence; (ii) no Material Adverse Change shall have occurred and
(iii) the representations and warranties contained in Article V are (A) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (B) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date, (b) the
Borrower shall have paid the fees payable under Section 2.5(c) and (c)

 

53



--------------------------------------------------------------------------------

the Borrower shall have delivered to the Administrative Agent a certificate from
an Authorized Signatory of the Borrower certifying the matters referred to in
the preceding clause (a). Once the foregoing conditions have been satisfied, the
Administrative Agent shall promptly notify the Borrower and the Revolving
Lenders of the new Revolving Loan Termination Date.

2.24. Increase Option. The Borrower may from time to time until the Revolving
Loan Termination Date elect to increase the Revolving Commitments, enter into
one or more tranches of additional Term Loans, or one or more tranches of
commitments (each an “Incremental Term Loan Commitment”) to make additional,
Term Loans (each an “Incremental Term Loan”), in each case in minimum increments
of $50,000,000 or such lower amount as the Borrower and the Administrative Agent
agree upon, so long as, after giving effect thereto, the Aggregate Outstanding
Credit Exposure does not exceed $2,000,000,000. The Borrower may arrange for any
such increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment or to participate in such
Incremental Term Loan Commitments or Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
that are Eligible Assignees (each such new bank, financial institution or other
entity, an “Augmenting Lender”), to increase their existing Revolving
Commitments, or to participate in such Incremental Term Loan Commitments or
Incremental Term Loans, or extend Revolving Commitments, as the case may be;
provided that (a) each Augmenting Lender and each Increasing Lender shall, to
the extent consent would be required for an assignment of such Commitments or
such Loans to such Augmenting Lender or Increasing Lender pursuant to
Section 12.3, be subject to the approval of the Borrower, the Administrative
Agent and/or the LC Issuers, in each case not to be unreasonably withheld,
delayed or conditioned, and (b) (i) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit F hereto, and (ii) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit G hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Revolving Commitments, Incremental Term Loan Commitments or
Incremental Term Loans pursuant to this Section 2.24. Increases and new
Revolving Commitments, Incremental Term Loan Commitments and Incremental Term
Loans created pursuant to this Section 2.24 shall become effective on the date
agreed by the Borrower, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loan Commitments or Incremental Term Loans shall become
effective under this paragraph unless, (A) on the proposed date of the
effectiveness of, and after giving effect to, such increase or such Incremental
Term Loan Commitments or Incremental Term Loans, (x) the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.2 shall be satisfied or waived by the
Required Lenders and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by an Authorized Signatory of the
Borrower and (y) the Borrower shall be in compliance (on a pro forma basis
reasonably acceptable to the Administrative Agent) with the covenants contained
in Section 6.16 and (B) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the limited
partnership power and authority of the Borrower to borrow hereunder after giving
effect to such increase, as well as such documents as the Administrative Agent
may reasonably request (including, without limitation, customary opinions of
counsel and affirmations of Loan Documents and updated financial projections,
reasonably acceptable to the Administrative

 

54



--------------------------------------------------------------------------------

Agent). On the effective date of any increase in the Revolving Commitments or
any new Incremental Term Loan Commitments becoming effective or any Incremental
Term Loans being made, (1) each relevant Increasing Lender and Augmenting Lender
providing a Revolving Commitment shall make available to the Administrative
Agent such amounts in immediately available funds as the Administrative Agent
shall determine, for the benefit of the other Lenders, as being required in
order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans, and (2) unless the balancing in clause (1) can be
made with Revolving Loans only from the applicable Increasing Lenders and
Augmenting Lenders (and except in the case of any Incremental Term Loan
Commitments or Incremental Term Loans), the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.3). The deemed payments made pursuant to clause (2) of the immediately
preceding sentence shall be accompanied, in respect of Eurodollar Loans, by
payment of all accrued interest on the amount prepaid and shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 3.4 if the
deemed payment occurs other than on the last day of the related Interest
Periods. All Incremental Term Loans (including Incremental Term Loans funded
pursuant to Incremental Term Loan Commitments) (aa) shall rank pari passu in
right of payment with the Revolving Loans and the initial Term Loans, (bb) shall
not mature earlier than the Tranche 2 Term Loan Termination Date (but may have
amortization prior to such date) and (cc) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans and the
initial Term Loans; provided that (I) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Tranche 2 Term Loan
Termination Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Tranche 2 Term Loan Termination Date and (II) the Incremental Term Loans may
be priced differently than the Revolving Loans and the initial Term Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.24. Each Augmenting Lender and each Increasing
Lender shall fund the applicable Incremental Term Loans in accordance with the
requirements of the applicable Incremental Term Loan Amendment. Nothing
contained in this Section 2.24 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Commitment
hereunder, or provide Incremental Term Loans, at any time. In connection with
any increase in the aggregate amount of the Revolving Commitments, effectiveness
of Incremental Term Loan Commitments or issuance of Incremental Term Loans
pursuant to this Section 2.24 any Lender becoming a party hereto shall (AA)
execute such documents and agreements as the Administrative Agent may reasonably
request and (BB) provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the PATRIOT Act.

 

55



--------------------------------------------------------------------------------

This Section shall supersede any provision in Section 8.3 to the contrary.

2.25. Bid Rate Loans.

(a) Bid Rate Loans. From and after the Investment Grade Election and to but
excluding the Revolving Loan Termination Date, the Borrower may, as set forth in
this Section, request the Revolving Lenders to make offers to make Bid Rate
Loans to the Borrower in Dollars. The aggregate principal amount of Bid Rate
Loans outstanding at any time, shall not exceed the lesser of (i) one-half of
the Aggregate Revolving Commitments and (ii) the Aggregate Revolving Commitments
minus Aggregate Outstanding Revolving Credit Exposure (determined without giving
effect to outstanding Bid Rate Loans). The Revolving Lenders may, but shall have
no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 1:00 p.m. (Chicago time) on (i) the Business Day immediately
preceding the date of borrowing proposed therein, in the case of an Absolute
Rate Auction and (ii) the date four (4) Business Days prior to the proposed date
of borrowing, in the case of a Eurodollar Auction. The Administrative Agent
shall deliver to each Revolving Lender a copy of each Bid Rate Quote Request
promptly upon receipt thereof by the Administrative Agent. The Borrower may
request offers to make Bid Rate Loans for up to three (3) different Interest
Periods in any one Bid Rate Quote Request; provided that if granted each
separate Interest Period shall be deemed to be a separate borrowing (a “Bid Rate
Borrowing”). Each Bid Rate Quote Request shall be substantially in the form of
Exhibit I-1 and shall specify as to each Bid Rate Borrowing all of the
following:

(A) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

(B) the aggregate amount of such Bid Rate Borrowing which shall be in a minimum
amount of $10,000,000 and integral multiples of $500,000 in excess thereof which
shall not cause the outstanding principal amount of all Bid Rate Loans, after
giving effect to the application of the proceeds of the such Bid Rate Borrowing,
to exceed the limit specified in Section 2.25(a);

(C) whether the Bid Rate Quote Request is for Eurodollar Margin Loans or
Absolute Rate Loans; and

(D) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Loan Termination Date.

The Borrower shall not deliver any Bid Rate Quote Request within five
(5) Business Days of the giving of any other Bid Rate Quote Request and the
Borrower shall not deliver more than one (1) Bid Rate Quote Request in any
calendar month.

 

56



--------------------------------------------------------------------------------

(c) Bid Rate Quotes.

(i) Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.25(b)
specified more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period.
Each Bid Rate Quote must be submitted to the Administrative Agent not later than
10:30 a.m. (Chicago time) (A) on the proposed date of borrowing, in the case of
an Absolute Rate Auction and (B) on the date three (3) Business Days prior to
the proposed date of borrowing, in the case of a Eurodollar Auction, and in
either case the Administrative Agent shall disregard any Bid Rate Quote received
after such time; provided that any Revolving Lender then acting as the
Administrative Agent or that is an Affiliate of the Administrative Agent may
submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than 30 minutes prior to the latest time by
which the Revolving Lenders must submit applicable Bid Rate Quotes. Any Bid Rate
Quote so made shall be irrevocable except with the consent of the Administrative
Agent given at the request of the Borrower. Such Bid Rate Loans may be funded by
a Revolving Lender’s Designated Lender (if any) as provided in Section 12.1(b);
however, such Revolving Lender shall not be required to specify in its Bid Rate
Quote whether such Bid Rate Loan will be funded by such Designated Lender.

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit I-2 and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less than
the Revolving Commitment of such Revolving Lender but (y) shall not exceed the
principal amount of the Bid Rate Borrowing for a particular Interest Period for
which offers were requested; provided further that any Bid Rate Quote shall be
in a minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);

(D) in the case of a Eurodollar Auction, the margin above or below the
applicable Eurodollar Rate (the “Eurodollar Margin”) offered for each such
Eurodollar Margin Loan, expressed as a percentage to be added to (or subtracted
from) the applicable Eurodollar; and

(E) the identity of the quoting Revolving Lender.

 

57



--------------------------------------------------------------------------------

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

(d) Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 11:30 a.m. (Chicago time) (i) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (ii) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
Eurodollar Auction), notify the Borrower of the terms (A) of any Bid Rate Quote
submitted by a Revolving Lender that is in accordance with Section 2.25(c) and
(B) of any Bid Rate Quote that amends, modifies or is otherwise inconsistent
with a previous Bid Rate Quote submitted by such Revolving Lender with respect
to the same Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be
disregarded by the Administrative Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (x) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (y) the principal amounts and Absolute Rates or Eurodollar Margins, as
applicable, so offered by each Revolving Lender (identifying the Revolving
Lender that made such Bid Rate Quote).

(e) Acceptance by Borrower.

(i) Not later than 12:30 p.m. (Chicago time) (A) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (B) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
Eurodollar Auction, the Borrower shall notify the Administrative Agent of its
acceptance or nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.25(d). which notice shall be in the form of Exhibit I-3. In the case
of acceptance, such notice shall specify the aggregate principal amount of Bid
Rate Quotes for each Interest Period that are accepted. The failure of the
Borrower to give such notice by such time shall constitute nonacceptance. The
Borrower may accept any Bid Rate Quote in whole or in part; provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 2.25(b)(B) and together with all other Bid Rate Loans
then outstanding shall not cause the outstanding principal amount of all Bid
Rate Loans, after giving effect to the application of the proceeds of the such
Bid Rate Borrowing, to exceed the limit specified in Section 2.25(a);

(C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or Eurodollar Margins, as applicable, in each case beginning with
the lowest rate so offered;

 

58



--------------------------------------------------------------------------------

(D) any acceptance in part by the Borrower shall be in a minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof for the
applicable Bid Rate Borrowing; and

(E) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.25(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii) If Bid Rate Quotes are made by two or more Revolving Lenders with the same
Absolute Rates or Eurodollar Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.

(f) Obligation to Make Bid Rate Loans. The Administrative Agent shall promptly
(and in any event not later than (i) 1:30 p.m. (Chicago time) on the proposed
date of borrowing of Absolute Rate Loans and (ii) on the date three (3) Business
Days prior to the proposed date of borrowing of Eurodollar Margin Loans) notify
each Revolving Lender as to whose Bid Rate Quote has been accepted and the
amount and rate thereof. A Revolving Lender who is notified that it has been
selected to make a Bid Rate Loan may designate its Designated Lender (if any) to
fund such Bid Rate Loan on its behalf, as described in Section 12.1(b). Any
Designated Lender which funds a Bid Rate Loan shall on and after the time of
such funding become the obligee in respect of such Bid Rate Loan and be entitled
to receive payment thereof when due. No Revolving Lender shall be relieved of
its obligation to fund a Bid Rate Loan, and no Designated Lender shall assume
such obligation, prior to the time the applicable Bid Rate Loan is funded. Any
Revolving Lender whose offer to make any Bid Rate Loan has been accepted shall,
not later than 2:30 p.m. (Chicago time) on the date specified for the making of
such Loan, make the amount of such Loan available to the Administrative Agent at
its Lending Installation in immediately available funds, for the account of the
Borrower. The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower
not later than 3:30 p.m. (Chicago time) on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower.

(g) No Effect on Revolving Commitment. The amount of any Bid Rate Loan made by
any Revolving Lender shall not constitute a utilization of such Revolving
Lender’s Revolving Commitment.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, after the date of this Agreement, there occurs any
Change in Law which:

 

59



--------------------------------------------------------------------------------

(a) subjects any Lender or any applicable Lending Installation, any LC Issuer,
or the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or any LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

(c) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or any LC
Issuer of making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Eurodollar Loans, Facility LCs or participations therein, or requires any Lender
or any applicable Lending Installation or any LC Issuer to make any payment
calculated by reference to the amount of Eurodollar Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received. Failure or
delay on the part of any such Person to demand compensation pursuant to this
Section 3.1 shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Person pursuant to this Section 3.1 for any increased costs or reductions
suffered more than 180 days prior to the date that such Person notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Person’s intention to claim compensation therefor; provided further,
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

3.2. Changes in Capital Adequacy Regulations. If a Lender or an LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or such LC Issuer, any Lending Installation of such
Lender or such LC Issuer, or any corporation or holding company controlling such
Lender or such LC Issuer is increased as a result of (a) a Change in Law or
(b) any change on or after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days after demand by such Lender or such
LC Issuer, the Borrower shall pay such Lender or such LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital or liquidity which such Lender or such LC Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment and issue or participate in Facility LCs, as the case may be,
hereunder (after taking into account such Lender’s or such LC Issuer’s policies
as to capital adequacy and liquidity), in each case that is attributable to such
Change in Law or

 

60



--------------------------------------------------------------------------------

change in the Risk-Based Capital Guidelines, as applicable. Failure or delay on
the part of such Lender or such LC Issuer to demand compensation pursuant to
this Section 3.2 shall not constitute a waiver of such Lender’s or such LC
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate any Lender or any LC Issuer pursuant to this
Section 3.2 for any shortfall suffered more than 180 days prior to the date that
such Lender or such LC Issuer notifies the Borrower of the Change in Law or
change in the Risk-Based Capital Guidelines giving rise to such shortfall and of
such Lender’s or such LC Issuer’s intention to claim compensation therefor;
provided further, that if the Change in Law or change in Risk-Based Capital
Guidelines giving rise to such shortfall is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

3.3. Availability of Types of Advances; Adequacy of Interest Rate.

(a) If the Administrative Agent, in consultation with the Lenders, determines
that the interest rate applicable to Eurodollar Advances is not ascertainable or
the Required Lenders give the Administrative Agent notice that the interest rate
applicable to Eurodollar Advances does not adequately and fairly reflect the
cost of making or maintaining Eurodollar Advances by such Lender, then the
Administrative Agent shall give notice to the Borrower and the Lenders of such
circumstance, and the Borrower’s right to request Eurodollar Advances shall be
suspended and any affected Eurodollar Advances shall be converted to Base Rate
Advances at the end of the current Interest Period applicable thereto (if not
repaid prior to the end of such Interest Period), until the Administrative Agent
gives notice to the Borrower and the Lenders that such circumstance no longer
exists.

(b) Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.3(a) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 3.3(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate reference rate to be used in clause (b) of the
definition of the Eurodollar Base Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and the Administrative Agent and the
Borrower shall enter into an amendment to this Agreement to reflect such
alternate reference rate and such other related changes to this Agreement as may
be applicable. Notwithstanding anything to the contrary in Section 8.3, such
amendment shall become effective without any further action or consent of any
Lender so long as the Administrative Agent shall not have received, within five
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. After either (A) the Administrative
Agent has made the determination described in clause (i) or (ii) of this
Section 3.3(b) or (B) the specific date described in clause (iii) of this
Section 3.3(b) has occurred and until an alternate rate of interest shall be
determined in accordance with this Section 3.3(b), (x) any request pursuant to
Section 2.9 that requests the conversion of any Advance to, or continuation of
any Advance as, a Eurodollar Advance shall be ineffective and any such Advance
shall be continued as or converted to, as the case may be, a Base Rate Advance,
and (y) if any request pursuant to Section 2.8 requests a Eurocurrency Advance,
such Advance shall be made as a Base Rate Advance.

 

61



--------------------------------------------------------------------------------

3.4. Funding Indemnification. If (a) any payment of a Eurodollar Advance or a
Bid Rate Loan occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than (i) default by the Lenders or (ii) a notice under Section 3.3,
(c) a Eurodollar Loan is converted other than on the last day of the Interest
Period applicable thereto, (d) the Borrower fails to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto for any reason other than a notice under Section 3.3, or (e) any
Eurodollar Loan is assigned other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, the Borrower will indemnify each Lender for such Lender’s
reasonable and documented costs and expenses and Interest Differential (as
determined by such Lender) incurred as a result of such prepayment. The term
“Interest Differential” shall mean that sum equal to the greater of zero or the
financial loss incurred by the Lender resulting from prepayment, calculated as
the difference between the amount of interest such Lender would have earned
(from the investments in money markets as of the Borrowing Date of such Advance)
had prepayment not occurred and the interest such Lender will actually earn
(from like investments in money markets as of the date of prepayment) as a
result of the redeployment of funds from the prepayment. Because of the
short-term nature of this facility, Borrower agrees that Interest Differential
shall not be discounted to its present value.

The Borrower hereby acknowledges that the Borrower shall be required to pay
Interest Differential with respect to any portion of the principal balance paid
or that becomes due before its scheduled due date, whether voluntarily,
involuntarily, or otherwise, including, without limitation, any principal
payment made following default, demand for payment, acceleration, collection
proceedings, foreclosure, sale or other disposition of collateral, bankruptcy or
other insolvency proceedings, eminent domain, condemnation or otherwise. Such
prepayment fee shall at all times be an Obligation as well as an undertaking by
the Borrower to the Lenders whether arising out of a voluntary or mandatory
prepayment.

3.5. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment by any Loan Party or
the Administrative Agent, then the applicable Loan Party or the Administrative
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax or
Other Tax, then the sum payable by the applicable Loan Party shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender, the applicable LC Issuer
or the Administrative Agent receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

62



--------------------------------------------------------------------------------

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall indemnify each Lender, each LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender, such LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, such LC Issuer or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an LC Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or an LC Issuer, shall be conclusive absent
manifest error.

(d) Each Lender and each LC Issuer shall severally indemnify the Administrative
Agent, within fifteen (15) days after demand therefor, for (i) any Indemnified
Taxes and Other Taxes attributable to such Lender or such LC Issuer (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and Other Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2(c) relating to
the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender or such LC Issuer, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or any LC Issuer by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each LC Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such LC Issuer under any Loan Document or
otherwise payable by the Administrative Agent to the Lender or such LC Issuer
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)(i) Any Lender or any LC Issuer that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition,

 

63



--------------------------------------------------------------------------------

any Lender or LC Issuer, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or such LC Issuer is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the applicable Lender’s
or LC Issuer’s reasonable judgment such completion, execution or submission
would subject such Lender or such LC Issuer to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or such LC Issuer.

(ii) Without limiting the generality of the foregoing,

(A) any Lender and any LC Issuer that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender, or such LC Issuer becomes an LC Issuer, under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender or such LC Issuer is exempt from U.S. federal backup withholding Tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender or an LC Issuer under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(w) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

(x) executed copies of IRS Form W-8ECI;

(y) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (1) a certificate in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent to the effect that such Non-U.S. Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (2) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

64



--------------------------------------------------------------------------------

(z) to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable.

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender or an LC Issuer under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender or an LC Issuer under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
such LC Issuer were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or such LC Issuer shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or such LC Issuer has
complied with such Lender’s or such LC Issuer’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) Each Lender and each LC Issuer agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.

 

65



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an LC Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i) For purposes of this Section 3.5, the term “applicable law” includes FATCA.

3.6. Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Borrower (with a copy to the Administrative
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:

(a) The Administrative Agent shall have received executed counterparts of each
of this Agreement and the Guaranty.

 

66



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a certificate, signed by an
Authorized Signatory of the Borrower, stating that on the date of the initial
Credit Extension (i) no Default or Event of Default has occurred and is
continuing, (ii) no Material Adverse Change has occurred, and (iii) the
representations and warranties contained in Article V are (A) with respect to
any representations or warranties that contain a materiality qualifier, true and
correct in all respects as of such date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all respects on and as of such earlier date and (B) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such date, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects on and as of such earlier date.

(c) The Administrative Agent shall have received a written opinion of the
Borrower’s counsel, in form and substance reasonably acceptable to the
Administrative Agent, addressed to the Lenders. The Borrower’s counsel shall be
reasonably acceptable to the Administrative Agent.

(d) The Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.13 payable to such requesting Lender (or its registered
assigns).

(e) The Administrative Agent shall have received such documents and certificates
relating to the organization, existence and good standing of the Borrower and
each initial Guarantor, the authorization of the transactions contemplated
hereby and any other legal matters relating to the Borrower and such Guarantors,
the Loan Documents or the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit H.

(f) If the initial Credit Extension will be the issuance of a Facility LC, the
Administrative Agent shall have received a properly completed Facility LC
Application.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(h) There shall not have occurred a Material Adverse Change.

(i) The Administrative Agent shall have received evidence of all governmental,
equity holder and third party consents and approvals necessary in connection
with the contemplated financing and all applicable waiting periods, if any,
shall have expired without any action being taken by any authority that would be
reasonably likely to restrain, prevent or impose any material adverse conditions
on the REIT and its Subsidiaries, taken as a whole.

(j) No action, suit, investigation or proceeding is pending or, to the knowledge
of the REIT or the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.

 

67



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the initial Credit Extensions contemplated hereby,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, together with a compliance certificate signed by an Authorized
Signatory of the Borrower calculating (and showing compliance with) the
financial covenants set forth in Section 6.16 as of the Effective Date,
(ii) such information as the Administrative Agent may reasonably request to
confirm the tax, legal, and business assumptions made in such pro forma
financial statements, (iii) unaudited consolidated financial statements of the
REIT and its Subsidiaries for the fiscal quarter ended September 30, 2018, and
(iv) audited consolidated financial statements of the REIT and its Subsidiaries
for the fiscal years ended December 31, 2016 and December 31, 2017.

(l) The Administrative Agent shall have received evidence of current insurance
coverage in compliance with the terms of Sections 5.15 and 6.6.

(m) Upon the reasonable request of any Lender made at least ten Business Days
prior to the Effective Date, the Borrower must have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five Business Days prior to the Effective
Date.

(n) The Administrative Agent shall have received due diligence responses to its
requests regarding the Eligible Properties, including a list of the Eligible
Properties and the NOI attributable thereto.

(o) At least five days prior to the Effective Date, if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, the
Borrower shall deliver a Beneficial Ownership Certification in relation to
Borrower to each applicable Lender that requests such Beneficial Ownership
Certification.

4.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension unless on the applicable Borrowing Date:

(a) There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Credit Extension.

(b) The representations and warranties contained in Article V are (i) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (ii) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

 

68



--------------------------------------------------------------------------------

(c) There shall not have occurred a Material Adverse Change.

Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the REIT and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only), limited liability
company, trust or voluntary association duly and properly incorporated, formed
or established, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation, organization or establishment and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.

5.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper organizational
proceedings, and the Loan Documents to which each Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights.

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the REIT or any of its Subsidiaries or
(b) the REIT’s or any Loan Party’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (c) the provisions of any material indenture, instrument or agreement
to which the REIT or any of its Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of the REIT or a Subsidiary pursuant to the terms of any
such material indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the REIT or any of its Subsidiaries, is required to be
obtained by the REIT or any of its Subsidiaries in connection with the execution
and delivery of the Loan Documents, the borrowings under this Agreement, the
performance by the REIT of any payment Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

 

69



--------------------------------------------------------------------------------

5.4. Financial Statements. The December 31, 2017 audited consolidated financial
statements of the REIT and its Subsidiaries, and their unaudited financial
statements dated as of September 30, 2018, heretofore delivered to the Lenders
were prepared in accordance with GAAP as in effect on the date such statements
were prepared and fairly present in all material respects the consolidated
financial condition and operations of the REIT and its Subsidiaries at such date
and the consolidated results of their operations for the period then ended.

5.5. Taxes. The REIT and its Subsidiaries have filed all United States federal
and material state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
material state income Taxes and all other material Taxes due from the REIT and
its Subsidiaries, including, without limitation, pursuant to any assessment
received by the REIT or any of its Subsidiaries, except in each case for Taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided in accordance with GAAP. No Tax Liens (other than Permitted
Liens) have been filed and no claims are being asserted with respect to any such
Taxes. The charges, accruals and reserves on the books of the REIT and its
Subsidiaries in respect of any Taxes or other governmental charges are adequate.

5.6. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any Authorized Officer, threatened against or affecting the REIT or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the REIT has no material Contingent Obligations not provided for or
disclosed in the most recent financial statements referred to in Section 5.4 or
delivered pursuant to Section 6.1(a) or Section 6.1(b).

5.7. Subsidiaries. Schedule 5.7 contains an accurate list of all Subsidiaries of
the REIT as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the REIT or other Subsidiaries. All
of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.8. ERISA. With respect to each Plan, the REIT and all ERISA Affiliates have
paid all required minimum contributions and installments on or before the due
dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the REIT nor any ERISA Affiliate has filed, pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The REIT is not an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. § 2510.3-

 

70



--------------------------------------------------------------------------------

101, as modified by Section 3(42) of ERISA, of an employee benefit plan (as
defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or any
plan (within the meaning of Section 4975 of the Code) which is subject to
Section 4975 of the Code. Neither the execution of this Agreement nor the making
of Credit Extensions hereunder gives rise to a nonexempt prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code that
could reasonably be expected to result in a Material Adverse Effect. The REIT is
not subject to any law, rule or regulation which is substantially similar to the
prohibited transaction provisions of Section 406 of ERISA or Section 4975 of the
Code.

5.9. Accuracy of Information.

(a) The information, exhibits and reports furnished by the REIT or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents, taken as a whole, do not
contain any material misstatement of fact or omitted to state a material fact or
any fact necessary to make the statements contained therein not misleading.

(b) As of the Effective Date, the information included in any Beneficial
Ownership Certification delivered as of the Effective Date is true and correct
in all respects.

5.10. Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the REIT and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.

5.11. Compliance With Laws. Except as could not reasonably be expected to have a
Material Adverse Effect, the REIT and its Subsidiaries are in compliance with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property.

5.12. Ownership of Properties. Except as set forth in Schedule 5.12, on the date
of this Agreement, the REIT and its Subsidiaries will have good title (and, with
respect to each Eligible Property, and other asset included in the Unencumbered
Asset Value, or the Equity Interests of any Eligible Property Entity, free of
all Liens and Negative Pledges other than those permitted by Section 6.13) to
all of the Property and assets reflected in the REIT’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the REIT
and its Subsidiaries.

5.13. Environmental Matters. Except as could not reasonably be expected to have
a Material Adverse Effect, the Property and operations of the REIT and its
Subsidiaries are in compliance with applicable Environmental Laws and none of
REIT or any of its Subsidiaries is subject to any liability under Environmental
Laws. Neither the REIT nor any Subsidiary has received any notice to the effect
that its Property and/or operations are not in material compliance with any of
the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any Hazardous Material, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

5.14. Investment Company Act. Neither the REIT nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.15. Insurance. The REIT maintains, and has caused each Subsidiary to maintain,
with financially sound and reputable insurance companies insurance on all their
Properties, liability insurance and environmental insurance in such amounts,
subject to such deductibles and self-insurance retentions and covering such
Properties and risks as is consistent with sound business practice.

5.16. Solvency.

(a) Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any, made on the Effective Date and after giving effect to the application of
the proceeds of such Credit Extensions, (i) the fair value of the assets of the
REIT and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
REIT and its Subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the assets of the REIT and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the REIT and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the REIT and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the REIT and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the Effective Date.

(b) The REIT does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

5.17. Anti-Corruption and AML Laws; Sanctions; Anti-Terrorism Laws.

(a) The REIT, its Subsidiaries and their respective officers and employees and
to the knowledge of the REIT, its directors and agents, are in compliance in all
material respects with Anti-Corruption and AML Laws and applicable Sanctions.
None of the REIT, any Subsidiary or to the knowledge of the REIT or such
Subsidiary any of their respective directors, officers or employees, is a
Sanctioned Person. The use of the proceeds of any Loan or Facility LC or other
transactions contemplated hereby will not violate Anti-Corruption and AML Laws
or applicable Sanctions.

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The REIT and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.

 

72



--------------------------------------------------------------------------------

5.18. EEA Financial Institution. No Loan Party is an EEA Financial Institution.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The REIT will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders (or, in the
case of clause (c), to the Administrative Agent, and the Administrative Agent
shall promptly furnish to the Lenders):

(a) Within 90 days after the close of each of its fiscal years, commencing with
the fiscal year ending December 31, 2018, an audit report, with no going concern
or like qualification, exception or modifier and no scope of audit qualification
or exception, certified by Ernst & Young LLP or another independent certified
public accountants reasonably acceptable to the Required Lenders, prepared in
accordance with GAAP on a consolidated basis for itself and its consolidated
Subsidiaries, including balance sheets as of the end of such period, related
income statements, and a statement of cash flows, accompanied by any management
letter prepared by said accountants and delivered to the REIT.

(b) Within 45 days after the close of the first three (3) quarterly periods of
each of its fiscal years for itself and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and income statements and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by an Authorized Signatory of the
Borrower.

(c) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
an Authorized Signatory of the Borrower (i) showing sufficient detail for the
independent calculation of the financial covenants set forth in Section 6.16 and
showing any other calculations necessary to determine compliance with this
Agreement, (ii) stating that no Default or Event of Default exists, or if any
Default or Event of Default exists, stating the nature and status thereof,
(iii) including a list of all (A) Eligible Properties (and the NOI attributable
to each such Eligible Property), Development Properties and Lease Up Properties
as of the last day of the reporting period for such compliance certificate and
(B) Guarantors added or released since the date of the prior compliance
certificate, (iv) setting forth any material change in the application of GAAP
by, any accounting policies of, or financial reporting practices by, the REIT
and its Subsidiaries during such reporting period, in each case, which impacts
the calculation of the covenants set forth in Section 6.16, (v) including a list
of all Subsidiaries as of the end of the applicable reporting period, and
(vi) in the case of compliance certificates delivered for the fiscal quarter
ending December 31, 2018, pro forma financial statements for such period giving
effect to the credit facility hereunder and the application of proceeds thereof
as of the Effective Date.

 

73



--------------------------------------------------------------------------------

(d) Promptly upon the furnishing thereof to the shareholders of the REIT, copies
of all financial statements, reports and proxy statements so furnished.

(e) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the REIT or any of its
Subsidiaries files with the U.S. Securities and Exchange Commission.

(f) As soon as available, but in any event no later than ninety (90) days after
the beginning of each fiscal year of the REIT, either an annual budget or a
proforma covenant forecast for the REIT and its Subsidiaries for such fiscal
year.

(g) On or promptly after any time at which the Borrower or any Subsidiary
becomes subject to the Beneficial Ownership Regulation, if requested by any
Lender, a completed Beneficial Ownership Certification in form and substance
reasonably acceptable to the Administrative Agent and a representation and
warranty to the Lenders that the information included in such Beneficial
Ownership Certification is true and correct in all respects as of the date of
its delivery.

(h) Such other business or financial information (including environmental
reports) maintained on the REIT, the Borrower, any Eligible Property Entity, any
Eligible Property, or in respect of the calculation of covenants set forth in
Section 6.16 and supporting information reasonably relating to such
calculations, in each case, as the Administrative Agent or any Lender may from
time to time reasonably request.

Any financial statement or other deliverable required to be furnished pursuant
to Section 6.1(a), (b), (d), (e) or (h) shall be deemed to have been furnished
on the date on which the REIT has filed such financial statement or other
deliverable with the U.S. Securities and Exchange Commission and is available on
the EDGAR website on the Internet at www.sec.gov or any successor government
website that is freely and readily available to the Administrative Agent and the
Lenders without charge; provided that the Borrower shall give notice of any such
filing to the Administrative Agent (who shall then give notice of any such
filing to the Lenders). Notwithstanding the foregoing, the Borrower shall
deliver paper or electronic copies of any such financial statement or other
deliverable to the Administrative Agent if the Administrative Agent requests the
Borrower to furnish (or cause to be furnished) such paper or electronic copies
until written notice to cease delivering such paper or electronic copies is
given by the Administrative Agent.

6.2. Use of Proceeds. The REIT and the Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for general corporate
purposes (including, among others, to refinance certain existing Indebtedness
from time to time). Neither the REIT nor the Borrower will, nor will it permit
any Subsidiary to, use any of the proceeds of the Advances to purchase or carry
any “margin stock” (as defined in Regulation U). The Borrower will not request
any Loan or Facility LC, and the Borrower shall not use, and the Borrower shall
ensure that the REIT and its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or
Facility LC (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption and AML Laws or (b) in any manner
that would result in the violation of any applicable Sanctions.

 

74



--------------------------------------------------------------------------------

6.3. Notice of Material Events. The Borrower will give notice in writing to the
Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders thereof) promptly and in any event within three (3) Business Days after
an Authorized Officer obtains knowledge thereof, of the occurrence of any of the
following:

(a) any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the REIT or any Affiliate thereof that
could reasonably be expected to result in a Material Adverse Effect or which
seeks to prevent, enjoin or delay the making of any Credit Extensions;

(c) with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under
Section 430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(e) from and after an Investment Grade Election, any change in the REIT’s debt
ratings from a nationally recognized ratings agency;

(f) any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and

(g) any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an Authorized Signatory of the Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

6.4. Conduct of Business. The REIT and the Borrower will, and will cause each
Subsidiary to:

(a) Carry on and conduct its business in primarily the same manner and in
primarily the same fields of enterprise as it is presently conducted and
reasonable extensions thereof; and

 

75



--------------------------------------------------------------------------------

(b) Do all things necessary to (i) remain duly incorporated or organized,
validly existing and (ii) (to the extent such concept applies to such entity) in
good standing as a domestic corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

6.5. Taxes. The REIT and the Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those (a) which are being contested in good faith by
appropriate proceedings, with respect to which adequate reserves have been set
aside in accordance with GAAP or (b) which could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

6.6. Insurance. The REIT and the Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property and other assets, liability insurance and other insurance
in such amounts, subject to such deductibles and self-insurance retentions and
covering such Property and other assets and risks as is consistent with sound
business practice, and the Borrower will furnish to the Administrative Agent
upon reasonable request an insurance certificate together with such other
information reasonably acceptable to the Administrative Agent setting forth the
insurance carried.

6.7. Compliance with Laws. The REIT and the Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, Anti-Corruption and AML Laws and
applicable Sanctions, except noncompliance which could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
The REIT and the Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the REIT, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption and
AML Laws and applicable Sanctions.

6.8. Maintenance of Properties. The REIT and the Borrower (i) will, and will
cause each Subsidiary to, do all things necessary to maintain, preserve, protect
and keep the Eligible Properties owned by it in good repair, working order and
condition in all material respects, ordinary wear and tear excepted, and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times and
(ii) will, and will cause the Subsidiaries to, do all things necessary to
maintain, preserve, protect and keep their Properties, in the aggregate, in good
repair, working order and condition, ordinary wear and tear excepted, and, in
the aggregate, make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

6.9. Books and Records; Inspection. The REIT and the Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries (which entries shall be full, true and correct in all material
respects) are made of all dealings and transactions in relation to its business
and activities. The REIT and the Borrower will, and will cause each Subsidiary
to, permit the Administrative Agent and simultaneously with the Administrative
Agent, any Lender, by their respective representatives and agents, at the
Borrower’s expense, to inspect any of the Property, books and financial records
of the REIT and each Subsidiary, to examine and make copies of the books of
accounts and other financial

 

76



--------------------------------------------------------------------------------

records of the REIT and each Subsidiary, and to discuss the affairs, finances
and accounts of the REIT and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent or any Lender may designate; provided that (a) unless an
Event of Default has occurred and is continuing, no more than one such
inspection or examination shall occur in any calendar year, and (b) the Borrower
shall not be required to pay the expenses of any inspection or examination by
any Lender.

6.10. Indebtedness. The REIT and the Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, incur, assume, or otherwise
become obligated in respect of any Indebtedness after the Effective Date if
immediately prior to the assumption, incurring or becoming obligated in respect
thereof, or immediately thereafter and after giving effect thereto, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 6.16.

6.11. Merger, Consolidation, Sales of Assets and Divisions.

The REIT and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to: (a) enter into any transaction of merger or
consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (c) Dispose of, in one transaction or a series
of transactions, all or any part of its business or assets, or the capital stock
of or other Equity Interests in any of its Subsidiaries, whether now owned or
hereafter acquired; provided, however, that:

(i) any Subsidiary may merge with a Loan Party so long as such Loan Party is the
survivor;

(ii) any Subsidiary may sell, transfer or dispose of its assets to a Loan Party;

(iii) any of the actions described in the immediately preceding clauses
(a) through (c) may be taken with respect to any Subsidiary or any other Loan
Party (other than the REIT and the Borrower) so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 6.16;

(iv) the REIT, the Borrower, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business; and

(i) a Person may merge with and into the REIT or the Borrower so long as (A) the
REIT or the Borrower is the survivor of such merger, (B) immediately prior to
such merger, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence and (C) the Borrower
shall have given the Administrative Agent and the Lenders at least 10 Business
Days’ prior written notice of such merger, such notice to include a
certification as to the matters described in the immediately preceding clause
(B) (except that such prior notice shall not be required in the case of the
merger of a Subsidiary with and into the Borrower or a Subsidiary (other than
the Borrower) with and into the REIT).

 

77



--------------------------------------------------------------------------------

6.12. Investments. The Borrower will not, nor will it permit any Subsidiary to,
make or suffer to exist any Investments (including without limitation, any
Acquisition, and loans and advances to, and other Investments in, Subsidiaries),
or commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except:

(a) Investments in cash and Cash Equivalents;

(b) existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 6.12;

(c) Investments constituting Derivatives Contracts, if any, in each case, that
are non-speculative in nature;

(d) Investments constituting Customer Advances; and

(e) any other Investment so long as (i) at the time of entering into the
obligation to make such Investment, no Default or Event of Default shall be in
existence or could reasonably be expected to arise or result therefrom after
giving effect to such Investment, and (ii) at the time of, and immediately
thereafter and after giving effect to, the making of such Investment, (A) no
Event of Default specified in Sections 7.2, 7.6 or 7.7 shall have occurred and
be continuing, nor, as a result of the occurrence of any other Event of Default,
have the Obligations been accelerated pursuant to Section 8.1, and (B) the
Borrower shall be in compliance with the covenants contained in Section 6.16.

6.13. Liens on Eligible Properties. The Borrower will not, nor will it permit
any Subsidiary to, create, incur, or suffer to exist any Lien or Negative Pledge
(other than Liens of the type described in clauses (a) through (f) and clause
(i) of the definition of Permitted Liens) in, of or on any Eligible Property,
any other asset included in the Unencumbered Asset Value, or the Equity
Interests of any Eligible Property Entity.

6.14. Affiliates. Neither the REIT nor the Borrower will, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) upon fair and reasonable terms no less
favorable to the REIT or such Subsidiary than the REIT or such Subsidiary would
obtain in a comparable arms-length transaction; and (b) transactions between and
among the REIT and its Wholly-Owned Subsidiaries.

6.15. Restricted Payments. The REIT and the Borrower shall not, and shall not
permit any of their Subsidiaries to, declare or make any Restricted Payment so
long as any Default or Event of Default exists or would result therefrom.
Notwithstanding the foregoing, unless a Default or Event of Default specified in
Sections 7.2, 7.6 or 7.7 shall have occurred and be continuing, or if as a
result of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 8.1, the Borrower and its Subsidiaries and any
other

 

78



--------------------------------------------------------------------------------

Subsidiary of the REIT may pay dividends and distributions to the REIT and other
holders of partnership interests in the Borrower with respect to any fiscal year
ending during the term of this Agreement to the extent necessary for the REIT to
distribute, and the REIT may so distribute, dividends and distributions to its
shareholders in an aggregate amount not to exceed the amount required to be
distributed for the REIT (a) to remain in compliance with Section 6.19 and
(b) avoid the payment of U.S. federal or state income or excise tax.
Subsidiaries other than the Borrower may, at any time, make Restricted Payments
(i) to the Borrower and the other Subsidiaries that are Guarantors or (ii) to
Subsidiaries that are not Guarantors if such Restricted Payments are made by
Subsidiaries that are not Guarantors.

6.16. Financial Covenants. For purposes of determining compliance with the
following financial covenants, (i) only the REIT’s Ownership Share of the
financial attributes of a non-Wholly Owned Subsidiary shall be considered and
(ii) each such covenant shall be calculated on a consolidated basis for the
REIT, the Borrower, and the Subsidiaries.

(a) Maximum Consolidated Leverage Ratio. The REIT and the Borrower will not
permit the Consolidated Leverage Ratio to be greater than 0.60 to 1.00 at any
time; provided that, at the Borrower’s election upon delivery of written notice
to the Administrative Agent, prior to the delivery of a compliance certificate
for any applicable four-quarter period pursuant to Section 6.1(c) during which
the Borrower completes a Material Acquisition and, at the Borrower’s election,
for the subsequent consecutive fiscal quarter, and provided that, at the time of
completion of such Material Acquisition, no Default or Event of Default has
occurred and is continuing (other than as a result of the Consolidated Leverage
Ratio to be greater than 0.60 to 1.00 but less than or equal to 0.65 to 1.00)
such Consolidated Leverage Ratio shall not be greater than 0.65 to 1.00 at any
time; provided further that any such temporary increase to the maximum
Consolidated Leverage Ratio shall not be available (i) for more than four fiscal
quarters in total (whether or not consecutive) during the term of this
Agreement, or (ii) for more than two consecutive fiscal quarters.

(b) Minimum Fixed Charge Coverage Ratio. The REIT and the Borrower will not
permit the ratio, determined as of the end of each of the REIT’s fiscal quarters
for the then most-recently ended four (4) fiscal quarters, of (i) Adjusted
EBITDA to (ii) Fixed Charges to be less than 1.50 to 1.00.

(c) Maximum Secured Indebtedness. The REIT and the Borrower will not permit the
ratio of Secured Indebtedness to Total Asset Value to be greater than 0.40 to
1.00 at any time.

(d) Maximum Unencumbered Leverage Ratio. The REIT and the Borrower will not
permit the Unencumbered Leverage Ratio to be greater than 0.60 to 1.00 at any
time; provided that, at the Borrower’s election upon delivery of written notice
to the Administrative Agent, prior to the delivery of a compliance certificate
for any applicable four-quarter period pursuant to Section 6.1(c) during which
the Borrower completes a Material Acquisition and, at the Borrower’s election,
for the subsequent consecutive fiscal quarter, and provided that, at the time of
completion of such Material Acquisition, no Default or Event of Default has
occurred and is continuing (other than as a result of the Unencumbered Leverage
Ratio to be greater than 0.60 to 1.00 but less than or equal to 0.65 to 1.00)
such Unencumbered Leverage Ratio shall not be greater than 0.65 to 1.00 at any
time; provided further that any such temporary increase to the maximum
Unencumbered Leverage Ratio shall not be available (i) for more than four fiscal
quarters in total (whether or not consecutive) during the term of this
Agreement, or (ii) for more than two consecutive fiscal quarters.

 

79



--------------------------------------------------------------------------------

6.17. Guarantors.

(a) If during any fiscal quarter, by way of Division or otherwise, (i) a
Subsidiary that should be a Parent Guarantor is organized or acquired, (ii) a
Subsidiary that is not already a Guarantor and is not an Excluded Subsidiary
becomes a borrower or a guarantor of, or otherwise becomes obligated to make any
payment in respect of, any Unsecured Indebtedness, or (iii) prior to the
Investment Grade Election, a Subsidiary, including any Division Successor, that
is not already a Guarantor (A) obtains an ownership interest in any Eligible
Property, (B) generates any Unencumbered Management Fee EBITDA, (C) is not an
Excluded Subsidiary and becomes a Material Subsidiary, or (D) is not a Parent
Guarantor and becomes an owner, directly or indirectly, of any Equity Interests
in any Captive Insurance Subsidiary or in any Subsidiary that is a Guarantor or
is otherwise described in this clause (iii), then not later than the date of the
delivery of the financial statements required to be delivered pursuant to
Sections 6.1(a) or (b), as applicable, with respect to such fiscal quarter (or,
to the extent that as of such initial required delivery date, any such
Subsidiary or its assets are the subject of Joint Venture Negotiations, not
later than the date of the delivery of the financial statements required to be
delivered pursuant to Sections 6.1(a) or (b), as applicable, with respect to the
immediately succeeding fiscal quarter), the Borrower shall provide the
Administrative Agent with written notice thereof and shall cause each such
Subsidiary to deliver to the Administrative Agent a joinder to the Guaranty (in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such Guaranty joinders to be
accompanied by an updated Schedule 5.7 hereto designating such Subsidiary as
such and the appropriate corporate, limited liability company, limited
partnership or equivalent resolutions and other associated documentation and
legal opinions that would have been delivered under Sections 4.1(c) and (e) if
such Subsidiary had been a Subsidiary on the Effective Date, in each case in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, and such other documentation as the Administrative Agent may reasonably
request.

(b) The Borrower may request in writing that the Administrative Agent release a
Guarantor, other than any Parent Guarantor, from the Guaranty so long as:
(i) such Guarantor either (1) owns no Eligible Property, nor any direct or
indirect equity interest in any Subsidiary that owns an Eligible Property or
(2) has ceased to be a Subsidiary of the REIT pursuant to a transaction
otherwise not prohibited pursuant to the Loan Documents or has become an
Excluded Subsidiary; (ii) such Guarantor is not otherwise required to be a party
to the Guaranty under the immediately preceding subsection (a); (iii) no Default
or Event of Default shall then be in existence or would occur as a result of
such release, including without limitation, a Default or Event of Default
resulting from a violation of any of the covenants contained in Section 6.16;
(iv) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by

 

80



--------------------------------------------------------------------------------

materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents; and (v) the Administrative Agent shall have received such written
request (which such request shall include a certificate of an Authorized
Signatory of the Borrower certifying the matters referred to in the immediately
preceding clauses (i) through (iv)) at least 10 Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Upon satisfaction of the conditions set
forth above, the applicable Guarantor shall be automatically released on the
requested release date without any other notice to or from the Administrative
Agent or any Lender.

(c) If the Investment Grade Election is made, the Administrative Agent shall
promptly release all of the Guarantors described in clauses (d) and (e) of the
definition of “Guarantor” from their obligations under the Guaranty (the
“Investment Grade Release”), subject to satisfaction of the following
conditions:

(i) the Borrower shall have delivered to the Administrative Agent, on or prior
to the date that is five (5) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Investment
Grade Release is to be effected, written notice that it is requesting the
Investment Grade Release, which notice shall identify the Subsidiary to be
released and the proposed effective date for the Investment Grade Release; and

(ii) On the date the Investment Grade Release is to become effective, the
Administrative Agent shall have received a certificate signed by an Authorized
Signatory of the Borrower, certifying that:

(A) the Investment Grade Election have been made;

(B) no Guarantor to be released is a borrower or guarantor of, or otherwise has
a payment obligation in respect of, any Unsecured Indebtedness; and

(C) at the time of the delivery of notice requesting such release, on the
proposed effective date of the Investment Grade Release and immediately before
and immediately after giving effect to the Investment Grade Release, (x) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (y) (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(I) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (II) with respect
to

 

81



--------------------------------------------------------------------------------

any representations or warranties that do not contain a materiality qualifier,
true and correct in all material respects as of such date, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects on and as of such earlier date.

(d) Upon the release of any Person pursuant to this Section 6.17, the
Administrative Agent shall (to the extent applicable) deliver to the Loan
Parties, upon the Loan Parties’ request and at the Loan Parties’ expense, such
documentation as is reasonably requested by the Borrower (and reasonably
satisfactory to the Administrative Agent) or is necessary to evidence the
release of such Person from its obligations under the Loan Documents.

6.18. PATRIOT Act Compliance; Etc.. The REIT and the Borrower shall, and shall
cause each Subsidiary to, provide such information (including each Subsidiary’s
name, address, and tax identification number) and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
“know your customer” and anti-money laundering rules and regulations including,
without limitation, the PATRIOT Act.

6.19. Maintenance of REIT Status; Exchange Listing. The REIT shall maintain its
status as, and election to be treated as, a “real estate investment trust” under
the Code. The REIT shall maintain at least one class of common shares of the
REIT having trading privileges on the New York Stock Exchange or NYSE Amex
Equities or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

7.1. Any representation or warranty made or deemed made by or on behalf of the
REIT or any of its Subsidiaries to the Lenders or the Administrative Agent under
or in connection with this Agreement, any Credit Extension, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date made or confirmed.

7.2. Nonpayment of (a) principal of any Loan or any Reimbursement Obligation
when due or (b) any interest upon any Loan, any Facility Fee or LC Fee, or any
other obligation under any of the Loan Documents within three (3) Business Days
after the same becomes due.

7.3. (a) The breach by the REIT or any of its Subsidiaries of any of the terms
or provisions of Section 6.2, 6.3(a), 6.4(b)(i) (solely with respect to the
REIT, any other Parent Guarantor or the Borrower), 6.10, 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18 or 6.19; or (b) the breach by the REIT or any of its
Subsidiaries of Section 6.4(b)(i) (solely with respect to any Loan Party (other
than the REIT, any other Parent Guarantor or the Borrower)) or any of the terms
or provisions of Section 6.1 which is not remedied within ten (10) Business Days
after the earlier of (i) any Authorized Officer becoming aware of any such
breach and (ii) the Administrative Agent notifying the Borrower of any such
breach.

 

82



--------------------------------------------------------------------------------

7.4. The breach by the REIT or any of its Subsidiaries (other than a breach
which constitutes an Event of Default under another Section of this Article VII)
of any of the terms or provisions of this Agreement or any other Loan Document
which is not remedied within thirty (30) days after the earlier of (a) any
Authorized Officer becoming aware of any such breach and (b) the Administrative
Agent notifying the Borrower of any such breach.

7.5. (a) Failure of the REIT or any of its Subsidiaries to pay when due (after
giving effect to all grace periods) any payment (whether of principal, interest
or any other amount) in respect of any Material Indebtedness, (b) the default by
the REIT or any of its Subsidiaries in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any Material Indebtedness Agreement, or any other event shall occur
or condition exist, the effect of which default, event or condition under this
clause (b) is to cause, or to permit the holder(s) of such Material Indebtedness
or the lender(s) under any Material Indebtedness Agreement to cause, any portion
of such Material Indebtedness to become due prior to its stated maturity or any
commitment to lend under any Material Indebtedness Agreement to be terminated
prior to its stated expiration date, or (c) any portion of Material Indebtedness
of the REIT or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof.

7.6. The REIT, the Borrower, any Eligible Property Entity or any Material
Subsidiary shall (a) have an order for relief entered with respect to it under
the Federal bankruptcy laws as now or hereafter in effect, (b) make an
assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Properties, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any formal
corporate, limited liability company or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6, (f) fail to
contest in good faith any appointment or proceeding described in Section 7.7; or
(g) admit in writing its inability to pay, its debts generally as they become
due.

7.7. Without the application, approval or consent of the REIT, the Borrower, any
Eligible Property Entity or any Material Subsidiary, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the REIT, the
Borrower, any Eligible Property Entity or any Material Subsidiary or any
Substantial Portion of its Properties, or a proceeding described in
Section 7.6(d) shall be instituted against the REIT, the Borrower, any Eligible
Property Entity or any Material Subsidiary and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.

 

83



--------------------------------------------------------------------------------

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the REIT or any of its Subsidiaries which, when taken together with
all other Property of the REIT, the Borrower and the REIT’s Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

7.9. One or more (a) judgments or orders for the payment of money in excess of
$100,000,000 (or the equivalent thereof in currencies other than Dollars) in the
aggregate, or (b) nonmonetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, shall remain unstayed, undischarged, undismissed,
unvacated or unsatisfied for a period of thirty (30) consecutive days.

7.10. (a) With respect to a Plan, the REIT, the Borrower or an ERISA Affiliate
is subject to a lien in excess of $100,000,000 pursuant to Section 430(k) of the
Code or Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event
shall have occurred that when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect.

7.11. Any Change of Control shall occur.

7.12. Any Loan Document shall fail to remain in full force or effect (other than
as the result of the application of the specific provisions of such Loan
Document) or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Guaranty, or any Guarantor shall deny that
it has any further liability under any Guaranty to which it is a party, or shall
give notice to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Remedies.

(a) If any Event of Default described in Section 7.6 or 7.7 occurs with respect
to the REIT, the Borrower or any other Loan Party, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs shall automatically terminate and the Obligations under this
Agreement and the other Loan Documents shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of
(i) the amount of LC Obligations at such time, less (ii) the amount on deposit
in the Facility LC Collateral Account at such time which is free and clear of
all rights and claims of third parties and has not been applied against the
Obligations under this Agreement and the other Loan Documents (such difference,
the “Collateral Shortfall Amount”). If any other Event of Default occurs, the
Administrative Agent may, and at the request of the Required Lenders shall,
(A) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuer to issue Facility LCs, or declare
the Obligations under this Agreement and the other Loan Documents to

 

84



--------------------------------------------------------------------------------

be due and payable, or both, whereupon the Obligations under this Agreement and
the other Loan Documents shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives, and (B) upon notice to the Borrower and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

(c) At any time while any Event of Default is continuing, the Administrative
Agent may at any time or from time to time after funds are deposited in the
Facility LC Collateral Account, apply such funds to the payment of the
Obligations under this Agreement and the other Loan Documents and any other
amounts as shall from time to time have become due and payable by the Borrower
to the Lenders or the LC Issuer under the Loan Documents, as provided in
Section 8.2.

(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations under this Agreement and the other Loan Documents
have been indefeasibly paid in full and the Commitments have been terminated,
any funds remaining in the Facility LC Collateral Account shall be returned by
the Administrative Agent to the Borrower or paid to whomever may be legally
entitled thereto at such time.

(e) If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due under this Agreement and the other Loan Documents shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.

(f) During the continuation of any Event of Default, the Administrative Agent
may, and at the request of the Required Lenders shall, exercise all rights and
remedies under the Loan Documents and enforce all other rights and remedies
under applicable law.

 

85



--------------------------------------------------------------------------------

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

(b) second, to payment of fees, indemnities and other reimbursable expenses
(other than principal, interest, LC Fees and Facility Fees) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC Issuer as required by Section 9.6 and
amounts payable under Article III);

(c) third, to payment of accrued and unpaid LC Fees, Facility Fees and interest
on the Loans and Reimbursement Obligations, ratably among the applicable Lenders
and the LC Issuer in proportion to the respective amounts described in this
Section 8.2(c) payable to them;

(d) fourth, to payment of all other Obligations ratably among the applicable
Lenders (or, in the case of Rate Management Obligations and obligations in
connection with Cash Management Services, any applicable Affiliates of the
Lenders with respect to such Obligations);

(e) fifth, to the Administrative Agent for deposit to the Facility LC Collateral
Account in an amount equal to the Collateral Shortfall Amount (as defined in
Section 8.1(a)), if any; and

(f) last, the balance, if any, to the Borrower or as otherwise required by law;

provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 8.2.

8.3. Amendments. Subject to the provisions of this Section 8.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement or the Guaranty
or changing in any manner the rights of the Lenders or the Borrower hereunder or
thereunder or waiving any Default or Event of Default hereunder; provided,
however, that no such supplemental agreement shall:

(a) without the consent of each Lender directly affected thereby, (i) extend the
final maturity of any Loan (in each case, other than an extension pursuant to
the provisions of Section 2.23); (ii) extend the expiry date of any Facility LC
to a date after the Revolving Loan Termination Date, unless such Facility LC is
(or is required to be) Cash Collateralized on the Revolving Loan Termination
Date; (iii) postpone any regularly scheduled payment of principal of any Loan or
forgive all or any portion of the principal amount thereof or any Reimbursement
Obligation related thereto, or reduce the rate or extend the time of payment of
interest or fees

 

86



--------------------------------------------------------------------------------

(excluding any waiver of application of the interest rate applicable under
Section 2.11, which shall only require the consent of Required Lenders) thereon
or Reimbursement Obligations related thereto; (iv) extend or increase the amount
of the Commitment of such Lender hereunder; or (v) amend Section 8.2.

(b) without the consent of all of the Lenders, reduce the percentage specified
in the definition of Required Lenders.

(c) without the consent of all of the Lenders, amend this Section 8.3 or
Section 11.2; provided, that the foregoing limitation in respect of Section 11.2
shall not prohibit each Lender directly affected thereby from consenting to the
extension of the final maturity date of its Loans or expiry date of its Facility
LCs beyond the Revolving Loan Termination Date as contemplated by Section 8.3(a)
above.

(d) without the consent of all of the Lenders, release (i) any Parent Guarantor
or (ii) all or substantially all of the Guarantors of the Obligations, other
than as expressly permitted under the Loan Documents (including pursuant to
Section 6.17(b) or (c)).

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to any LC Issuer shall be
effective without the written consent of such LC Issuer. The Administrative
Agent may (i) waive payment of the fee required under Section 12.3(c) and
(ii) implement any flex provisions contained in any Fee Letter or any commitment
letter delivered in connection with the transaction which is the subject of this
Agreement without obtaining the consent of any other party to this Agreement so
long as, in the case of any implementation of any flex provisions, the
Administrative Agent’s actions would not require consent of all of the Lenders
pursuant to the foregoing provisions of this Section 8.3. Notwithstanding
anything to the contrary herein, the Administrative Agent may, with the consent
of the Borrower only, amend, modify or supplement this Agreement or any of the
other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency of a technical or immaterial nature, as determined in good faith
by the Administrative Agent.

8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letters and any
flex-pricing provisions contained in any commitment letter entered into in
connection with the transaction which is the subject of this Agreement, all of
which shall survive and remain in full force and effect during the term of this
Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and permitted assigns, provided, however, that the
parties hereto expressly agree that the Arrangers shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

9.6. Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent and each Arranger upon
demand for all reasonable and documented expenses paid or incurred by the
Administrative Agent or such Arranger, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable and documented fees, charges and
disbursements of one primary outside counsel and any special or local counsel to
and/or the allocated costs of in-house counsel of the Administrative Agent and
the Arrangers incurred from time to time, in connection with the due diligence,
preparation, administration, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via DebtX and any other internet
service selected by the Administrative Agent), review, amendment, modification,
and administration of the Loan

 

88



--------------------------------------------------------------------------------

Documents. The Borrower also agrees to reimburse the Administrative Agent, the
Arrangers, the LC Issuers and the Lenders for any costs, internal charges and
out-of-pocket expenses, including, without limitation, filing and recording
costs and fees, costs of any environmental review, and consultants’ fees, travel
expenses and reasonable fees, charges and disbursements of outside counsel
(which, in the case of legal counsel, shall be limited to the reasonable fees,
charges and disbursements of (i) one primary counsel and any special and local
counsel for the Administrative Agent, the Arrangers and the Lenders (including
the LC Issuers) and (ii) in the event of any actual or potential conflicts of
interest, one additional primary counsel and any additional special and local
counsel, in each case, for all similarly situated Lenders (including the LC
Issuers, if similarly situated)) to the Administrative Agent, the Arrangers, the
LC Issuers and the Lenders and/or the allocated costs of in-house counsel
incurred from time to time, paid or incurred by the Administrative Agent, any
Arranger, any LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrower
under this Section 9.6(a) include, without limitation, reasonable and documented
costs and expenses incurred in connection with the Reports described in the
following sentence. The Borrower acknowledges that from time to time U.S. Bank
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by U.S. Bank
from information furnished to it by or on behalf of the Borrower, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.

(b) The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, each Arranger, each LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors (each, an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees (which, in the case of legal counsel, shall be
limited to the reasonable fees, charges and disbursements of (i) one primary
counsel and any special and local counsel for the Administrative Agent and the
Lenders (including the LC Issuers) and (ii) in the event of any actual or
potential conflicts of interest, one additional primary counsel and any
additional special and local counsel, in each case, for all similarly situated
Lenders (including the LC Issuers, if similarly situated)), charges and
disbursements and settlement costs (including, without limitation, all
reasonable and documented expenses of litigation or preparation therefor)
whether or not the Administrative Agent, any Arranger, any LC Issuer, any Lender
or any affiliate is a party thereto) which any such Indemnitee may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby, the Borrower’s use of loan proceeds, any
actual or alleged presence or release of Hazardous Materials on or from any
Property owned or operated by Borrower or any of its Subsidiaries, any
environmental liability related in any way to Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any of its
Subsidiaries, or the direct or indirect application or proposed application of
the proceeds of any Credit Extension hereunder except to the extent that they
are determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the applicable Indemnitee. The obligations of the Borrower under this
Section 9.6 shall survive the termination of this Agreement. This Section 9.6(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

89



--------------------------------------------------------------------------------

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP, except that any calculation or
determination which is to be made on a consolidated basis shall be made for the
Borrower and all of its Subsidiaries, including those Subsidiaries, if any,
which are unconsolidated on the Borrower’s audited financial statements;
provided, however that, notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
without giving effect to (a) any election under Accounting Standards
Codification Section 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value”, as defined therein, or (b) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and the
Borrower, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and the Borrower
shall provide to the Administrative Agent and the Lenders reconciliation
statements showing the difference in such calculation, together with the
delivery of quarterly and annual financial statements required hereunder. For
the avoidance of doubt, notwithstanding any other provision contained in the
Loan Documents, the definitions set forth in the Loan Documents and any
financial calculations required thereby shall be computed to exclude any change
to lease accounting rules from those in effect pursuant to Financial Accounting
Standards Board Accounting Standards Codification 840 (Leases) and other related
lease accounting guidance as in effect on the Effective Date.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, any Arranger, any LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, any
Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent,

 

90



--------------------------------------------------------------------------------

any Arranger, any LC Issuer nor any Lender shall have liability to the Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, any Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby. It is
agreed that each Arranger shall, in its capacity as such, have no duties or
responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on any Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.

9.11. Confidentiality. The Administrative Agent and each Lender agrees to hold
any confidential information which it may receive from the REIT or any
Subsidiaries in connection with this Agreement in confidence, except for
disclosure (a) to its Affiliates and to the Administrative Agent and any other
Lender and their respective Affiliates, and, in each case, their respective
employees, directors, and officers, (b) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender; provided that
any such Person to whom confidential information is disclosed shall either have
a legal obligation to keep, or shall agree to keep, such information
confidential, (c) as provided in Section 12.3(e), (d) to regulatory officials,
(e) to any Person as requested pursuant to or as required by law, regulation,
subpoena or legal process, (f) to any Person in connection with any legal
proceeding to which it is a party and which relates to the Loan Documents,
(g) to its direct or indirect contractual counterparties in swap agreements or
to legal counsel, accountants and other professional advisors to such
counterparties, provided that any such Person to whom confidential information
is disclosed shall either have a legal obligation to keep, or shall agree to
keep, such information confidential, (h) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder, (i) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (j) of information
pertaining to this Agreement which is the type of information routinely provided
by arrangers to data service providers including league table providers that
serve the lending industry, and (k) to the extent such information (A) becomes
publicly available other than as a result of a breach of this Section 9.11 or
(B) becomes available to the Administrative Agent, any LC Issuer or any other
Lender on a non-confidential basis from a source other than the Borrower or
another source that the applicable Administrative Agent, LC Issuer or Lender
know has a confidentiality or non-disclosure agreement with the REIT or any
Subsidiary. Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrower and
the Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.

 

91



--------------------------------------------------------------------------------

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.

9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
U.S. Bank and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

9.14. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:

Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.

9.15. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

9.16. Joinder by the REIT. By its execution of this Agreement, the REIT agrees
to comply with the covenants applicable to it as set forth in this Agreement.

 

92



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders and each of the LC Issuers as its
contractual representative (herein referred to as the “Administrative Agent”)
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender or such LC Issuer with the rights and duties
expressly set forth herein and in the other Loan Documents. The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
or any LC Issuer by reason of this Agreement or any other Loan Document and that
the Administrative Agent is merely acting as the contractual representative of
the Lenders and the LC Issuers with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as contractual
representative of the Lenders and the LC Issuers, the Administrative Agent
(a) does not hereby assume any fiduciary duties to any of the Lenders or the LC
Issuers, (b) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Agreement and the other
Loan Documents. Each of the Lenders and each of the LC Issuers hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender and each LC Issuer hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders or the LC Issuers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the LC
Issuers, the Lenders or any Lender or LC Issuer for any action taken or omitted
to be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith except to the extent such action or inaction is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender or each LC Issuer; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any guarantor of any of the Obligations
or of any of the Borrower’s or any such guarantor’s respective Subsidiaries.

 

93



--------------------------------------------------------------------------------

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or such greater number of Lenders which may be expressly
required under this Agreement), and such instructions and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders and the
LC Issuers. The Lenders and the LC Issuers hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders. The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

10.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders or the LC Issuers, except as to money or
securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Administrative Agent and the
Lenders and the LC Issuers and all matters pertaining to the Administrative
Agent’s duties hereunder and under any other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender and each LC
Issuer that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender or an LC Issuer unless the Administrative Agent shall
have received notice from such Lender or such LC Issuer prior to the applicable
date specifying its objection thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (determined without excluding the Defaulting
Lenders) (a) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (b) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders and the LC Issuers, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents

 

94



--------------------------------------------------------------------------------

(including, without limitation, for any expenses incurred by the Administrative
Agent in connection with any dispute between the Administrative Agent and any
Lender or any LC Issuer or between two or more of the Lenders or the LC Issuers)
and (c) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or any LC Issuer or
between two or more of the Lenders and the LC Issuers), or the enforcement of
any of the terms of the Loan Documents or of any such other documents, provided
that (i) no Lender shall be liable for any of the foregoing to the extent any of
the foregoing is found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent and (ii) any indemnification required
pursuant to Section 3.5(d) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

10.9. Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders and the LC Issuers;
provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender or
an LC Issuer, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document with respect to its Commitment and
its Loans as any Lender or any LC Issuer and may exercise the same as though it
were not the Administrative Agent, and the term “LC Issuer” or “LC Issuers”
shall, at any time when the Administrative Agent is an LC Issuer and the
“Lender” or “Lenders” shall, at any time when the Administrative Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.

 

95



--------------------------------------------------------------------------------

10.11. Lender Credit Decision, Legal Representation.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or the Arrangers hereunder, neither the Administrative
Agent nor any Arranger shall have any duty or responsibility (either initially
or on a continuing basis) to provide any Lender with any notice, report,
document, credit information or other information concerning the affairs,
financial condition or business of the Borrower or any of its Affiliates that
may come into the possession of the Administrative Agent or any Arranger
(whether or not in their respective capacity as Administrative Agent or
Arranger) or any of their Affiliates.

(b) Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, thirty
(30) days after the retiring Administrative Agent gives notice of its intention
to resign. The Administrative Agent may be removed upon 30 days’ prior written
notice from the Required Lenders and, provide no Default or Event of Default
exists, the Borrower, if the Administrative Agent is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
under the Loan Documents or if it constitutes a Defaulting Lender, such removal
to be effective on the date specified by the Required Lenders or the Borrower,
as applicable. Upon any such resignation or removal, the Required Lenders shall
have the right to appoint, with the prior written consent of the Borrower (such
consent not to be unreasonably withheld or delayed; provided that such consent
of the Borrower shall not be required if an Event of Default has occurred and is
continuing) on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within fifteen (15) days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the

 

96



--------------------------------------------------------------------------------

appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.

10.13. Administrative Agent and Arranger Fees. The REIT and the Borrower agree
to pay to the Administrative Agent and each Arranger, for their respective
accounts, the fees agreed to by the REIT, the Borrower and the Administrative
Agent or such Arranger pursuant to those certain letter agreements dated as of
October 18, 2018 between the Borrower and (a) the Administrative Agent,
(b) Wells Fargo Securities, LLC, (c) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, together with its affiliates, and (d) PNC Capital Markets LLC
(collectively, the “Fee Letters”), or as otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15. [Reserved].

10.16. Guarantor Releases. The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrower on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
evidence or effect any releases of a Guarantor made in accordance with the Loan
Documents or which shall otherwise have been approved by the Required Lenders
(or, if required by the terms of Section 8.3, all of the Lenders) in writing. In
addition, the Lenders authorize the Administrative Agent to release any
Guarantor from its obligations under the Loan Documents if such Person is no
longer required to be a Guarantor hereunder or if such Person is sold,
transferred or assigned in accordance with and to the extent permitted by the
terms of this Agreement. Upon the request of the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Loan Documents
pursuant to the foregoing. In each case as specified hereto, the Administrative
Agent may (and each Lender hereby authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of a
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents.

 

97



--------------------------------------------------------------------------------

10.17. Co-Syndication Agents, etc. Neither any of the Lenders identified in this
Agreement as a “co-agent” nor any of the Co-Syndication Agents shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Administrative
Agent in Section 10.11.

10.18. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (a) (i) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) each of the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.19. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration and performance of the
Loans, the Facility LCs, the Commitments or this Agreement,

 

98



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Facility
LCs, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Facility LCs, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Facility LCs, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. Without limitation of, any rights of the Lenders under applicable
law, if the Borrower becomes insolvent, however evidenced, or any Event of
Default occurs, Borrower authorizes each Lender to offset and apply all
deposits, credits and deposit accounts (including all account balances, whether
provisional or final and whether or not collected or available, but in all
events excluding amounts held in Customer Deposit Accounts) of the Borrower with
such Lender or any Affiliate of such Lender (the “Deposits”) toward the payment
of the Obligations

 

99



--------------------------------------------------------------------------------

owing to such Lender, whether or not the Obligations, or any part thereof, shall
then be due and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to such Lender or the
Lenders; provided, that in the event that any Defaulting Lender shall exercise
such right of setoff, (a) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuer, and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the Aggregate Outstanding Credit Exposure. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns.

(a) The terms and provisions of the Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Lenders and their respective
successors and assigns permitted hereby, except that (i) the Borrower shall not
have the right to assign its rights or obligations under the Loan Documents
without the prior written consent of each Lender, and (ii) no Lender shall have
the right to assign its rights or obligations under the Loan Documents except
(A) pursuant to an assignment made in compliance with Section 12.3, and
(B) pursuant to a participation must be made in compliance with Section 12.2.
Any attempted assignment or transfer by any party not made in compliance with
this Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(A) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (B) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder, and no Person to whom such pledge or assignment is made
shall have the right to become a Lender hereunder, unless and until the

 

100



--------------------------------------------------------------------------------

parties thereto have complied with the provisions of Section 12.3. The
Administrative Agent may treat the Person which made any Loan or which holds any
Note as the owner thereof for all purposes hereof unless and until such Person
complies with Section 12.3; provided, however, that the Administrative Agent may
in its discretion (but shall not be required to) follow instructions from the
Person which made any Loan or which holds any Note to direct payments relating
to such Loan or Note to another Person. Any assignee of the rights to any Loan
or any Note agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

(b) Any Lender (each, a “Designating Lender”) may at any time while the Borrower
has been assigned an investment grade Rating from either S&P or Moody’s
designate one Designated Lender to fund Bid Rate Loans on behalf of such
Designating Lender subject to the terms of this Section 12.1, and the provisions
of Sections 12.2 and 12.3 shall not apply to such designation. No Lender may
designate more than one Designated Lender. The parties to each such designation
shall execute and deliver to the Administrative Agent for its acceptance a
Designation Agreement. Upon such receipt of an appropriately completed
Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and give prompt notice thereof to the
Borrower, whereupon (i) if requested by such Designating Lender, the Borrower
shall execute and deliver to the Designating Lender a Bid Rate Note payable to
the Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.25 after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Administrative Agent and the
Lenders for each and every of the obligations of the Designating Lender and its
related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 10.8 and any sums
otherwise payable to the Borrower by the Designated Lender. Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (A) receive any and all payments
made for the benefit of the Designated Lender and (B) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf. The Borrower, the Administrative Agent and the Lenders may rely thereon
without any requirement that the Designated Lender sign or acknowledge the same.
No Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any

 

101



--------------------------------------------------------------------------------

other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender. The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Revolving Loan Termination Date. In connection with any such designation, the
Designating Lender shall pay to the Administrative Agent an administrative fee
for processing such designation in the amount of $1,000.

12.2. Participations.

(a) Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Outstanding Credit
Exposure owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Outstanding Credit Exposure and the holder of any Note issued to it
in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents provided that each such Lender may agree in its
participation agreement with its Participant that such Lender will not vote to
approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of the applicable Lender pursuant to the terms of
Section 8.3(a).

(c) Benefit of Certain Provisions; Participant Register. The Borrower agrees
that each Participant in respect of which the sale of such interest to such
Participant is made with the prior written consent of the Borrower (which
consent shall expressly set forth such setoff rights) (an “Approved
Participant”) shall have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Approved Participant, and each Approved Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Approved Participant were a
Lender. The Borrower further agrees that each Participant shall be entitled to
the benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section

 

102



--------------------------------------------------------------------------------

12.3, provided that (i) a Participant shall not be entitled to receive any
greater payment under Section 3.1, 3.2, 3.4, 9.6 or 9.10 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower (which
consent shall expressly set forth such right to greater payment); and (ii) a
Participant shall not be entitled to receive any greater payment under
Section 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account and (iii) in the case of Section 3.5, such Participant agrees to comply
with the provisions of Section 3.5 to the same extent as if it were a Lender (it
being understood that the documentation required under Section 3.5(f) shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in any Outstanding Credit Exposure, any Note, any Commitment or any other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Outstanding Credit
Exposure, any Note, any Commitment or any other obligations under the Loan
Documents) to any Person except to the extent that such disclosure is necessary
to establish that such Outstanding Credit Exposure, any Note, any Commitment or
any other obligations under the Loan Documents is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

12.3. Assignments.

(a) Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit C or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and applicable Loans of the assigning Lender or (unless each of the
Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $10,000,000. The amount of the assignment shall be based on
the Commitment or the Loans (if the applicable Commitment has been terminated)
subject to the assignment, determined as of the date of such assignment or as of
the “Trade Date,” if the “Trade Date” is specified in the assignment.

(b) Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is an existing Lender, an
Affiliate of a Lender or an Approved Fund, provided that the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof.

 

103



--------------------------------------------------------------------------------

The consent of the Administrative Agent shall be required prior to an assignment
becoming effective. The consent of each LC Issuer shall be required prior to an
assignment of a Revolving Commitment becoming effective. Any consent required
under this Section 12.3(b) other than with respect to any LC Issuer shall not be
unreasonably withheld or delayed.

(c) Effect; Assignment Effective Date. Upon (i) delivery to the Administrative
Agent of an assignment, together with any consents required by Sections 12.3(a)
and 12.3(b), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Loans under the applicable assignment agreement
constitutes “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Loans assigned to such Purchaser
without any further consent or action by the Borrower, the Lenders or the
Administrative Agent. In the case of an assignment covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, the Administrative Agent and the Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America, a copy of each Assignment and Assumption Agreement delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender, and participations of each Lender in Facility LCs,
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and each Lender at any reasonable time and from time to time
upon reasonable prior notice.

 

104



--------------------------------------------------------------------------------

(e) Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at c/o Extra Space Storage, Inc., 2795 East
Cottonwood Parkway, Suite 400, Salt Lake City, Utah 84121, Attention: Scott
Stubbs, Chief Financial Officer and Executive Vice President;

(ii) if to the Administrative Agent, to it at U.S. Bank National Association,
170 South Main Street, Suite 600, Salt Lake City, UT 84101, Attention: Michelle
Pearce, Facsimile: 801-534-6122;

(iii) if to U.S. Bank in its capacity as an LC Issuer, to it at U.S. Bank
National Association, 170 South Main Street, Suite 600, Salt Lake City, UT
84101, Attention: Michelle Pearce, Facsimile: 801-534-6122;

(iv) if to Wells Fargo Bank, National Association, in its capacity as an LC
Issuer, to it at Wells Fargo Bank, 401 B Street, Suite 1100, San Diego, CA
92101, Attention: Dale Northup, Telephone: 619-699-3025, E-mail:
Dale.a.northup@wellsfargo.com, with a copy to Patty Cabrera at
pcabrera@wellsfargo.com;

(v) if to Bank of America, N.A. in its capacity as an LC Issuer, to it at Bank
of America, N.A., 901 Main Street, 20th Floor, Dallas, TX 75202, Attention:
Joanne Merrill, Facsimile: 214-209-1571;

(vi) if to an LC Issuer (other than U.S. Bank) or a Lender, to it at its address
(or facsimile number) of which notice has been provided to the Administrative
Agent (it being understood that such Lenders’ Administrative Questionnaire shall
constitute such notice to the Administrative Agent) and the Borrower.

 

105



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any LC Issuer pursuant to Article II if such Lender or such LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto given in the manner set forth in this Section 13.1.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

106



--------------------------------------------------------------------------------

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

14.3. Electronic Records. The Borrower hereby acknowledges the receipt of a copy
of this Agreement and all other Loan Documents. The Administrative Agent, the
Borrower and each Lender may create a microfilm or optical disk or other
electronic image of this Agreement and any or all of the Loan Documents. The
Borrower, the Administrative Agent and each Lender may store the electronic
image of this Agreement and Loan Documents in its electronic form and then
destroy the paper original as part of the Borrower’s, the Administrative Agent’s
and each Lender’s normal business practices, with the electronic image deemed to
be an original and of the same legal effect, validity and enforceability as the
paper originals. The Administrative Agent and each Lender are authorized, when
appropriate, to convert any note into a “transferable record” under the Uniform
Electronic Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A STATE OTHER THAN THE STATE OF NEW YORK)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN
NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND
EACH LENDER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

107



--------------------------------------------------------------------------------

15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE XVI

AMENDMENT AND RESTATEMENT; DEPARTING LENDERS

The Borrower, the Lenders and the Administrative Agent agree that, upon (i) the
execution and delivery of this Agreement by each of the parties hereto and
(ii) satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Section 4.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation of the Existing Credit
Agreement or the Indebtedness created thereunder. The commitments to extend
credit of each Lender that is a party to the Existing Credit Agreement shall, on
the Effective Date, automatically be deemed amended and the only commitments to
extend credit shall be those hereunder. Without limiting the foregoing, upon the
effectiveness hereof: (a) all loans and letters of credit incurred under the
Existing Credit Agreement which are outstanding on the Effective Date shall
continue as Loans and Facility LCs under (and shall be governed by the terms of)
this Agreement and the other Loan Documents, (b) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Loan Documents” shall be deemed to refer
to the Administrative Agent, this Agreement and the Loan Documents,
respectively, (c) all obligations constituting “Obligations” under the Existing
Credit Agreement with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (d) any “Note” under the Existing Credit
Agreement shall be deemed for all purposes superseded and replaced by the Note
(if any) issued to such Lender under this Agreement, (e) any obligations under
the “Fee Letters” (as defined in the Existing Credit Agreement) shall be of no
further force and effect and such Fee Letters are hereby terminated, (f) each
Departing Lender’s “Commitment” under the Existing Credit Agreement shall be
terminated and “Obligations” owing to it under and in connection with the
Existing Credit Agreement shall be repaid, and each Departing Lender shall not
be a Lender hereunder, and (g) the Administrative Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit and loan exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Outstanding Credit Exposure hereunder
reflects such Lender’s Pro Rata Share of the Aggregate Outstanding Credit
Exposure on the Effective Date (and the termination and repayment of
“Commitments” and “Obligations” of Departing Lenders), and the Borrower hereby
agrees to compensate each Lender for

 

108



--------------------------------------------------------------------------------

reasonable and documented costs and out-of-pocket expenses incurred by such
Lender in connection with the sale and assignment of any Eurodollar Loans on the
terms and in the manner set forth in Section 3.4 hereof. Each Lender hereby
confirms the Administrative Agent’s authority to enter into such additional
reaffirmations of, or any amendments to, amendments and restatements of, or
other modifications to, the other existing Loan Documents as the Administrative
Agent shall approve in its sole discretion, in connection with the amendment and
restatement of the Existing Credit Agreement so long as such amendments,
restatements or other modifications do not contain any material modifications
adverse to the Lenders (and, for the avoidance of doubt, such modifications may
include the addition of Loan Parties and other changes that are otherwise
permitted by the Administrative Agent’s authority under or with respect to such
existing Loan Documents or are consistent with changes in provisions included in
this Agreement as compared to the provisions of the Existing Credit Agreement).

Signature Pages Follow

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

EXTRA SPACE STORAGE LP, as the Borrower

By:   ESS Holdings Business Trust I Its:   General Partner

By:  

/s/ P. Scott Stubbs

Name:   P. Scott Stubbs Title:   Trustee

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as LC Issuer and as Administrative Agent

By:  

/s/ Benjamin Kuruvila

Name:   Benjamin Kuruvila Title:   Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as LC Issuer

By:  

/s/ Dale Northup

Name:   Dale Northup Title:   Senior Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and as LC Issuer

By:  

/s/ Lance Buxkemper

Name:   Lance Buxkemper Title:   Senior Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Tyler Lowry

Name:   Tyler Lowry Title:   Senior Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TD BANK,

as a Lender

By:  

/s/ Benjamin Kruger

Name:   Benjamin Kruger Title:   Vice President, Senior Lender

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Christian Lunt

Name:   Christian Lunt Title:   Executive Director

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

as a Lender

By:  

/s/ Kevin Fennell

Name: Kevin Fennell Title:   Director

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender

By:  

/s/ Sarah Burns

Name: Sarah Burns Title:   Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ David Bouton

Name: David Bouton Title:   Authorized Signatory

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:  

/s/ Brian Tuerff

Name: Brian Tuerff Title:   Senior Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ Paul E. Burgan

Name: Paul E. Burgan Title: Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ Brad Bowen

Name: Brad Bowen Title: Senior Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ASSOCIATED BANK NATIONAL ASSOCIATION,

        as a Lender

By:  

/s/ Mitchell Vega

Name: Mitchell Vega Title: Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK N.A.,

as a Lender

By:  

/s/ Michael King

Name: Michael King Title: Authorized Signatory

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Departing Lender for purposes of Article XVI

By:  

/s/ Sean Duggan

Name: Sean Duggan Title: Associate

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Joinder by the REIT

The undersigned, as the REIT under the foregoing Agreement, hereby joins in and
executes this Agreement for the purposes set forth in Section 9.16.

 

EXTRA SPACE STORAGE INC.,

as the REIT

By:  

/s/ P. Scott Stubbs

Name: P. Scott Stubbs Title:   Chief Financial Officer             Executive
Vice President

Signature Page to

Extra Space Storage LP

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

I.

Leverage-Based Pricing

From the Effective Date until the Investment Grade Election, the Applicable
Margin and the Applicable Fee Rate shall be determined as set forth below.

 

  A.

Revolving Loans

 

Level

  

Consolidated

Leverage Ratio

  

Applicable

Margin for

Eurodollar Rate

Loans

  

Applicable

Margin for Base

Rate Loans

  

Applicable Fee

Rate

1    < 35%    1.050%    0.050%    0.150% 2    ³ 35% but < 40%    1.100%   
0.100%    0.150% 3    ³ 40% but < 45%    1.150%    0.150%    0.200% 4    ³ 45%
but < 50%    1.250%    0.250%    0.200% 5    ³ 50% but < 55%    1.300%    0.300%
   0.300% 6    ³ 55%    1.500%    0.500%    0.300%

 

  B.

Tranche 1 Term Loans and Tranche 2 Term Loans

 

Level

  

Consolidated

Leverage Ratio

  

Applicable

Margin for

Eurodollar Rate

Loans

  

Applicable Margin

for Base Rate Loans

1    < 35%    1.200%    0.200% 2    ³ 35% but < 40%    1.250%    0.250% 3    ³
40% but < 45%    1.350%    0.350% 4    ³ 45% but < 50%    1.400%    0.400% 5   
³ 50% but < 55%    1.500%    0.500% 6    ³ 55%    1.700%    0.700%

For the purposes of Section I (Leverage-Based Pricing) of this Schedule,
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

Until the Investment Grade Election, the Applicable Margin and Applicable Fee
Rate shall be determined in accordance with the foregoing table based on the
Borrower’s Consolidated Leverage Ratio as reflected in the then most recent
Financials. Adjustments, if



--------------------------------------------------------------------------------

any, to the Applicable Margin and Applicable Fee Rate shall be effective from
and after the first Business Day immediately following the date on which the
delivery of such Financials is required until the first Business Day immediately
following the next such date on which delivery of such Financials of the REIT
and its Subsidiaries is so required. If the Borrower fails to deliver the
Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five (5) days after such Financials are so delivered.

Notwithstanding the foregoing, Level 2 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date, and adjustments
to the Level then in effect shall thereafter be effected in accordance with the
preceding paragraph.

 

II.

Rating-Based Pricing

From and after the Investment Grade Election, the Applicable Margin and the
Applicable Fee Rate shall be determined as set forth below.

 

  A.

Revolving Loans

 

Level

  

Rating

  

Applicable

Margin for

Eurodollar

Loans

  

Applicable

Margin for

Base Rate

Loans

  

Applicable

Fee Rate

1    A or higher/A2 or higher    0.750%    0.00%    0.100% 2    A-/A3    0.775%
   0.00%    0.125% 3    BBB+/Baa1    0.825%    0.00%    0.150% 4    BBB/Baa2   
0.900%    0.00%    0.200% 5    BBB-/Baa3    1.100%    0.100%    0.250% 6   
<BBB-/Baa3    1.450%    0.450%    0.300%

 

  B.

Tranche 1 Term Loans and Tranche 2 Term Loans

 

Level

  

Rating

  

Applicable

Margin for

Eurodollar

Loans

  

Applicable

Margin for

Base Rate

Loans

1    A or higher/A2 or higher    0.800%    0.00% 2    A-/A3    0.850%    0.00% 3
   BBB+/Baa1    0.900%    0.00% 4    BBB/Baa2    1.000%    0.00% 5    BBB-/Baa3
   1.250%    0.250% 6    <BBB-/Baa3    1.650%    0.650%



--------------------------------------------------------------------------------

For the purposes of Section II (Rating-Based Pricing) of this Schedule, the
following terms have the following meanings, subject to the final two paragraphs
of this Section II:

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Rating” means, as applicable, each of the Moody’s Rating, the S&P Rating and
any other rating issued by another nationally recognized ratings agency and then
in effect with respect to the Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement, as applicable.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Level as determined from its
then-current Ratings. The credit rating in effect on any date for the purposes
of this Schedule is that in effect at the close of business on such date. If the
Ratings differ by one level, then the applicable level will be the higher
Rating. If the Ratings differ by two or more levels, then the applicable level
will be the level corresponding to the midpoint between the two Ratings (unless
there is no midpoint, in which case the applicable level will be one level below
the level corresponding to the higher Rating). If the Borrower obtains debt
ratings from a third nationally recognized ratings agency, the applicable level
will be the lower of the highest two ratings (provided that one of the two
highest ratings must be from either S&P or Moody’s). If the Borrower does not
maintain debt ratings from at least two nationally recognized rating agencies,
Level 5 shall exist. Once the Borrower has made the Investment Grade Election,
the Leverage-Based Pricing tables above shall cease to be available.

Any change in the Borrower’s Rating which would cause it to move to a different
level shall be effective as of the first Business Day following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with the Loan Documents that the Borrower’s Rating has changed; provided,
however, if the Borrower has not delivered such required notice but the
Administrative Agent becomes aware that the Borrower’s Rating has changed, then
the Administrative Agent may, in its sole discretion, adjust the level effective
as of the first Business Day following the date upon which the Administrative
Agent becomes aware that the Borrower’s Rating has changed.



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender:

   Revolving
Commitment:      Tranche 1
Term Loan
Commitment:      Tranche 2
Term Loan
Commitment:      Total
Commitment:  

U.S. Bank National Association

   $ 56,000,000      $ 49,000,000      $ 45,000,000      $ 150,000,000  

Wells Fargo Bank, National Association

   $ 56,000,000      $ 39,000,000      $ 45,000,000      $ 140,000,000  

Bank of America, N.A.

   $ 56,000,000      $ 69,000,000      $ 0      $ 125,000,000  

PNC Bank, National Association

   $ 53,000,000      $ 37,000,000      $ 45,000,000      $ 135,000,000  

TD Bank

   $ 52,000,000      $ 23,000,000      $ 45,000,000      $ 120,000,000  

JPMorgan Chase Bank, N.A.

   $ 52,000,000      $ 43,000,000      $ 0      $ 95,000,000  

BMO Harris Bank N.A.

   $ 52,000,000      $ 43,000,000      $ 0      $ 95,000,000  

Bank of the West

   $ 52,000,000      $ 23,000,000      $ 20,000,000      $ 95,000,000  

Citibank, N.A.

   $ 52,000,000      $ 43,000,000      $ 0      $ 95,000,000  

Compass Bank

   $ 52,000,000      $ 43,000,000      $ 0      $ 95,000,000  

Regions Bank

   $ 52,000,000      $ 33,000,000      $ 0      $ 85,000,000  

Branch Banking and Trust Company

   $ 20,000,000      $ 30,000,000      $ 0      $ 50,000,000  

Associated Bank, National Association

   $ 15,000,000      $ 5,000,000      $ 20,000,000      $ 40,000,000  

Morgan Stanley Bank N.A.

   $ 30,000,000      $ 0      $ 0      $ 30,000,000     

 

 

    

 

 

    

 

 

    

 

 

 

Total Commitments

   $ 650,000,000      $ 480,000,000      $ 220,000,000      $ 1,350,000,000     

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 5.7

Subsidiaries

 

Entity Name

   Domestic
Jurisdiction    %  

AG/BPG Cerritos RV, LLC

   Delaware      100  

AMS IV Las Vegas Investments, LLC

   Delaware      100  

ASSC HT LLC

   Ohio      100  

ASSC MH LLC

   Ohio      100  

ASSC WH LLC

   Ohio      100  

ASSC WL LLC

   Ohio      100  

BREN Storage, LLC

   Georgia      100  

Edgewater Reit Acquisition (MD) LLC

   Maryland      100  

EP Rhino, LLC

   Delaware      100  

ES-HC JV Holding I LLC

   Delaware      95  

ES-HC Storage of Belleville LLC

   Delaware      95  

ES-HC Storage of Crum Lynne LLC

   Delaware      95  

ESM Reinsurance Limited

   Bermuda      100  

ESP 135 LLC

   Delaware      100  

ESP Maryland GP 1 LLC

   Delaware      100  

ESP Maryland Two LLC

   Delaware      100  

ESP Seven Subsidiary LLC

   Delaware      100  

ESS Baltimore LLC

   Delaware      100  

ESS Holdings Business Trust I

   Massachusetts      100  

ESS Holdings Business Trust II

   Massachusetts      100  

ESS HORNE STORAGE LLC

   Delaware      80  

ESS of Plantation LLC

   Florida      100  

ESS Prisa III LLC

   Delaware      100  

ESS PRISA III Owner LLC

   Delaware      100  

ESS Properties 114 LLC

   Delaware      100  

ESS Properties 116 LLC

   Delaware      100  

ESS PROPERTIES 151 LLC

   Delaware      100  

ESS SSTI 2015, L.P.

   Delaware      100  

ESS SSTI 2015, TRS, Inc.

   Delaware      100  

ESS Statutory Trust I

   Delaware      100  

ESS Statutory Trust II

   Delaware      100  

ESS Statutory Trust III

   Delaware      100  

ESS STORAGE ACQUISITION EIGHT LLC

   Delaware      100  

ESS STORAGE ACQUISITION ELEVEN LLC

   Delaware      100  

ESS STORAGE ACQUISITION FIFTEEN LLC

   Delaware      100  

ESS STORAGE ACQUISITION FIVE LLC

   Delaware      100  

ESS STORAGE ACQUISITION FOUR LLC

   Delaware      100  

ESS STORAGE ACQUISITION FOURTEEN LLC

   Delaware      100  

ESS STORAGE ACQUISITION NINE LLC

   Delaware      100  



--------------------------------------------------------------------------------

ESS STORAGE ACQUISITION ONE LLC

   Delaware      100  

ESS STORAGE ACQUISITION SEVEN LLC

   Delaware      100  

ESS STORAGE ACQUISITION SIX LLC

   Delaware      100  

ESS STORAGE ACQUISITION TEN LLC

   Delaware      100  

ESS STORAGE ACQUISITION THIRTEEN LLC

   Delaware      100  

ESS STORAGE ACQUISITION THREE LLC

   Delaware      100  

ESS STORAGE ACQUISITION TWELVE LLC

   Delaware      100  

ESS STORAGE ACQUISITION TWO LLC

   Delaware      100  

ESS Storage Broomfield 120th Ave LLC

   Delaware      80  

ESS Storage Denver Cherry Creek LLC

   Delaware      80  

ESS Storage Houston Bellfort LLC

   Texas      80  

ESS Storage San Antonio LLC

   Texas      80  

ESS SUSA Holdings LLC

   Delaware      100  

ESS U-Storage Investment LLC

   Delaware      100  

ESS WCOT FL LLC

   Delaware      100  

ESS WCOT GP LLC

   Delaware      100  

ESS WCOT LLC

   Delaware      100  

ESS WCOT Owner LLC

   Delaware      100  

ESS WCOT Santa Fe LLC

   Delaware      100  

ESS WCOT TX LP

   Delaware      100  

ESS-GS Broadway LLC

   Delaware      100  

ESS-GS Hillsboro-73rd LLC

   Delaware      100  

ESS-GS Vancouver-139th LLC

   Delaware      100  

ESS-H BAYCHESTER ASSOCIATES, LLC

   Delaware      100  

ESS-H BLOOMFIELD INVESTMENT LLC

   Delaware      100  

ESS-H CHEMICAL ROAD INVESTMENTS, LLC

   Delaware      100  

ESS-H ELMONT ASSOCIATES LLC

   Delaware      100  

EXR USPF VI West Liddell GP, LLC

   Delaware      100  

EXR USPF VI West Liddell Owner, LP

   Delaware      100  

Extra Space Development LLC

   Utah      100  

Extra Space East One LLC

   Delaware      100  

Extra Space Management, Inc.

   Utah      100  

Extra Space of Minnetonka LLC

   Delaware      100  

Extra Space of Annapolis LLC

   Delaware      100  

Extra Space of Annapolis Member LLC

   Delaware      100  

Extra Space of Arlington LLC

   Virginia      100  

Extra Space of Austin Bluffs LLC

   Delaware      100  

EXTRA SPACE OF AUSTIN LAMAR BLVD LLC

   Delaware      100  

EXTRA SPACE OF AUSTIN LAMAR BLVD MEMBER LLC

   Delaware      100  

Extra Space of Avenel LLC

   New Jersey      100  

Extra Space of Bensalem LLC

   Pennsylvania      100  

Extra Space of Berkeley LLC

   Delaware      100  

Extra Space of Bluegrass, LLC

   Kentucky      100  



--------------------------------------------------------------------------------

Extra Space of Cambridge LLC

   Massachusetts      100  

Extra Space of Capitol Heights LLC

   Maryland      100  

Extra Space of Castle Rock LLC

   Delaware      100  

Extra Space of Castro Valley LLC

   Delaware      100  

Extra Space of Central Valley LLC

   Delaware      100  

Extra Space of Clarendon LLC

   Virginia      100  

Extra Space of Cockeysville LLC

   Maryland      100  

Extra Space of Coconut Point LLC

   Florida      100  

Extra Space of Doylestown LLC

   Delaware      100  

Extra Space of Eastern Avenue LLC

   Maryland      100  

Extra Space of Edgewood LLC

   Maryland      100  

Extra Space of Edgewood Pulaski Hwy LLC

   Maryland      100  

Extra Space of Freeport LLC

   Delaware      100  

Extra Space of Ft Washington LLC

   Delaware      100  

Extra Space of Ft Washington Member LLC

   Delaware      100  

Extra Space of Glen Burnie LLC

   Maryland      100  

Extra Space of Hanover New Ridge Road LLC

   Maryland      100  

Extra Space of Hilo LLC

   Hawaii      100  

Extra Space of Hollis Street LLC

   California      100  

Extra Space of Honolulu Ahua Street LLC

   Hawaii      100  

Extra Space of Honolulu Keahole Street LLC

   Hawaii      100  

Extra Space of Honolulu King Street LLC

   Hawaii      100  

Extra Space of Howard Street-Baltimore LLC

   Maryland      100  

Extra Space of Howard Street-Baltimore Member LLC

   Delaware      100  

Extra Space of Kapolei Farrington Hwy LLC

   Hawaii      100  

Extra Space of Kapolei LLC

   Delaware      100  

Extra Space of Lanham LLC

   Maryland      100  

Extra Space of Laurel Heights LLC

   Maryland      100  

Extra Space of Lihue LLC

   Hawaii      100  

Extra Space of Lomita Boulevard LLC

   California      100  

EXTRA SPACE OF LOS ANGELES SLAUSON AVE LLC

   Delaware      100  

Extra Space of Massachusetts Three LLC

   Utah      100  

Extra Space of Metuchen, LLC

   New Jersey      100  

Extra Space of Morrisville LP

   Pennsylvania      100  

Extra Space of Nanuet Two LLC

   New York      100  

Extra Space of North Hollywood Coldwater Canyon LLC

   Delaware      100  

Extra Space of Ogden Avenue, LLC

   Illinois      100  

Extra Space of Pasadena LLC

   Maryland      100  

Extra Space of Pasadena Smallwood Road, LLC

   Maryland      100  

Extra Space of Pennsylvania LLC

   Utah      100  

Extra Space of Pennsylvania Two LLC

   Utah      100  

Extra Space of Pico Rivera LLC

   California      100  

Extra Space of Randallstown LLC

   Maryland      100  



--------------------------------------------------------------------------------

Extra Space of Renard Court, LLC

   Delaware      100  

Extra Space of Richmond Meeker Ave LLC

   Delaware      100  

Extra Space of Rockville LLC

   Delaware      100  

Extra Space of San Leandro LLC

   Delaware      100  

Extra Space of San Pablo LLC

   Delaware      100  

Extra Space of Sandy Springs LLC

   Georgia      100  

Extra Space of Sheridan Avenue LLC

   Colorado      100  

Extra Space of Simi Valley Two LLC

   California      100  

Extra Space of Somerville LLC

   Massachusetts      100  

EXTRA SPACE OF SUNLAND FOOTHILL BLVD LLC

   Delaware      100  

Extra Space of Tacoma LLC

   Washington      100  

Extra Space of Union LLC

   New Jersey      100  

Extra Space of Van Nuys Raymer LLC

   Delaware      100  

Extra Space of Wahiawa LLC

   Hawaii      100  

Extra Space of Washington DC Blair Road LLC

   Delaware      100  

Extra Space of Whittier LLC

   California      100  

Extra Space of Woburn LLC

   Massachusetts      100  

EXTRA SPACE PROPERTIES 100 LLC

   Delaware      100  

Extra Space Properties 101 LLC

   Delaware      100  

EXTRA SPACE PROPERTIES 102 LLC

   Delaware      100  

Extra Space Properties 103 LLC

   Delaware      100  

Extra Space Properties 104 LLC

   Delaware      100  

Extra Space Properties 105 LLC

   Delaware      100  

Extra Space Properties 106 LLC

   Delaware      100  

Extra Space Properties 107 LLC

   Delaware      100  

Extra Space Properties 109 LLC

   Delaware      100  

Extra Space Properties 110 LLC

   Delaware      100  

Extra Space Properties 111 LLC

   Delaware      100  

Extra Space Properties 112 LLC

   Delaware      100  

Extra Space Properties 113 LLC

   Delaware      100  

Extra Space Properties 120 LLC

   Delaware      100  

Extra Space Properties 121 LLC

   Delaware      100  

Extra Space Properties 122 LLC

   Delaware      100  

Extra Space Properties 123 LLC

   Delaware      100  

Extra Space Properties 124 LLC

   Delaware      100  

Extra Space Properties 125 LLC

   Delaware      100  

Extra Space Properties 126 LLC

   Delaware      100  

Extra Space Properties 127 LLC

   Delaware      100  

Extra Space Properties 128 LLC

   Delaware      100  

Extra Space Properties 129 LLC

   Delaware      100  

Extra Space Properties 130 LLC

   Delaware      100  

Extra Space Properties 131 LLC

   Delaware      100  

Extra Space Properties 132 LLC

   Delaware      100  



--------------------------------------------------------------------------------

Extra Space Properties 133 LLC

   Delaware      100  

Extra Space Properties 134 LLC

   Delaware      100  

Extra Space Properties 136 LLC

   Delaware      100  

Extra Space Properties Eighteen LLC

   Delaware      100  

Extra Space Properties Eighty Eight LLC

   Delaware      100  

Extra Space Properties Eighty Five LLC

   Delaware      100  

Extra Space Properties Eighty Four LLC

   Maryland      100  

Extra Space Properties Eighty LLC

   Delaware      100  

EXTRA SPACE PROPERTIES EIGHTY NINE LLC

   Florida      100  

Extra Space Properties Eighty One LLC

   Delaware      100  

Extra Space Properties Eighty Seven LLC

   Delaware      100  

Extra Space Properties Eighty Six LLC

   Delaware      100  

Extra Space Properties Eighty Three LLC

   Delaware      100  

Extra Space Properties Fifty One LLC

   Delaware      100  

Extra Space Properties Fifty Seven LLC

   Delaware      100  

Extra Space Properties Fifty Three LLC

   Delaware      100  

Extra Space Properties Fifty Two LLC

   Delaware      100  

Extra Space Properties Five LLC

   Delaware      100  

Extra Space Properties Forty Five LLC

   Delaware      100  

Extra Space Properties Forty LLC

   Delaware      100  

Extra Space Properties Forty Seven LLC

   Delaware      100  

Extra Space Properties Fourteen LLC

   Delaware      100  

Extra Space Properties Ninety Eight LLC

   Delaware      100  

Extra Space Properties Ninety Five LLC

   Delaware      100  

Extra Space Properties Ninety Four GP LLC

   Delaware      100  

Extra Space Properties Ninety Four LP

   Pennsylvania      100  

Extra Space Properties Ninety LLC

   Delaware      100  

Extra Space Properties Ninety Nine LLC

   Delaware      100  

Extra Space Properties Ninety One LLC

   Delaware      100  

Extra Space Properties Ninety Seven LLC

   Delaware      100  

Extra Space Properties Ninety Six LLC

   Delaware      100  

Extra Space Properties Ninety Three LLC

   Delaware      100  

Extra Space Properties Ninety Two LLC

   Delaware      100  

Extra Space Properties One LLC

   Delaware      100  

Extra Space Properties Seven L.P.

   Utah      100  

Extra Space Properties Seventy Eight LLC

   Delaware      100  

Extra Space Properties Seventy Four LLC

   Delaware      100  

Extra Space Properties Seventy LLC

   Delaware      100  

Extra Space Properties Seventy One LLC

   Delaware      100  

Extra Space Properties Seventy Seven LLC

   Delaware      100  

Extra Space Properties Seventy Six LLC

   Delaware      100  

Extra Space Properties Seventy Three LLC

   Delaware      100  

Extra Space Properties Seventy Two LLC

   Delaware      100  



--------------------------------------------------------------------------------

Extra Space Properties Sixteen LLC

   Delaware      100  

Extra Space Properties Sixty Five LLC

   Delaware      100  

Extra Space Properties Sixty Four LLC

   Delaware      100  

Extra Space Properties Sixty One LLC

   Delaware      100  

Extra Space Properties Sixty Three LLC

   Delaware      100  

Extra Space Properties Ten LLC

   Delaware      100  

Extra Space Properties Thirty Four LLC

   New York      100  

Extra Space Properties Thirty LLC

   Delaware      100  

Extra Space Properties Thirty One LLC

   California      100  

Extra Space Properties Twenty Eight LLC

   Delaware      100  

Extra Space Properties Twenty Five LLC

   Delaware      100  

Extra Space Properties Twenty Four LLC

   Delaware      100  

Extra Space Properties Twenty Seven LLC

   Delaware      100  

Extra Space Properties Twenty Six LLC

   Delaware      100  

Extra Space Properties Two LLC

   Delaware      100  

Extra Space Storage LLC

   Delaware      100  

Extra Space Storage LP

   Delaware      100  

Extra Space V LLC

   Delaware      100  

HAMPSHIRE DREAM TEAM HAZLET, LLC

   New Jersey      100  

HPFVIII ELMONT MEMBER LLC

   Delaware      100  

HSRE-ESP I LLC

   Delaware      100  

HSRE-ESP TRS I, LLC

   Delaware      100  

Lindbergh Investments, LLC

   Georgia      100  

Madison County Self Storage, LLC

   Delaware      100  

Oakdale Investments, LLC

   Georgia      100  

Parklawn Storage Partners, L.P.

   Tennessee      100  

Self Storage Company LLC

   Utah      100  

Self Storage Reit II, LLC

   Delaware      100  

Self Storage Reit, LLC

   Delaware      100  

South Philadelphia Acquisition, LP

   Delaware      100  

Southwest Colonial, LLC

   Delaware      100  

Spacesavers, LLC

   Delaware      100  

SSTI 1000 E 95TH ST, LLC

   Delaware      100  

SSTI 10490 Colonel CT, LLC

   Delaware      100  

SSTI 1117 Bowman RD, LLC

   Delaware      100  

SSTI 1120 S Las Vegas Blvd, LLC

   Delaware      100  

SSTI 120 Northpoint Dr, LLC

   Delaware      100  

SSTI 15 LANDINGS DR, LLC

   Delaware      100  

SSTI 1533 Ashley River RD, LLC

   Delaware      100  

SSTI 1625 West Chandler BLVD, LLC

   Delaware      100  

SSTI 1742 Pass Rd, LLC

   Delaware      100  

SSTI 1990 NW Federal Hwy 1, LLC

   Delaware      100  

SSTI 201 Fulton CT, LLC

   Delaware      100  



--------------------------------------------------------------------------------

SSTI 2016 LEBANON RD, LLC

   Delaware      100  

SSTI 2025 N Rancho Dr, LLC

   Delaware      100  

SSTI 2244 S Western AVE, LLC

   Delaware      100  

SSTI 2300 GRANT AVE, LLC

   Delaware      100  

SSTI 2343 Savannah HWY, LLC

   Delaware      100  

SSTI 2526 Ritchie ST, LLC

   Delaware      100  

SSTI 2619 Austell RD, LLC

   Delaware      100  

SSTI 2727 MISSOURI AVE, LLC

   Delaware      100  

SSTI 281 Richwood RD, LLC

   Delaware      100  

SSTI 298 Red Cedar ST, LLC

   Delaware      100  

SSTI 30 Terrace RD, LLC

   Delaware      100  

SSTI 3015 Ricks Industrial Park DR, LLC

   Delaware      100  

SSTI 3155 W ANN RD, LLC

   Delaware      100  

SSTI 3803 S Priest Dr, LLC

   Delaware      100  

SSTI 4257 Buford DR, LLC

   Delaware      100  

SSTI 4435 Skippack PIKE, LLC

   Delaware      100  

SSTI 4761 GULF BREEZE PKWY, LLC

   Delaware      100  

SSTI 4770 S Pecos Ave, LLC

   Delaware      100  

SSTI 512 Percival RD, LLC

   Delaware      100  

SSTI 5219 Plank RD, LLC

   Delaware      100  

SSTI 550 MAIN ST, LLC

   Delaware      100  

SSTI 5525 W ROOSEVELT RD, LLC

   Delaware      100  

SSTI 5550 Timuquana RD, LLC

   Delaware      100  

SSTI 5701 W OGDEN AVE, LLC

   Delaware      100  

SSTI 5970 Centennial CIR, LLC

   Delaware      100  

SSTI 6010 Monticello Dr, LLC

   Delaware      100  

SSTI 6047 WOODROW BEAN DR, LLC

   Delaware      100  

SSTI 6195 South Kanner HWY, LLC

   Delaware      100  

SSTI 69 MALLORY AVE, LLC

   Delaware      100  

SSTI 75 Brookline RD, LLC

   Delaware      100  

SSTI 782 King George BLVD, LLC

   Delaware      100  

SSTI 815 LaSalle AVE, LLC

   Delaware      100  

SSTI 8337 Tara BLVD, LLC

   Delaware      100  

SSTI 890 St. Peters Church Rd, LLC

   Delaware      100  

SSTI 9252 E GUADALUPE RD, LLC

   Delaware      100  

SSTI 99 2nd AVE, LLC

   Delaware      100  

SSTI Acquisitions, LLC

   Delaware      100  

SSTI Evergreen Portfolio Acquisitions, LLC

   Delaware      100  

Storage Acquisition Framingham Concord Street, L.L.C.

   Delaware      100  

Storage Acquisition Nashua Chestnut Street, LLC

   Delaware      100  

Storage Acquisition Waltham Willow Street LLC

   Delaware      100  

Storage Advantage, LLC

   Delaware      100  

Storage Associates Holdco LLC

   Delaware      100  



--------------------------------------------------------------------------------

Storage Associates Malcolm LLC

   Delaware      100  

Storage Development Herndon, L.L.C.

   Delaware      100  

Storage Domains LLC

   Utah      100  

Storage Partners of Warrington, LP

   Delaware      100  

Storage Portfolio Bravo II LLC

   Delaware      100  

Storage USA Franchise LLC

   Tennessee      100  

Storage USA, L.L.C.

   Delaware      100  

Strategic Storage Property Management, LLC

   Delaware      100  

Sunrise—SPC, LLC

   California      100  

SUSA—TN, LLC

   Tennessee      100  

SUSA Holdings LP

   Tennessee      100  

SUSA Member Bravo II LLC

   Delaware      100  

SUSA MT. VERNON, LLC

   New York      100  

SUSA Subsidiary LLC

   Delaware      100  

SUSA Ypsilanti, L.L.C.

   Delaware      100  

T.O. Blvd. Storage Partners, LLC

   California      100  

Tulfra Hampshire Self Storage, LLC

   New Jersey      100  

U Lock, LLC

   Delaware      100  

USA Bay Area Self Storage GP, LLC

   Texas      100  

USA Bay Area Self Storage, LP

   Texas      100  

USA Charleston LV Self Storage, LLC

   Delaware      100  

USA Durango LV Self Storage, LLC

   Delaware      100  

USA Greenville SC Self Storage GP, LLC

   South Carolina      100  

USA Greenville SC Self Storage, LP

   South Carolina      100  

USA Hollywood Self Storage, LLC

   Tennessee      100  

USA Self Storage I, LLC

   Delaware      100  

USA Self Storage Operating Partnership, LP

   Maryland      100  

USA Senate Avenue Self Storage, LLC

   Delaware      100  

USA SF Self Storage, LLC

   Delaware      100  

USA SS REIT II Operating Partnership, L.P.

   Delaware      100  

WW MADISON REALTY LIMITED LIABILITY COMPANY

   New Jersey      100  



--------------------------------------------------------------------------------

Schedule 5.12

Certain Permitted Liens

None.



--------------------------------------------------------------------------------

Schedule 6.12

Investments

None.



--------------------------------------------------------------------------------

SCHEDULE A

Additional Eligible Ground Leases

601 Cedar Street, Berkeley, California (Site #1371)



--------------------------------------------------------------------------------

EXHIBIT A

[INTENTIONALLY OMITTED]

 

EXH. A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

 

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of December 7, 2018 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Extra Space
Storage LP (the “Borrower”), Extra Space Storage Inc., the lenders party thereto
and U.S. Bank National Association, as Administrative Agent for the Lenders and
as an LC Issuer. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am an Authorized Signatory with respect to the Borrower;

2. I have reviewed the terms of the Agreement and I have examined (or caused to
be examined) the books and records of the REIT and the Borrower and conducted
(or caused to be conducted) such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default as of the date of this Certificate, except as set
forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

[5. Schedule II attached hereto sets forth the determination of the interest
rates to be paid for Advances, the LC Fee rates, and the facility fee rate
commencing on the first day of the first fiscal month immediately following the
date on which delivery hereof is required pursuant to Section 6.1(c) of the
Agreement. ]

[6. Schedule III attached hereto sets forth a list of all Eligible Properties
(and the NOI attributable to each such Eligible Property), Development
Properties and Lease Up Properties as of the last day of the reporting period
covered by this Certificate.]

[7. Schedule IV attached hereto sets forth a list of all Guarantors added or
released since the date of the prior compliance certificate.]

 

EXH. B-1



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

                [                    

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [__] day of [_______], 20[__].

 

[NAME OF AN AUTHORIZED SIGNATORY WITH RESPECT TO THE BORROWER]

By:    

Name:

Title:

 

EXH. B-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of [                    ], 20[    ] with

Provisions of Section 6.16 of

the Agreement

[insert relevant calculations]



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrower’s Applicable Margin Calculation



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

Eligible Properties, Development Properties and Lease Up Properties



--------------------------------------------------------------------------------

SCHEDULE IV TO COMPLIANCE CERTIFICATE

Guarantors Added or Released



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations under the respective facilities identified below (including
without limitation any letters of credit and guaranties included in such
facilities and, to the extent permitted to be assigned under applicable law, all
claims (including without limitation contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity), suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby, in each
case to the extent related to the amount and percentage interest identified
below) (the “Assigned Interest”). Such sale and assignment is without recourse
to the Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by the Assignor.

 

1.   

Assignor:

   [                                                                 ] 2.   

Assignee:

           [                                                             ][and
is an Affiliate/ Approved Fund of [identify Lender]]11 3.   

Borrower(s):

  

Extra Space Storage LP

 

1 

Select as applicable.

 

EXH. C-1



--------------------------------------------------------------------------------

4.   

Administrative Agent:

   U.S. Bank National Association, as the agent under the Credit Agreement. 5.
  

Credit Agreement:

   The $1,350,000,000 Amended and Restated Credit Agreement dated as of
December 7, 2018 among Extra Space Storage LP, Extra Space Storage Inc., the
Lenders party thereto, U.S. Bank National Association, as Administrative Agent,
and the other agents party thereto. 6.   

Assigned Interest:

  

 

Facility Assigned    Aggregate Amount of
Commitment/Loans
for all Lenders2    Amount of
Commitment/Loans
Assigned3    Percentage Assigned of
Commitment/Loans4

[____________]5

   $[____________]    $[____________]    [_______]%

[____________]

   $[____________]    $[____________]    [_______]%

[____________]

   $[____________]    $[____________]    [_______]%

7.   

Trade Date:

  

[____________________]6

 

Effective Date: [____________________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

 

 

2 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,”, etc.).

6 

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

EXH. C-2



--------------------------------------------------------------------------------

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower or its securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  

ASSIGNOR

   [NAME OF ASSIGNOR]   

By: _________________________________

  

        Title:

  

ASSIGNEE

   [NAME OF ASSIGNEE]   

By: _________________________________

  

        Title:

[Consented to and]7 Accepted:   

 

U.S. BANK NATIONAL

ASSOCIATION, as

Administrative Agent

  

By: ____________________________

Title:

   [Consented to:]8    [NAME OF RELEVANT PARTY]   

By: ____________________________

Title:

  

 

 

7 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8 

To be added only if the consent of the Borrower and/or other parties (e.g., LC
Issuer) is required by the terms of the Credit Agreement.

 

EXH. C-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (a) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (b) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (c) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (d) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Documents, (e) inspecting any of the
Property, books or records of the Borrower, or any guarantor, or (f) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
thereunder, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) agrees that its payment instructions and notice instructions are as set
forth in the Administrative Questionnaire delivered by Assignee to
Administrative Agent, (iv) confirms that none of the funds, monies, assets or
other consideration being used to make the purchase and assumption hereunder are
“plan assets” as defined under ERISA and that its rights, benefits and interests
in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and
(v) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee pursuant to the terms of
the Credit Agreement, duly completed and executed by the Assignee and (b) agrees
that (i) it will, independently and without reliance on the Administrative



--------------------------------------------------------------------------------

Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BORROWING NOTICE

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Amended and Restated Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of December 7, 2018 among Extra Space Storage LP (the
“Borrower”), Extra Space Storage Inc., the financial institutions party thereto,
as lenders (the “Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [_______________], 20[__] (the “Borrowing Date”)
from the Lenders, on a pro rata basis, an aggregate principal amount of
$[___________] in [Revolving][Tranche 1 Term][Tranche 2 Term] Loans as:

1. ☐ a Base Rate Advance (in Dollars)

2. ☐ a Eurodollar Advance (in Dollars) with the following characteristics:

Interest Period of [_______] month(s)

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are (a) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all respects on and as of such earlier date and
(b) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date; (ii) at the time of and immediately after giving effect to such
Advance, no Default or Event of Default shall have occurred and be continuing;
and (iii) all other relevant conditions set forth in Section 4.2 of the Credit
Agreement have been satisfied.

 

EXH. D-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated: [_______________], 20[__]

 

EXTRA SPACE STORAGE LP,

as the Borrower

By:     Name:   Title:  

 

EXH. D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF CONVERSION/CONTINUATION NOTICE9

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Amended and Restated Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of December 7, 2018 among Extra Space Storage LP (the
“Borrower”), Extra Space Storage Inc., the financial institutions party thereto,
as lenders (the “Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

Pursuant to Section 2.9 of the Credit Agreement, the undersigned Borrower hereby
requests to [continue] [convert] the interest rate on a portion of its
[Revolving][Tranche 1 Term][Tranche 2 Term] Loan in the outstanding principal
amount of $[____________] on [_______________], 20[__] as follows:

☐    to convert such Eurodollar Advance to a Base Rate Advance of the same type
as of the last day of the current Interest Period for such Eurodollar Advance.

☐    to convert such Base Rate Advance to a Eurodollar Advance of the same type
with an Interest Period of [_______] month(s).

☐     to continue such Eurodollar Advance on the last day of its current
Interest Period as a Eurodollar Advance of the same type with an Interest Period
of [_______] month(s).

The undersigned hereby certifies to the Administrative Agent and the Lenders
that no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the [continuation] [conversion] contemplated hereby.

 

9

Such Conversion/Continuation Notice to be delivered not later than 11:00 a.m.
(Chicago time) at least two (2) Business Days prior to the date of the requested
conversion or continuation.

 

EXH. D-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Conversion/Continuation
Notice to be executed on its behalf by its authorized officer as of the date set
forth below.

Dated: [_______________], 20[__]

 

EXTRA SPACE STORAGE LP,

as the Borrower

By:     Name:   Title:  

 

EXH. D-2-2



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF PAYMENT NOTICE10

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Amended and Restated Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of December 7, 2018 among Extra Space Storage LP (the
“Borrower”), Extra Space Storage Inc., the financial institutions party thereto,
as lenders (the “Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

Pursuant to Section 2.7 of the Credit Agreement, the undersigned Borrower hereby
notifies the Administrative Agent of its intent to make a [terminate]
[permanently reduce] the Aggregate Revolving Commitments of the Revolving
Lenders in the amount of $[___________]11 on [_______________], 20[__]. [Such
proposed termination is being made in connection with the consummation of
[insert description of other transaction], and, as such, such termination is
contingent on the closing of such other transaction. ].

 

10 

Such Payment Notice to be delivered not later than 2:00 p.m. (Chicago time) five
(5) Business Days prior to any permanent reduction in the Aggregate Revolving
Commitment of the Revolving Lenders.

11 

Reductions to be made in a minimum aggregate amount of $10,000,000 and
incremental amounts in integral multiples of $1,000,000.

 

EXH. D-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Payment Notice to be
executed on its behalf by its authorized officer as of the date set forth below.

Dated: [_______________], 20[__]

 

EXTRA SPACE STORAGE LP,

as the Borrower

By:     Name:   Title:  

 

EXH. D-3-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF REVOLVING NOTE

December 7, 2018

Extra Space Storage LP, a Delaware limited partnership (the “Borrower”),
promises to pay to [____________________________________] or its registered
assigns (the “Lender”) the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower pursuant to Section 2.1(a) of the
Agreement (as hereinafter defined), in immediately available funds at the
applicable office of U.S. Bank National Association, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the Revolving Loans in full on the Revolving
Loan Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Amended and Restated Credit Agreement dated as of
December 7, 2018 (which, as it may be amended or modified and in effect from
time to time, is herein called the “Agreement”), among the Borrower, Extra Space
Storage Inc., the lenders party thereto, including the Lender, the LC Issuer and
U.S. Bank National Association, as Administrative Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Revolving Note, including the terms and conditions under which this
Revolving Note may be prepaid or its maturity date accelerated. This Revolving
Note is guaranteed pursuant to the Guaranty, all as more specifically described
in the Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

The undersigned waives demand, presentment, notice of nonpayment, protest,
notice of protest and notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
STATE OTHER THAN THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

EXTRA SPACE STORAGE LP,

By:     Name:   Title:  

 

EXH. E-1-1



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

TO

REVOLVING NOTE OF [                    ],

DATED DECEMBER 7, 2018

 

Date

  

Principal
Amount of
Revolving
Loan

  

Type of
Revolving
Loan

  

Maturity
of Interest
Period

  

Principal
Amount
Paid

  

Unpaid
Balance

 

EXH. E-1-2



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF TRANCHE 1 TERM LOAN NOTE

December 7, 2018

Extra Space Storage LP, a Delaware limited partnership (the “Borrower”),
promises to pay to [____________________________________] or its registered
assigns (the “Lender”) the aggregate unpaid principal amount of all Tranche 1
Term Loans made by the Lender to the Borrower pursuant to Section 2.1(b) of the
Agreement (as hereinafter defined), in immediately available funds at the
applicable office of U.S. Bank National Association, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the Tranche 1 Term Loans in full on the
Tranche 1 Term Loan Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Tranche 1 Term Loan and the date and amount of each principal
payment hereunder.

This Term Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of December 7,
2018 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, Extra Space Storage Inc.,
the lenders party thereto, including the Lender, the LC Issuer and U.S. Bank
National Association, as Administrative Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Term
Note, including the terms and conditions under which this Term Note may be
prepaid or its maturity date accelerated. This Term Note is guaranteed pursuant
to the Guaranty, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

The undersigned waives demand, presentment, notice of nonpayment, protest,
notice of protest and notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
STATE OTHER THAN THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

EXTRA SPACE STORAGE LP,

By:

 

 

Name:

Title:

 

 

EXH. E-2-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

TRANCHE 1 TERM LOAN NOTE OF [                        ],

DATED DECEMBER 7, 2018

 

Date

  

Principal
Amount of
Tranche 1

Term Loan

  

Type of

Tranche 1

Term Loan

  

Maturity
of Interest
Period

  

Principal
Amount
Paid

  

Unpaid
Balance

 

EXH. E-2-2



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF TRANCHE 2 TERM LOAN NOTE

December 7, 2018

Extra Space Storage LP, a Delaware limited partnership (the “Borrower”),
promises to pay to [____________________________________] or its registered
assigns (the “Lender”) the aggregate unpaid principal amount of all Tranche 2
Term Loans made by the Lender to the Borrower pursuant to Section 2.1(c) of the
Agreement (as hereinafter defined), in immediately available funds at the
applicable office of U.S. Bank National Association, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the Tranche 2 Term Loans in full on the
Tranche 2 Term Loan Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Tranche 2 Term Loan and the date and amount of each principal
payment hereunder.

This Term Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of December 7,
2018 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, Extra Space Storage Inc.,
the lenders party thereto, including the Lender, the LC Issuer and U.S. Bank
National Association, as Administrative Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Term
Note, including the terms and conditions under which this Term Note may be
prepaid or its maturity date accelerated. This Term Note is guaranteed pursuant
to the Guaranty, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

The undersigned waives demand, presentment, notice of nonpayment, protest,
notice of protest and notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
STATE OTHER THAN THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

EXTRA SPACE STORAGE LP,

By:

 

 

Name:

Title:

 

 

EXH. E-3-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

TRANCHE 2 TERM LOAN NOTE OF [                        ],

DATED DECEMBER 7, 2018

 

Date

  

Principal
Amount of
Tranche 2

Term Loan

  

Type of

Tranche 2

Term Loan

  

Maturity
of Interest
Period

  

Principal
Amount
Paid

  

Unpaid
Balance

 

EXH. E-3-2



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF BID RATE NOTE

____________, 20__

FOR VALUE RECEIVED, the undersigned, EXTRA SPACE STORAGE LP (the “Borrower”),
hereby promises to pay to ________________ or its registered assigns (the
“Lender”), in care of U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), at the office of the Administrative Agent located
at U.S. Bank National Association, 170 South Main Street, Suite 600, Salt Lake
City, UT 84101, or at such other address as may be specified by the
Administrative Agent to the Borrower in accordance with the terms of the
Agreement, the aggregate unpaid principal amount of Bid Rate Loans made by the
Lender to the Borrower under the Agreement, on the dates and in the principal
amounts provided in the Agreement, and to pay interest on the unpaid principal
amount of each such Bid Rate Loan, at such office at the rates and on the dates
provided in the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Bid Rate Loan and the date and amount of each principal
payment hereunder.

This Bid Rate Note is one of the “Bid Rate Notes” referred to in the Amended and
Restated Credit Agreement dated as of December 7, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among the Borrower, EXTRA SPACE STORAGE INC., the Lenders from time to time
parties thereto and the Administrative Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Bid Rate
Note, including the terms and conditions under which this Bid Rate Note may be
prepaid or its maturity date accelerated. This Bid Rate Note is guaranteed
pursuant to the Guaranty, all as more specifically described in the Agreement,
and reference is made thereto for a statement of the terms and provisions
thereof. Capitalized terms used herein and not otherwise defined herein are used
with the meanings attributed to them in the Agreement.

The undersigned waives demand, presentment, notice of nonpayment, protest,
notice of protest and notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
STATE OTHER THAN THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

[Signature on next page]

 

EXH. E-4-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note as of the date first written above.

 

EXTRA SPACE STORAGE LP

By:

 

 

Name:

 

 

Title:

 

 

 

EXH. E-4-2



--------------------------------------------------------------------------------

SCHEDULE OF BID RATE LOANS

This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of

Loan

 

Principal
Amount of

Loan

 

Type of

Bid Rate

Loan

  

Applicable
Absolute
Rate or
Eurodollar
Margin

  

Maturity

of Interest
Period

  

Principal
Amount
Paid

  

Unpaid
Principal
Amount

  

Notation

Made By

 

EXH. E-4-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of December 7, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Extra Space
Storage LP (the “Borrower”), Extra Space Storage Inc., the Lenders party thereto
and U.S. Bank National Association, as administrative agent (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment, enter into one or more tranches of Incremental Term Loan Commitments
and/or enter into one or more tranches of Incremental Term Loans;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments], [[and] enter into
one or more tranches of Incremental Term Loan Commitments] [[and] enter into one
or more tranches of Incremental Term Loans] pursuant to such Section 2.24 of the
Credit Agreement; and

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment], [[and] enter into one or more tranches of Incremental Term Loan
Commitments] [[and] enter into one or more tranches of Incremental Term Loans]
under the Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[__________], thereby making the aggregate
amount of its total Revolving Commitment equal to $[__________]], [[and]
participate in a tranche of Incremental Term Loan Commitments with a commitment
amount equal to $[______] with respect thereto] [[and] participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[______] with
respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

EXH. F-1



--------------------------------------------------------------------------------

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

EXH. F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]  

By:

 

 

Name:

Title:

 

Accepted and agreed to as of the date first written above:

EXTRA SPACE STORAGE LP



By:    

Name:

Title:

 

Acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent



By:    

Name:

Title:

 

 

EXH. F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of December 7, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Extra Space Storage LP (the “Borrower”), Extra Space
Storage Inc., the Lenders party thereto and U.S. Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.24 thereof that any bank,
financial institution or other entity may extend Commitments and/or enter into
one or more tranches of Incremental Term Loan Commitments and/or Incremental
Term Loans under the Credit Agreement subject to the approval of the Borrower
and the Administrative Agent, by executing and delivering to the Borrower and
the Administrative Agent a supplement to the Credit Agreement in substantially
the form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with [a Revolving Commitment with respect to
Revolving Loans of $[__________]], [[and] an Incremental Term Loan Commitment of
$[_____]] [[and] a commitment with respect to Incremental Term Loans of
$[_____]].

2. The undersigned Augmenting Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Supplement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender thereunder, (iii) agrees that its
payment instructions and notice instructions are as set forth in its
Administrative Questionnaire delivered by the undersigned Augmenting Lender to
Administrative Agent as of the date hereof in which such Augmenting Lender
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower or its
securities) will be made available and who may receive such information in
accordance with such Augmenting Lender’s compliance procedures and applicable
laws, including Federal and state securities laws, (iv) confirms that none of
the funds, monies, assets or other consideration being used to make the purchase
and assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan

 

EXH. G-1



--------------------------------------------------------------------------------

Documents will not be “plan assets” under ERISA; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[____________]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

EXH. G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:

 

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

EXTRA SPACE STORAGE LP

By:    

Name:   Title:  

Acknowledged as of the date first written above:

 

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

By:    

Name:   Title:  

 

EXH. G-3



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

(Attached.)

 

EXH. H-1



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

Extra Space Storage LP

CREDIT FACILITIES

December 7, 2018

LIST OF CLOSING DOCUMENTS12

A. LOAN DOCUMENTS

 

1.

Amended and Restated Credit Agreement dated as of December 7, 2018, among Extra
Space Storage LP (the “Borrower”), the Lenders party thereto and U.S. Bank
National Association, as administrative agent (in such capacity, the
“Administrative Agent”), evidencing credit facilities to the Borrower from the
Lenders in an initial aggregate principal amount of up to $1,350,000,000.

SCHEDULES

 

Pricing Schedule

  

Schedule 1

  

Commitments

Schedule 5.7

  

Subsidiaries

Schedule 5.12

  

Certain Permitted Liens

Schedule 6.12

  

Investments

Schedule A

  

Additional Eligible Ground Leases

EXHIBITS

Exhibit A

  

Intentionally Omitted

Exhibit B

  

Form of Compliance Certificate

Exhibit C

  

Form of Assignment and Assumption Agreement

Exhibit D-1

  

Form of Borrowing Notice

Exhibit D-2

  

Form of Conversion/Continuation Notice

Exhibit D-3

  

Form of Payment Notice

Exhibit E-1

  

Form of Revolving Note

Exhibit E-2

  

Form of Tranche 1 Term Loan Note

Exhibit E-3

  

Form of Tranche 2 Term Loan Note

Exhibit E-4

  

Form of Bid Rate Note

Exhibit F

  

Form of Increasing Lender Supplement

Exhibit G

  

Form of Augmenting Lender Supplement

 

12 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement.

 

EXH. H-2



--------------------------------------------------------------------------------

Exhibit H

  

List of Closing Documents

Exhibit I-1

  

Form of Bid Rate Quote Request

Exhibit I-2

  

Form of Bid Rate Quote

Exhibit I-3

  

Form of Bid Rate Quote Acceptance

Exhibit J

  

Form of Designation Agreement

 

2.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.13(d) of the Credit Agreement

 

3.

Amended and Restated Guaranty executed by the Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

 

4.

Evidence of Insurance (including property and liability insurance)

B. CORPORATE DOCUMENTS

 

5.

Certificate of the Secretary of the Parent Guarantor, certifying (i) that there
have been no changes in the charter document of each Loan Party, as attached
thereto and as certified as of a recent date by the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, since
the date of the certification thereof by such governmental entity, (ii) the
Operating Agreement or other organizational document, as attached thereto, of
each Loan Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors of the Parent Guarantor or other
applicable authorizing party of each Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, (iv) the
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction and to the extent available for such entity, (v) the names and true
signatures of the authorized signatories with respect to each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of Borrower) among other things authorized to request an Advance or the issuance
of a Facility LC under the Credit Agreement and (vi) that No Material Adverse
Change has occurred.

C. OPINIONS

 

6.

Opinion of Latham and Watkins LLP, counsel for the Loan Parties.

 

7.

Opinion of Katz, Barron, Squitero, Friedberg, English & Allen, P.A., special
counsel for the Loan Parties incorporated or organized in Florida.

 

8.

Opinion of Jason G.F. Wong, special counsel for the Loan Parties incorporated or
organized in Hawaii.

 

9.

Opinion of Feinberg Hanson LLP, special counsel for the Loan Parties
incorporated or organized in Massachusetts.

 

EXH. H-3



--------------------------------------------------------------------------------

10.

Opinion of Venable LLP, special counsel for the Loan Parties incorporated or
organized in Maryland.

 

11.

Opinion of Riker Danzig Scherer Hyland & Perretti LLP, special counsel for the
Loan Parties incorporated or organized in New Jersey.

 

12.

Opinion of Benesch, Friedlander, Coplan & Aronoff LLP, special counsel for the
Loan Parties incorporated or organized in Ohio.

 

13.

Opinion of Dilworth Paxson LLP, special counsel for the Loan Parties
incorporated or organized in Pennsylvania.

 

14.

Opinions of Moore & Van Allen, PLLC, special counsel for the Loan Parties
incorporated or organized in South Carolina, with respect to:

 

  a.

USA Greenville SC Self Storage GP, LLC; and

 

  b.

USA Greenville SC Self Storage, LP.

 

15.

Opinion of Bradley Arant Boult Cummings LLP, special counsel for the Loan
Parties incorporated or organized in Tennessee.

 

16.

Opinion of Nelson Christensen Hollingworth & Williams, special counsel for the
Loan Parties incorporated or organized in Utah.

 

17.

Opinion of The Sandler Law Group, LLC, special counsel for the Loan Parties
incorporated or organized in Georgia.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

18.

Pro Forma Compliance Certificate as of the Effective Date pursuant to
Section 4.1(k) of the Credit Agreement.

 

19.

Borrowing Notice pursuant to Section 2.8 of the Credit Agreement, and certifying
as to certain matters required pursuant to Section 4.1(b) of the Credit
Agreement.

 

20.

KYC/Beneficial Ownership Certification, to the extent requested by any Lender.

 

EXH. H-4



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF BID RATE QUOTE REQUEST

______________, 20__

U.S. Bank National Association

[________]

[________]

Attention: ______________

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among EXTRA SPACE STORAGE LP
(the “Borrower”), EXTRA SPACE STORAGE INC. (the “Parent”), the Lenders from time
to time parties thereto (the “Lenders”) and U.S. Bank National Association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

  1.

The Borrower hereby requests Bid Rate Quotes for the following proposed Bid Rate
Borrowings:

 

Borrowing Date

  

Amount

  

Type

  

Interest Period

______________, 20___    $____________                            ______ days

 

  2.

After giving effect to the Bid Rate Borrowing requested herein, the total amount
of Bid Rate Loans outstanding shall be $______________.

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are (a) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all respects on and as of such earlier date and
(b) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date; (ii) there exists no Default or Event of Default, nor would a
Default or Event of Default result from the extension of the requested Bid Rate
Loans; and (iii) all other relevant conditions set forth in Section 4.2 of the
Credit Agreement have been satisfied.

[Signature on next page]

 

EXH. I-1-1



--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP

By:     Name:     Title:    

 

EXH. I-1-2



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF BID RATE QUOTE

________________, 20__

U.S. Bank National Association

[________]

[________]

Attention: ______________

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among EXTRA SPACE STORAGE LP
(the “Borrower”), EXTRA SPACE STORAGE INC. (the “Parent”), the Lenders from time
to time parties thereto (the “Lenders”) and U.S. Bank National Association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

In response to the Borrower’s Bid Rate Quote Request dated _____________, 20__,
the undersigned hereby makes the following Bid Rate Quote(s) on the following
terms:

 

  1.

Quoting Lender:____________________________

 

  2.

Person to contact at quoting Lender:____________________________

 

  3.

The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

 

Borrowing Date

  

Amount

  

Type

  

Interest Period

  

[Absolute
Rate]
[Eurodollar
Margin]

__________, 20__    $_____________                            ______days   
______% __________, 20__    $_____________                            ______days
   ______% __________, 20__    $_____________                           
______days    ______%

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

[Signature on next page]

 

EXH. I-2-1



--------------------------------------------------------------------------------

  By:     Name:         Title:        

 

EXH. I-2-2



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF BID RATE QUOTE ACCEPTANCE

______________, 20__

U.S. Bank National Association

[________]

[________]

Attention: ______________

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 7, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among EXTRA SPACE STORAGE LP
(the “Borrower”), EXTRA SPACE STORAGE INC. (the “Parent”), the Lenders from time
to time parties thereto (the “Lenders”) and U.S. Bank National Association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on ____________, _____:

 

Quote Date

  

Quoting Lender

  

Type

  

Amount Accepted

  

[Absolute Rate]
[Eurodollar Margin]

____________, 20__

                                           $___________    __________%

____________, 20__

                                           $___________    __________%

____________, 20__

                                           $___________    __________%

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and on and as of the date of the making of the requested
Bid Rate Loans, the representations and warranties contained in Article V of the
Credit Agreement are and will be (a) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects as of the date hereof and on the date of the making of the requested
Bid Rate Loans, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all respects on and as of such
earlier date and (b) with respect to any representations or warranties that do
not contain a materiality qualifier, true and correct in all material respects
as of the date hereof and on the date of the making of the requested Bid Rate
Loans, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date; (ii) there exists no Default or Event of Default, nor would a
Default or Event of Default result from the extension of the accepted Bid Rate
Loans; and (iii) all other relevant conditions set forth in Section 4.2 of the
Credit Agreement have been satisfied.

[Signature on next page]

 

EXH. I-3-1



--------------------------------------------------------------------------------

EXTRA SPACE STORAGE LP

By:    

Name:    

Title:    

 

EXH. I-3-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF DESIGNATION AGREEMENT

THIS DESIGNATION AGREEMENT dated as of                 ,          (the
“Agreement”) by and among                                      (the “Designating
Lender”),                                          (the “Designated Lender”) and
U.S. Bank National Association, as Administrative Agent (the “Administrative
Agent”).

WHEREAS, the Designating Lender is a Lender under that certain Amended and
Restated Credit Agreement dated as of December 7, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among EXTRA SPACE STORAGE LP (the “Borrower”), EXTRA SPACE STORAGE INC.,
the Lenders from time to time parties thereto (the “Lenders”) and U.S. Bank
National Association, as Administrative Agent (the “Administrative Agent”);

WHEREAS, pursuant to Section 12.1(b) of the Credit Agreement, the Designating
Lender desires to designate the Designated Lender as its “Designated Lender”
under and as defined in the Credit Agreement; and

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.25 of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and the Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 10.8 of the
Credit Agreement and any sums otherwise payable to the Borrower by the
Designated Lender.

Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower or the performance or
observance by the Borrower or any other Loan Party of any of its obligations
under any Loan Document to which it is a party or any other instrument or
document furnished pursuant thereto.

 

J-1



--------------------------------------------------------------------------------

Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article X of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a Designated Lender under the Credit Agreement; (ii) it is an
“accredited investor” (as such term is used in Regulation D of the Securities
Act), (iii) it meets the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to become a “Designated Lender”
thereunder, including, without limitation, those set forth in the definition of
“Designated Lender” in the Credit Agreement, (iv) its payment instructions and
notice instructions are as set forth in the Administrative Questionnaire
delivered by the Designated Lender to Administrative Agent, (v) none of the
funds, monies, assets or other consideration being used to consummate the
transactions contemplated hereunder are “plan assets” as defined under ERISA and
that its rights, benefits and interests in and under the Loan Documents will not
be “plan assets” under ERISA, and (vi) attached as Schedule 1 to this Agreement
is any documentation required to be delivered by the Designated Lender pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Designated Lender; (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant thereto and such other documents and information (including
without limitation the Loan Documents) as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement; (c) confirms that
it has, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on such financial
statements and such other documents and information, made its own credit
analysis and decision to become a Designated Lender under the Credit Agreement;
(d) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms thereof
together with such powers as are reasonably incidental thereto; and (e) agrees
that it will become a party to and shall be bound by the Credit Agreement, the
other Loan Documents to which the other Lenders are a party on the Effective
Date (as defined below) and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Designated Lender. The
Designated Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any Note or pursuant to any
other obligation. The Designated Lender acknowledges and agrees that except as
expressly required under the Credit Agreement, the Administrative Agent shall
have no duty or responsibility whatsoever, either initially or on a continuing
basis, to provide the Designated Lender with any credit or other information
with respect to the Borrower, any other Loan Party or any other Subsidiary or to
notify the Designated Lender of any Default or Event of Default.

Section 5. Appointment of Designating Lender as Attorney-In-Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney-in-fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The Borrower,
each Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.

 

J-2



--------------------------------------------------------------------------------

Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).

Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans on behalf of
the Designating Lender pursuant to Section 2.25 of the Credit Agreement after
the Borrower has accepted a Bid Rate Quote (or portion thereof) from the
Designating Lender; provided, however, that the Designated Lender shall not be
required to make payments with respect to such obligations except to the extent
of excess cash flow of the Designated Lender which is not otherwise required to
repay obligations of the Designated Lender which are then due and payable.
Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.

Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

 

J-3



--------------------------------------------------------------------------------

[Signatures on Following Page]

 

J-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

EFFECTIVE DATE:                             DESIGNATING LENDER: [NAME OF
DESIGNATING LENDER]

By:     Name:     Title:    

DESIGNATED LENDER: [NAME OF DESIGNATED LENDER]

By:     Name:     Title:    

Accepted as of the date first written above.

 

ADMINISTRATIVE AGENT: U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent

By:     Name:     Title:    

 

J-5